EXECUTION VERSION




SHAREHOLDER AGREEMENT
BETWEEN
AXA EQUITABLE HOLDINGS, INC.
AND
AXA S.A.
DATED AS OF May 4, 2018









--------------------------------------------------------------------------------








ARTICLE I
DEFINITIONS
1.1
Definitions.
1
1.2
Beneficial Ownership.
6
1.3
Timing of Provisions.
6
ARTICLE II
BOARD OF DIRECTORS AND CORPORATE GOVERNANCE
2.1
Charter and By-Laws.
7
2.2
Board of Directors.
7
2.3
Audit Committee of the Board of Directors.
8
2.4
Compensation Committee of the Board of Directors.
9
2.5
Nominating and Governance Committee of the Board of Directors.
10
2.6
Finance and Risk Committee of the Board of Directors.
11
2.7
Executive Committee of the Board of Directors.
11
2.8
Management Risk Committee.
12
2.9
Asset Liability Management Committee.
12
2.10
Implementation.
13
ARTICLE III
AXA APPROVAL AND CONSENT RIGHTS
3.1
AXA Approval and Consent Rights at Thirty Percent Threshold.
13
3.2
Implementation.
16
ARTICLE IV
INFORMATION, DISCLOSURE AND FINANCIAL ACCOUNTING
4.1
Information Rights During Equity Accounting Periods.
16
4.2
Information Rights During Full Consolidation Periods.
17
4.3
General Information Requirements.
18
4.4
Reporting Coordination Committee.
19
4.5
Matters Concerning Auditors.
19
4.6
Release of Information and Public Filings.
20
4.7
Information in Connection with Regulatory or Supervisory Requirements.
21
4.8
Implementation with Respect to Legal Disclosures.
22
4.9
Expenses.
23
ARTICLE V
SUBSEQUENT SALES OF COMMON STOCK
5.1
Registration Rights.
23
5.2
Lock-Up Provisions.
23
ARTICLE VI
OTHER PROVISIONS
6.1
Other Agreements.
24
6.2
Related Party Transaction Policy.
24
6.3
Certain Policies and Procedures.
24
6.4
Access to Personnel and Data.
25
6.5
Access to Historical Records.
25



i



--------------------------------------------------------------------------------




6.6
Indemnification; Liability Insurance.
26
ARTICLE VII
REQUIREMENTS WITH RESPECT
TO AXA-GUARANTEED OBLIGATIONS
7.1
Reimbursement Obligations with Respect to AXA Guarantees.
29
ARTICLE VIII
INDEMNIFICATION
8.1
General Cross Indemnification.
30
8.2
Procedure.
30
8.3
Other Matters.
31
ARTICLE IX
DISPUTE RESOLUTION
9.1
Negotiation and Mediation.
31
9.2
Arbitration.
32
9.3
Confidentiality.
33
ARTICLE X
GENERAL PROVISIONS
10.1
Obligations Subject to Applicable Law.
34
10.2
Notices.
34
10.3
Specific Performance; Remedies.
34
10.4
Applicable Law.
35
10.5
Severability.
35
10.6
Confidential Information.
35
10.7
Amendment, Modification and Waiver.
35
10.8
Assignment.
36
10.9
Further Assurances.
36
10.10
Third Party Beneficiaries.
36
10.11
Discretion of Parties.
36
10.12
Entire Agreement.
36
10.13
Term.
36
10.14
Counterparts.
37

Schedules and Annexes
Schedule 1.1A - AXA Guarantees
Schedule 1.1B - Other Agreements
Schedule 2.2(a) - Board of Directors
Schedule 4.6(b) - Public Reporting Protocol Prior to Majority Holder Date
Annex A - Registration Rights Agreement
Annex B - Form of Amended and Restated Certificate of Incorporation
Annex C - Form of Amended and Restated By-Laws





ii



--------------------------------------------------------------------------------








SHAREHOLDER AGREEMENT
This Shareholder Agreement, dated as of May 4, 2018 (this “Agreement”) is
between AXA Equitable Holdings, Inc., a Delaware corporation (the “Company”),
and AXA S.A., a société anonyme formed under the laws of France (“AXA”) (each a
“Party” and, collectively, the “Parties”).
RECITALS:
WHEREAS, AXA is the direct owner of all of the issued and outstanding Common
Stock (as defined herein) of the Company immediately prior to the date hereof;
WHEREAS, following Completion of the IPO (as defined herein), AXA will continue
to own a majority of the outstanding Common Stock; and
WHEREAS, the Parties hereto wish to set forth certain agreements that will
govern certain matters between them following the Completion of the IPO.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1    Definitions.
In this Agreement, the following terms shall have the following meanings:
“ACPR” means Autorité de Contrôle Prudentiel et de Résolution.
“Actions” has the meaning set forth in Section 8.1(a).
“Agreed Coverage” has the meaning set forth in Section 6.6(b).
“Agreement” and “hereof” and “herein” means this Shareholder Agreement,
including all amendments, modifications and supplements and all annexes and
schedules to any of the foregoing, and shall refer to this Agreement as the same
may be in effect at the time such reference becomes operative.
“AMF” means Autorité des Marchés Financiers.
“Applicable Law” means any domestic or foreign statute, law (including the
common law), ordinance, rule, regulation, published regulatory policy or
guideline, order, judgment, injunction, decree, award or writ of any court,
tribunal or other regulatory authority, arbitrator, governmental authority, or
other Person having jurisdiction, or any consent, exemption, approval or license
of any governmental authority that applies in whole or in part to a Party and,
with respect to the Company, includes the Exchange Act, the Securities Act, the
General Corporation Law of the State of Delaware, the rules of the SEC,
insurance company laws and all related regulations, guidelines and instructions
and the rules of the Exchange and any other exchange or quotation system on
which the securities of the Company are listed or traded from time to time.
“AXA” has the meaning set forth in the preamble to this Agreement.
“AXA Auditor” means the independent certified public accountants responsible for
conducting the audit of AXA’s annual financial statements.





--------------------------------------------------------------------------------




“AXA Director” means a Director specified on Schedule 2.2(a) as an AXA Director,
designated by AXA pursuant to its designation rights set forth in Section 2.2(e)
hereof or otherwise designated in writing by AXA to the Board of Directors to
act in such capacity, and “AXA Directors” has a correlative meaning. Any AXA
Director may, at the discretion of AXA, be an Independent Director.
“AXA Executive Officer” means the Chief Executive Officer of AXA.
“AXA Group Standards” means the AXA Group Standards which apply to all AXA Group
entities where AXA has the majority of the voting rights or otherwise exercises
control.
“AXA Guarantees” means the guarantee obligations set forth on Schedule 1.1A
hereto.
“AXA Individual” has the meaning set forth in Section 6.6(m).
“Bankruptcy Laws” means Title 11 of the United States Code, as amended, and
other Federal, State or foreign laws principally dealing with the liquidation,
reorganization, administration, conservatorship or receivership of insolvent
debtors, including provisions of Federal, state and foreign laws and regulation
principally dealing with the rehabilitation or liquidation of regulated
insurance entities.
“Board of Directors” means the board of directors of the Company from time to
time.
“Business Day” means any day except a (i) Saturday, (ii) Sunday, (iii) any day
on which the principal office of the Company or of AXA is not open for business,
and (iv) any other day on which commercial banks in New York or in France are
authorized or obligated by law or executive order to close.
“Capital Stock” means any and all shares or units of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) the equity capital of a Person or a security convertible (whether or
not such conversion is contingent or conditional) into the equity capital of a
Person.
“Cause” means (i) the willful failure of an employee to perform substantially
his or her duties as an employee of the Company or any of its affiliates after
reasonable notice to the employee of such failure; (ii) the employee’s willful
misconduct that is materially injurious to the Company or any of its affiliates;
(iii) the employee’s having been convicted of, or entered a plea of nolo
contendere to, a crime that constitutes a felony (other than a felony involving
“limited vicarious liability”); or (iv) the willful breach of any written
covenant or agreement with the Company or any of its affiliates not to disclose
any information pertaining to the Company or any of its affiliates or not to
compete or interfere with the Company or any of its affiliates. “Limited
vicarious liability” shall mean any liability which is (i) based on acts of the
Company for which the employee is responsible solely as a result of his or her
office(s) with the Company and (ii) provided that (x) he or she was not directly
involved in such acts and either had no prior knowledge of such intended actions
or promptly acted reasonably and in good faith to attempt to prevent the acts
causing such liability or (y) he or she did not have a reasonable basis to
believe that a law was being violated by such acts. No act or failure to act
will be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that this action or omission was in the best
interests of the Company.
“CEO” means the Chief Executive Officer of the Company from time to time (or the
equivalent successor position), as appointed by the Board of Directors.
“CFO” means the Chief Financial Officer of the Company from time to time (or the
equivalent successor position), as appointed by the Board of Directors.
“Common Stock” means the common stock, par value $0.01, of the Company.
“Company” has the meaning set forth in the preamble to this Agreement.


2



--------------------------------------------------------------------------------




“Company Auditor” means the independent registered public accounting firm
responsible for conducting the audit of the Company’s annual financial
statements.
“Company Slate” means the candidates for election as Director proposed or
recommended by the Board of Directors to the Company’s stockholders in
connection with a meeting of stockholders.
“Completion of the IPO” means the occurrence of the settlement of the first sale
of Common Stock pursuant to the IPO Registration Statement.
“COO” means the Chief Operating Officer of the Company from time to time (or the
equivalent successor position), as appointed by the Board of Directors.
“Coverage Change” has the meaning set forth in Section 6.6(e).
“Critical Policy” has the meaning set forth in Section 6.3(a).
“CRO” means the Chief Risk Officer of the Company from time to time (or the
equivalent successor position), as appointed by the Board of Directors.
“Debt Exchange Offer” means the registered exchange offer for the 3.900% senior
notes due 2023, the 4.350% senior notes due 2028 and the 5.000% senior notes due
2048 pursuant to the registration rights agreement, dated April 20, 2018, by and
among the Company, J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and
Wells Fargo Securities, LLC.
“Delaware Courts” means the U.S. federal and Delaware State courts located in
the City of Wilmington in the State of Delaware.
“Director” means a member of the Board of Directors and “Directors” has a
correlative meaning.
“Disclosure Controls and Procedures” means controls and other procedures
designed to ensure that information required to be disclosed by the Company and
AXA under Applicable Law is recorded, processed, summarized and reported within
applicable time periods, including controls and procedures designed to ensure
that such information is accumulated and communicated to the Company’s
management, including the CEO and CFO, and to AXA, as appropriate to allow
timely decisions regarding required disclosure.
“Dispute” has the meaning set forth in Section 9.1(a) hereof.
“Dispute Resolution Process” has the meaning set forth in Section 9.1(a) hereof.
“Equity Awards” means a grant to a Director, employee or financial professional
of the Company or one of its Subsidiaries of vested or unvested shares of Common
Stock or restricted Common Stock, options to acquire shares of Common Stock,
restricted stock units, “phantom” stock units or similar interests in the
Company’s common equity, in each case pursuant to an equity compensation plan
approved by the Board of Directors.
“Exchange” means the New York Stock Exchange.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Executive Officer” means the CEO, CFO, COO and all other Persons qualifying as
“officers” of the Company for purposes of Rule 16a-1(f) under the Exchange Act.
“First Threshold Date” means the first date on which AXA ceases to beneficially
own at least 35% of the outstanding Common Stock.


3



--------------------------------------------------------------------------------




“Fourth Threshold Date” means the date on which AXA ceases to beneficially own
at least 10% of the outstanding Common Stock.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.
“Governmental Authority” means ACPR, AMF and any federal, state, local, domestic
or foreign agency, court, tribunal, administrative body, arbitration panel,
department or other legislative, judicial, governmental, quasi-governmental
entity or self-regulatory organization with competent jurisdiction.
“Group NAS Policy” means the AXA policy on Auditor Independence and the
Provision of Non-Audit Services from time to time.
“IFRS” means International Financial Reporting Standards, as adopted by the
European Union.
“Indemnifying Party” has the meaning set forth in Section 8.2(a).
“Indemnitee” has the meaning set forth in Section 8.2(a).
“Independent Director” means a Director who is both (i) a NYSE Independent
Director and (ii) “independent” for purposes of Rule 10A-3(b)(1) under the
Exchange Act.
“Information Party” has the meaning set forth in Section 4.8(c) hereof.
“Internal Control Over Financial Reporting” means a process designed by, or
under the supervision of, the CEO and CFO and effected by the Board of
Directors, Company management and other personnel, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and includes those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles, and that receipts and expenditures of
the Company are being made only in accordance with authorizations of management
of the Company and the Board of Directors and (iii) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the Company’s assets that could have a material effect on its
financial statements.
“IPO Registration Statement” means the Registration Statement on Form S-1, as
amended, relating to the initial public offering of the Common Stock.
“Losses” has the meaning set forth in Section 8.1(a).
“Majority Holder Date” means the first date on which AXA ceases to beneficially
own more than 50% of the outstanding Common Stock.
“Notice of Dispute” has the meaning set forth in Section 9.1(a).
“NYSE Independent Director” means a Director who is “independent” within the
meaning of that term used in Rule 303A.02 of the NYSE Manual, taking into
account the additional factors specified in Rule 303A.02(a)(ii) for compensation
committee members.
“NYSE Manual” means the Listed Company Manual of the New York Stock Exchange, as
amended.
“Other Agreements” means those agreements between the Company or its
Subsidiaries and AXA or its Subsidiaries and listed on Schedule 1.1B hereto.


4



--------------------------------------------------------------------------------




“Party” and “Parties” have the respective meanings set forth in the preamble to
this Agreement.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other business entity and any trust,
unincorporated organization or government or any agency or political subdivision
thereof.
“Qualified Compensation Director” means a Director who is a “Non-Employee
Director” as defined in Rule 16b-3(b)(3)(i) under the Exchange Act.
“Registration Rights Agreement” means the registration rights agreement dated
the date hereof between the Company and AXA in the form attached hereto as Annex
A.
“Regulation S-K” means Regulation S-K, as amended, under the Securities Act.
“SEC” means the United States Securities and Exchange Commission.
“Second Threshold Date” means the date on which AXA ceases to beneficially own
at least 30% of the outstanding Common Stock.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Sign Off Procedures” means the accounting and financial sign-off procedure for
half year and full year financial closing communicated to the Company from time
to time.
“Subsidiary” of a Party shall mean any corporation, partnership, joint venture,
limited liability company, association or other entity of which such Party has
the ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or similar ownership interests, including any securities or
similar ownership interests which are voting only upon the occurrence of a
contingency where such contingency has occurred and is continuing. For purposes
of this Agreement, (i) no investment fund, investment company, collective
investment trust or similar vehicle sponsored, formed or seeded by the Company
or any of its Subsidiaries shall be deemed to be a Subsidiary of the Company and
(ii) the Company and its Subsidiaries shall not be deemed to be Subsidiaries of
AXA.
“Third Threshold Date” means the date on which AXA ceases to beneficially own at
least 20% of the outstanding Common Stock.
“Trademark License Agreement” means the trademark license agreement, dated May
4, 2018, between AXA S.A. and the Company.
“Wholly Owned Subsidiary” means a Subsidiary, 100% of the Capital Stock of which
is owned, directly or indirectly, by a Party.
1.2    Beneficial Ownership.
For purposes of this Agreement, AXA shall be deemed to beneficially own
securities which are beneficially owned by AXA’s Subsidiaries.
1.3    Timing of Provisions.
In this Agreement, any provision which applies “until” a specified date shall
apply on such specified date, and shall cease to apply on the date immediately
following such specified date.
ARTICLE II    
BOARD OF DIRECTORS AND CORPORATE GOVERNANCE


5



--------------------------------------------------------------------------------




2.1    Charter and By-Laws.
(a)    The Company shall no later than the Completion of the IPO, file with the
Secretary of State of the State of Delaware, and cause to become effective, the
amended and restated certificate of incorporation in the form attached hereto as
Annex B.
(b)    The Board of Directors shall no later than the Completion of the IPO,
adopt the amended and restated by-laws in the form attached hereto as Annex C.
2.2    Board of Directors.
(a)    As of the Completion of the IPO, the Board of Directors shall consist of
nine members, and from the Completion of the IPO until the Majority Holder Date,
subject to Section 2.2(g), the Company and AXA shall use their best efforts to
cause the Board of Directors to consist of nine members, in each case as
follows:
(i)
the CEO;

(ii)
five AXA Directors; and

(iii)
three Independent Directors.

(b)    Until the Majority Holder Date, the Company shall, and shall use its best
efforts to cause the Board of Directors to, cause the Chairman of the Board of
Directors to be an AXA Director.
(c)    At all times, at least two of the Independent Directors shall also be
Qualified Compensation Directors.
(d)    Until the Second Threshold Date, the Company shall not change the number
of Directors on the Board of Directors without the consent of AXA.
(e)    AXA shall have the right to include on each Company Slate the following
number of Directors, which shall each be designated as “AXA Directors”:
(i)
Until the Majority Holder Date, a majority of the Directors on the Board of
Directors (or such lower number as AXA shall determine);

(ii)
After the Majority Holder Date and until the First Threshold Date:  three;

(iii)
After the First Threshold Date and until the Fourth Threshold Date:  two; and

(iv)
After the Fourth Threshold Date, none.

(f)    Until the Fourth Threshold Date, the Company shall, and shall use its
best efforts to cause the Board of Directors to, do each of the following:
(i)
cause there to be on the Board of Directors at all times that number of AXA
Directors for which AXA maintains designation rights pursuant to Section 2.2(e);

(ii)
fill any vacancy on the Board of Directors created by the resignation, removal
or incapacity of any AXA Director with another AXA Director candidate identified
by AXA, to the extent AXA would at such time have designation rights for such
AXA Director candidate pursuant to Section 2.2(e); and



6



--------------------------------------------------------------------------------




(iii)
not permit the removal of any AXA Director without AXA’s consent, to the extent
AXA would at such time have designation rights for such AXA Director pursuant to
Section 2.2(e).

(g)    Unless otherwise consented to by the Company, AXA shall cause within 60
days of: (i) the Majority Holder Date, two AXA Directors (such AXA Directors to
be designated by AXA) to resign from the Board of Directors if at such time
there are more than three AXA Directors on the Board of Directors, (ii) the
First Threshold Date, one AXA Director (such AXA Director to be designated by
AXA) to resign from the Board of Directors if at such time there are more than
two AXA Directors on the Board of Directors and (iii) the Fourth Threshold Date,
any remaining AXA Directors to resign from the Board of Directors.
2.3    Audit Committee of the Board of Directors.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established an audit committee that shall consist of (i) three Independent
Directors and (ii) one AXA Director (so long as such AXA Director shall also
meet the standard for audit committee membership as set forth in the NYSE
Manual) who shall be appointed by the Board of Directors. Until the date
immediately preceding the first anniversary of the date upon which the IPO
Registration Statement becomes effective, such AXA Director need not be an
Independent Director. On or prior to the earlier of the first anniversary of the
date upon which the IPO Registration Statement becomes effective and the Second
Threshold Date, any AXA Director shall resign from the audit committee and,
thereafter, such committee shall consist of three Independent Directors.
(b)    If the Second Threshold Date occurs after the first anniversary of the
date upon which the IPO Registration Statement becomes effective, then until the
Second Threshold Date, AXA shall have the right to designate one Independent
Director to the audit committee, so long as such Independent Director shall also
meet the standards for audit committee membership as set forth in the NYSE
Manual.
(c)    The audit committee shall have responsibilities and authority consistent
with Rule 10A-3 under the Exchange Act and Rule 303A.07 of the NYSE Manual, and
such additional responsibilities and authority, not inconsistent with this
Agreement, as shall be delegated to it by the Board of Directors from time to
time.
(d)    The audit committee shall have at all times at least one member who is an
“audit committee financial expert” as defined in Item 407(d)(5) of Regulation
S-K under the Exchange Act.
2.4    Compensation Committee of the Board of Directors.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established a compensation committee that shall consist of (i) two Independent
Directors (which are also Qualified Compensation Directors) and (ii) one AXA
Director (as determined by the Board of Directors). Until the Majority Holder
Date, AXA shall have the right to designate one AXA Director who shall be
appointed by the Board of Directors to the compensation committee. Within 60
days of the Majority Holder Date, such AXA Director shall resign from the
compensation committee and thereafter, the compensation committee shall consist
of three Independent Directors. After the Majority Holder Date and until the
Second Threshold Date, AXA shall have the right to designate one Independent
Director to the compensation committee.
(b)    From the Completion of the IPO until the Majority Holder Date, the
following provisions will apply:
(i)
the compensation committee of the Board of Directors shall be responsible for:

(A)
reviewing and approving the compensation of each of the Executive Officers;



7



--------------------------------------------------------------------------------




(B)
reviewing the equity compensation plans and other compensation plans of the
Company, and making recommendations to the Board of Directors as to any changes
to such plans;

(C)
making recommendations to the Board of Directors as to performance-based awards
and target levels under performance-based compensation arrangements;

(D)
preparing, or supervising the preparation of, the report required by Item
407(e)(5) of Regulation S-K for inclusion in the Company’s proxy statement; and

(E)
such other responsibilities, not inconsistent with this Agreement, as shall be
delegated to it by the Board of Directors from time to time; and

(ii)
the Board of Directors shall be responsible for:

(A)
approving and adopting the equity compensation plans and other compensation
plans of the Company; and

(B)
approving performance-based awards and target levels under performance-based
compensation arrangements.

(c)    On the Majority Holder Date (or on such earlier date as AXA shall
determine), to the extent not already so delegated, the Board of Directors shall
delegate to the compensation committee the responsibilities and authority set
forth in Section 303A.05 of the NYSE Manual.
(d)    From the Completion of the IPO until the Majority Holder Date, and during
any other time that the compensation committee includes members who are not
Qualified Compensation Directors, the compensation committee shall maintain a
subcommittee consisting solely of two or more Qualified Compensation Directors
who shall be responsible for:
(i)
approving any grants of equity or equity-based compensation awards to an
Executive Officer or Director of the Company; and

(ii)
such other matters as shall be delegated to the subcommittee by the compensation
committee or as shall be required by Applicable Law to be approved or determined
by Qualified Compensation Directors.

(e)    From the Completion of the IPO until the Majority Holder Date, and except
for those matters specifically reserved in Section 2.4(d) for approval by a
subcommittee of Qualified Compensation Directors, the compensation committee
shall only act with the consent of a majority of the members of the compensation
committee, which majority must include an AXA Director, unless such action is
required by Applicable Law to be approved solely by Independent Directors.
(f)    Following the Majority Holder Date, the compensation committee shall have
responsibilities and authority consistent with Rule 303A.05 of the NYSE Manual,
and such additional responsibilities and authority, not inconsistent with this
agreement, as shall be delegated to it by the Board of Directors from time to
time.
2.5    Nominating and Governance Committee of the Board of Directors.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established a nominating and governance committee consisting of (i) two
Independent Directors and (ii) one AXA Director (as determined by the Board of
Directors). Until the Majority Holder Date, AXA shall have the right to
designate one AXA Director who will be appointed by the Board of Directors to
the nominating and governance committee. Within 60 days of the Majority Holder
Date, such AXA Director shall resign from the nominating and governance
committee and,


8



--------------------------------------------------------------------------------




thereafter, the nominating and governance committee shall consist of three
Independent Directors. After the Majority Holder Date and until the Second
Threshold Date, AXA shall have the right to designate one Independent Director
to the nominating and governance committee.
(b)    Until the Majority Holder Date, the nominating and governance committee
shall only act with the consent of a majority of the members of the committee,
which majority must include an AXA Director, unless such action is required by
Applicable Law to be approved solely by Independent Directors.
(c)    The nominating and governance committee shall at all times exercise the
responsibilities and authority set forth under Rule 303A.04 of the NYSE Manual,
and such additional responsibilities and authority, not inconsistent with this
agreement, as shall be delegated to it by the Board of Directors from time to
time, subject in each case to AXA’s designation rights under Section 2.2(e)
hereof.
2.6    Finance and Risk Committee of the Board of Directors.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established a finance and risk committee consisting of three Independent
Directors as shall be determined by the Board of Directors and with such
responsibilities, not inconsistent with this Agreement, as shall be determined
by the Board of Directors.
(b)    Until the Second Threshold Date, AXA shall have the right to designate
one of the three Independent Directors constituting the finance and risk
committee.
2.7    Executive Committee of the Board of Directors.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established an executive committee consisting of:
(i)
the CEO;

(ii)
one Independent Director who is not an AXA Director; and

(iii)
two AXA Directors.

(b)    Until the Majority Holder Date, AXA shall have the right to designate two
AXA Directors who will be appointed by the Board of Directors to the executive
committee of the Board of Directors.
(c)    Until the Majority Holder Date, the executive committee shall only act
with the consent of a majority of the members of the executive committee, which
majority must include an AXA Director.
(d)    Following the Majority Holder Date but prior to the First Threshold Date,
(i) AXA shall have the right to designate one AXA Director to the executive
committee and (ii) one AXA Director on the executive committee of the Board of
Directors may be replaced by a Director, as determined by the Board of
Directors.
(e)    Following the First Threshold Date, any remaining AXA Directors may be
replaced by one or more Directors, as determined by the Board of Directors.
(f)    At any time that any AXA Directors are members of the executive
committee, such AXA Directors shall be available to the other committee members
on short notice (generally meaning within 24 hours of any communication being
sent), or shall provide for a delegate (who shall also be an AXA Director) to be
available within such a time period.
(g)    The executive committee of the Board of Directors shall have such
authority as shall be delegated to it by the Board of Directors from time to
time; provided, however, that until the Fourth Threshold Date, the


9



--------------------------------------------------------------------------------




executive committee shall report promptly to the Board of Directors any actions
or decisions it has taken in reliance on its delegated authority.
2.8    Management Risk Committee.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established a management risk committee, which shall be a management committee
and which shall report periodically (and no less frequently than before each
regularly scheduled audit committee meeting) to the audit committee of the Board
of Directors.
(b)    The management risk committee shall consist of (i) the CRO and (ii) such
other employees of the Company as shall be appointed from time-to-time by the
CEO.
(c)    Until the Third Threshold Date, AXA shall be entitled to appoint one
observer to attend each meeting of the management risk committee, and shall be
sent a copy of all materials, reports and other communications from the
management risk committee. The presence or participation of such observers shall
not be required for the management risk committee to act, provided, however,
that such presence or participation may not be interfered with by the Company.
(d)    The management risk committee shall be the principal management committee
of the Company responsible for assisting the audit committee and the finance and
risk committee of the Board of Directors and the Board of Directors in
monitoring the Company’s risk and capital profile and policies. The Board of
Directors shall be entitled to receive reports directly from the Company’s CRO.
2.9    Asset Liability Management Committee.
(a)    As of the Completion of the IPO, the Board of Directors shall have
established an asset liability management committee, which shall be a management
committee and which shall report periodically (and no less frequently than
before each regularly scheduled meeting of the Board of Directors) to the Board
of Directors.
(b)    The asset liability management committee shall consist of such employees
of the Company as shall be appointed from time-to-time by the CEO.
(c)    Until the Third Threshold Date, AXA shall be entitled to appoint one
observer to attend each meeting of the asset liability management committee, and
shall be sent a copy of all materials, reports and other communications from the
asset liability management committee. The presence or participation of such
observers shall not be required for the asset liability management committee to
act, provided, however, that such presence or participation may not be
interfered with by the Company.
(d)    The asset liability management committee shall be the principal
management committee of the Company responsible for setting the Company’s
investment policies and practices and hedging strategy subject to approval by
the Board of Directors, monitoring the Company’s general account and other
investments and assisting the Board of Directors in its oversight of these
matters.
2.10    Implementation.
(a)    The Company shall make such disclosures, and shall take such other steps,
as shall be required to avail itself of such exemptions from Exchange rules and
other Applicable Law so as to permit the full implementation of this Article II.
(b)    Any determination by or consent of AXA pursuant to this Article II shall
be evidenced in writing signed by an AXA Executive Officer. The signature of an
AXA Executive Officer who is also an AXA Director on a unanimous written consent
by the Board of Directors shall not constitute consent or approval under this
Section 2.10(b).


10



--------------------------------------------------------------------------------




(c)    For the avoidance of doubt, except as expressly stated above, AXA
Directors (i) shall not be required to be Independent Directors or meet any
standard of independence from the Company and (ii) may be officers or employees
of AXA, but not of the Company.
ARTICLE III    
AXA APPROVAL AND CONSENT RIGHTS
3.1    AXA Approval and Consent Rights at Thirty Percent Threshold.
(a)    Until the Second Threshold Date, the Company shall not (either directly
or indirectly through a Subsidiary, or through one or a series of related
transactions) take any of the following actions without the prior written
consent of AXA:
(i)
Any merger, consolidation or similar transaction (or any amendment to or
termination of an agreement to enter into such a transaction) involving the
Company or any Subsidiary of the Company, on the one hand, and any other Person,
on the other hand; other than (A) an acquisition of 100% of the Capital Stock of
such other Person or (B) disposition of 100% of the Capital Stock of a
Subsidiary of the Company, in each case involving consideration not exceeding
$250 million;

(ii)
Any acquisition or disposition of securities, assets or liabilities (including
through reinsurance on a proportional or non-proportional basis whether
involving full or partial risk transfer or for other purposes of surplus or
capital relief) involving consideration or book value greater than $250 million,
other than transactions involving assets invested in the Company’s consolidated
general account and approved in accordance with the Company’s established
policies and procedures to monitor invested assets;

(iii)
Any increase or decrease in the authorized Capital Stock of the Company, or the
creation of any new class or series of Capital Stock of the Company;

(iv)
Any issuance or acquisition (including stock buy-backs, redemptions, and other
reductions of capital) of Capital Stock, or securities convertible into or
exchangeable or exercisable for Capital Stock or equity-linked securities, of
the Company or any of its Subsidiaries (including any partnership interests or
units of AllianceBernstein Holding L.P. or AllianceBernstein L.P.), except:

(A)
issuances of Equity Awards;

(B)
issuances of Capital Stock of a Subsidiary to a Wholly Owned Subsidiary, or
acquisitions of Capital Stock (other than any partnership interests or units of
AllianceBernstein Holding L.P. or AllianceBernstein L.P.) of a Subsidiary by a
Wholly Owned Subsidiary;

(C)
issuances or acquisitions of Capital Stock that, in the express judgment of the
Board of Directors as stated in the authorizing resolutions thereof, are
necessary to maintain compliance with covenants contained in any instrument
under which the Company or any Subsidiary has issued indebtedness; and

(D)
acquisitions of Capital Stock in connection with the funding of Equity Awards or
to prevent shareholder dilution from the issuance of Equity Awards.

(v)
Any issuance or acquisition (including redemptions, prepayments, open-market or
negotiated repurchases or other transactions reducing the outstanding debt of
the Company or any Subsidiary) of any debt security of the Company or any
Subsidiary to or



11



--------------------------------------------------------------------------------




from a third party, in each case involving an aggregate principal amount
exceeding $250 million, except the Debt Exchange Offer;
(vi)
Any other incurrence of a debt obligation of the Company or any Subsidiary to a
third party having a principal amount greater than $250 million, except the Debt
Exchange Offer and the roll-over of existing amounts of debt or other
obligations (A) incurred in connection with repurchase agreements and securities
lending, (B) owed to a Federal Home Loan Bank, or (C) to the extent the proceeds
of which are used directly or indirectly (including for the purpose of funding
portfolios that are used to fund trusts) in order to support AXXX, XXX and other
similar insurance reserve requirements.

(vii)
Entry into or termination of any joint venture or cooperation arrangements
involving assets having a book value exceeding $250 million;

(viii)
The listing or delisting of securities of the Company or any of its Subsidiaries
on a securities exchange, other than the listing or delisting of debt securities
on the Exchange or any other securities exchange located solely in the United
States;

(ix)
(A) The formation of, or delegation of authority to, any new committee, or
subcommittee thereof, of the Board of Directors, (B) the delegation of authority
to any existing committee or subcommittee thereof not set forth in the
committee’s charter or authorized by the Board of Directors prior to the
Completion of the IPO or (C) any amendments to the charter (or equivalent
authorizing document) of any committee, including any action to increase or
decrease size of any committee (whether by amendment or otherwise), except in
each case as required by Applicable Law;

(x)
The amendment (or approval or recommendation of the amendment) of the Company’s
certificate of incorporation or by-laws;

(xi)
With respect to the Company or any Subsidiary, any filing or the making of any
petition under Bankruptcy Laws, any general assignment for the benefit of
creditors, any admission of an inability to meet obligations generally as they
become due or any other act the consequence of which is to subject the Company
or any Subsidiary to a proceeding under Bankruptcy Laws;

(xii)
Any commencement or settlement of material litigation or any regulatory
proceedings if such litigation or regulatory proceeding is material to AXA or
could reasonably be expected to have a material adverse effect on AXA’s
reputation;

(xiii)
Entry into any material written agreement or settlement with, or any material
written commitment to, a regulatory agency, or any settlement of a material
enforcement action if such agreement, settlement or commitment is material to
AXA or could reasonably be expected to have a material adverse effect on AXA’s
reputation;

(xiv)
Any dissolution or winding-up of the Company;

(xv)
The election, appointment, hiring, dismissal or removal (other than for Cause)
of the Company’s CEO or CFO;

(xvi)
The entry into, termination of or material amendment of any material contract
with a third party, excluding, in each case, (A) any employment agreement, (B)
any contract involving aggregate cumulative payments of $50 million or less or
(C) any contract where entry into, termination of or material amendment of is
otherwise expressly permitted by this Agreement or by any of the Other
Agreements;



12



--------------------------------------------------------------------------------




(xvii)
Any material change to the nature or scope of the Company’s business immediately
prior to the Completion of the IPO; or

(xviii)
Any material change in hedging strategy.

(b)    Until the later of (i) the date when AXA ceases to be required under IFRS
to consolidate the financial statements of the Company with its financial
statements and (ii) the Majority Holder Date, AXA shall have the right to
approve the Company’s business plan or annual budget.
(c)    The Company shall not cease use of any licensed trademarks or otherwise
rebrand its products and services prior to the termination of the Trademark
License Agreement.
3.2    Implementation.
(a)    The consent or approval of AXA for any action for which AXA has consent
or approval rights under this Article III shall be evidenced in writing signed
by an AXA Executive Officer. The signature of an AXA Executive Officer who is
also an AXA Director on a unanimous written consent by the Board of Directors
shall not constitute consent or approval under this Section 3.2.
(b)    In exercising its rights pursuant to this Article III, AXA shall
periodically consult with the Independent Directors and consider in good faith
their views.
ARTICLE IV    
INFORMATION, DISCLOSURE AND FINANCIAL ACCOUNTING
4.1    Information Rights During Equity Accounting Periods.
(a)    The Company agrees that, during the period beginning when Section 4.2
hereof ceases to apply and ending on the later of (A) AXA being no longer
required under IFRS (x) to account in its financial statements for its holdings
in the Company under an equity method or (y) to consolidate the financial
statements of the Company with its financial statements and (B) the Third
Threshold Date, unless AXA shall earlier provide written notice to the Company
that it is opting-out of this Section 4.1(a), the Company shall provide AXA with
(i) information and data relating to the business and financial results of the
Company and its Subsidiaries, (ii) access, during usual business hours, to the
Company’s personnel, data and systems and (iii) the information and data
required by Section 4.2(a)(ii) and (iii) hereof, in each case to the extent that
such information, data or access is required for AXA to meet its legal,
financial or regulatory obligations or requirements (as determined by AXA in its
reasonable judgment) and on or prior to any deadline set by AXA for receipt of
such information, data or access.
(b)    The Company agrees that, during the period beginning when Section 4.2
hereof ceases to apply and ending on the later of (A) AXA being no longer
required under IFRS (x) to account in its financial statements for its holdings
in the Company under an equity method or (y) to consolidate the financial
statements of the Company with its financial statements and (B) the Third
Threshold Date, the Company shall, and shall cause each of its Subsidiaries, to:
(i)
maintain Disclosure Controls and Procedures;

(ii)
maintain Internal Control Over Financial Reporting;

(iii)
provide quarterly certifications from its relevant officers and employees
regarding Disclosure Controls and Procedures and Internal Control Over Financial
Reporting; and

(iv)
maintain Sign Off Procedures.

4.2    Information Rights During Full Consolidation Periods.


13



--------------------------------------------------------------------------------




(a)    The Company agrees that, so long as AXA is required under IFRS to
consolidate the financial statements of the Company with its financial
statements, and in any case for all financial periods commencing prior to the
Majority Holder Date:
(i)
General Principles. The Company shall continue to provide AXA with
(A) information and data relating to the business and financial results of the
Company and its Subsidiaries and (B) access to the Company’s personnel, data and
systems, in each case in the same manner as it does immediately prior to the
Completion of the IPO and on or prior to any deadline set by AXA for receipt of
such information, data or access;

(ii)
Solvency II. The Company shall, and, where applicable, shall cause each of its
Subsidiaries to:

(A)
produce calculations in respect of the Company (and its Subsidiaries if
applicable) for the purposes of AXA’s Solvency II calculations and reporting
requirements in line with AXA’s internal model including validation reports
produced in line with AXA’s approved validation policy;

(B)
provide all information required or requested by AXA in respect of the Company
(and its Subsidiaries if applicable) in order for AXA to comply with its
Solvency II obligations, including without limitation detailed reports on assets
and liabilities in the form required for AXA’s Quantitative Reporting Templates,
supervisory reporting and Solvency & Financial Condition Report in addition to
assets and liabilities valued in accordance with local rules to calculate
available capital for the Company’s risk-based capital requirement for so long
as the United States is regarded as equivalent for the purposes of Solvency II;

(C)
provide all reasonable assistance to AXA in relation to its Solvency II
calculations and regulatory reporting at a group level, including without
limitation with respect to AXA’s group-wide recovery and resolution planning, in
the timescales required; and

(D)
provide all reasonable assistance to AXA in connection with its reporting
requirements as a Globally Systemic Insurance Company;

(iii)
Actuarial Indicators. The Company shall, and, where applicable, shall cause each
of its Subsidiaries to continue to provide AXA with all data, information and
calculations necessary for AXA to produce any requested actuarial indicators,
including embedded value, new business value, free cash flow and internal rate
of return;

(iv)
Accounting Systems and Principles. The Company shall maintain accounting
principles, systems and reporting formats that are consistent with AXA’s
financial accounting practices in effect as of the Completion of the IPO, and
shall thereafter in good faith consider any changes to such principles, systems
or reporting formats requested by AXA;

(v)
Controls and Procedures. The Company shall, and shall cause each of its
Subsidiaries, to:

(A)
maintain Disclosure Controls and Procedures;

(B)
maintain Internal Control Over Financial Reporting;

(C)
provide quarterly certifications from its relevant officers and employees
regarding Disclosure Controls and Procedures and Internal Control Over Financial
Reporting, in accordance with AXA’s internal standards; and



14



--------------------------------------------------------------------------------




(D)
maintain Sign Off Procedures; and

(vi)
Advance Notice. The Company shall inform AXA promptly of any events or
developments that might reasonably be expected to materially affect the
Company’s financial results.

(b)    In connection with its provision of information to AXA pursuant to
Section 4.2(a) hereof, the Company may implement reasonable procedures to
restrict access to such information to only those Persons who AXA reasonably
determines have a need to access such information. For the avoidance of doubt,
the provisions of Section 10.6 hereof shall apply to all information provided to
AXA pursuant to Section 4.2(a) hereof.
4.3    General Information Requirements.
(a)    All information provided by the Company or any of its Subsidiaries to AXA
pursuant to Sections 4.1 and 4.2 shall be in the format and detail as reasonably
requested by AXA. All financial statements and information provided by the
Company or any of its Subsidiaries to AXA pursuant to Sections 4.1 and 4.2 shall
be provided under IFRS with a reconciliation to GAAP. The Company shall maintain
Internal Control Over Financial Reporting in connection with the preparation of
financial statements under IFRS.
(b)    AXA shall provide the Company with all software and other applications
necessary for the Company to prepare and submit to AXA the required financial
information including software and other applications to reconcile the income,
equity and any required balance sheet accounts from the Company’s financial
statements to the required AXA accounting. AXA shall provide the Company with at
least 30 days’ notice of any change in its administrative practices and policies
as they relate to the obligations of the Company pursuant to Section 4.3(a),
including any change in such policies relating to reporting times and delivery
methods.
(c)    With respect to any information provided by the Company or any of its
Subsidiaries to AXA that is contained in, or used in the preparation of, any
public disclosure of AXA, the Company shall not provide any such information
that contains an untrue statement of a material fact, or omits to state a
material fact necessary to make such information not misleading.
4.4    Reporting Coordination Committee.
(a)    To facilitate the coordination of financial reporting, the Company and
AXA shall establish a Reporting Coordination Committee, which shall have a
membership that includes (i) the Chief Accounting Officer of the Company or his
or her designee, (ii) a senior member of the AXA accounting group and (iii) such
other members as shall be mutually agreed between the Company and AXA.
(b)    The Reporting Coordination Committee shall meet at least quarterly to
(i) monitor the financial reporting protocols between the Company and AXA and
make recommendations as to any appropriate changes; (ii) determine appropriate
reporting deadlines consistent with the public reporting obligations of the
Company and AXA; and (iii) make such other determinations regarding reporting
procedures, technologies and personnel as shall be necessary or advisable to
facilitate accurate and efficient financial reporting between the Company and
AXA.
4.5    Matters Concerning Auditors.
(a)    Until the date on which AXA is no longer required under IFRS to
consolidate the Company’s financial statements with its financial statements,
AXA shall have full access, during usual business hours, to the Company Auditor
and to the Company’s internal audit function (through the Company’s head of
internal audit), including access to work papers and the personnel responsible
for conducting the Company’s quarterly reviews and annual audit, and shall be
provided with copies of all material correspondence between the Company and the
Company Auditor.


15



--------------------------------------------------------------------------------




(b)    Until the Third Threshold Date, or if later, the date on which AXA is no
longer required under IFRS to account in its financial statements for its
holdings in the Company under an equity method:
(i)
the Company shall provide AXA with reasonable access to the Company Auditor and
to the Company’s internal audit function (through the Company’s head of internal
audit) and shall extend all reasonably requested cooperation with the AXA
Auditor in connection with AXA’s internal and external audit function as
necessary for AXA to fulfill its financial reporting obligations;

(ii)
the Company shall use its reasonable best efforts to enable the Company Auditor
to complete its quarterly review and annual audit such that it shall date its
report on such quarterly review or opinion on the Company’s audited annual
financial statements on or before the date that the AXA Auditor date their
report or opinion on AXA’s financial statements, and to enable AXA to meet its
timetable for the printing, filing and public dissemination of its financial
statements. The Company shall instruct the Company Auditor to perform the work
requested by the AXA Auditor pursuant to this Agreement and the Company shall
use its reasonable best efforts to enable the Company Auditor to comply with the
instruction received;

(iii)
upon reasonable notice, the Company shall authorize the Company Auditor to make
available to the AXA Auditor both the personnel responsible for conducting the
Company’s quarterly reviews and annual audit and, consistent with customary
professional practice and courtesy of such auditors with respect to the
furnishing of work papers, work papers related to the quarterly review or annual
audit of the Company, in all cases within a reasonable time after the Company
Auditor’s opinion date, so that the AXA Auditor are able to perform the
procedures they consider necessary to take responsibility for the work of the
Company Auditor as it relates to the AXA Auditor’s report on AXA’s financial
statements, all within sufficient time to enable AXA to meet its timetable for
the printing, filing and public dissemination of its financial statements; and

(iv)
subject to Applicable Law (including Rule 10A-3 under the Exchange Act), the
Company shall not change the Company Auditor without the approval of AXA.

(c)    Neither AXA nor the Company shall take any action that would cause either
the Company Auditor or the AXA Auditor, respectively, not to be independent with
respect to the Company or AXA. The Company shall comply with the Group NAS
Policy for so long as the Company is an “AXA Group company” as defined in the
Group NAS Policy.
4.6    Release of Information and Public Filings.
(a)    Until the Third Threshold Date:
(i)
the Company and its Subsidiaries shall coordinate with AXA with respect to the
public release of any material information relating to the Company or its
Subsidiaries, as applicable. The Company and its Subsidiaries, as applicable,
shall, to the extent practicable, provide AXA with a copy of any such proposed
public release no later than two Business Days prior to publication, and shall
consider in good faith incorporating any comments provided thereon by AXA prior
to such publication;

(ii)
The Company and its Subsidiaries and AXA shall consult on the timing of their
annual and quarterly earnings releases and, to the extent practicable, each
Party shall give the other Party an opportunity to review the information
therein relating to the Company and its Subsidiaries and to comment thereon. In
the event that the Company or any of its Subsidiaries is required by Applicable
Law to publicly release information concerning the



16



--------------------------------------------------------------------------------




Company’s or such Subsidiary’s financial information for a period for which AXA
has yet to publicly release financial information, the Company shall, or cause
such Subsidiary to, provide AXA notice of such release of such information as
soon as practicable prior to such release of such information; and
(iii)
each of AXA and the Company and its Subsidiaries shall take reasonable steps to
cooperate with each other in connection with the preparation, printing, filing,
and public dissemination of their respective annual and quarterly statutory
statements, their respective audited annual financial statements, their
respective annual reports to stockholders, their respective annual, quarterly
and current reports under the Securities Act and the Exchange Act, any
prospectuses and other filings made with the SEC, AMF or ACPR, federal or state
insurance requirements or any other required regulatory filings.

(b)    Until the Majority Holder Date:
(i)
AXA shall have the rights with respect to all public communications and filings
by the Company set forth in Schedule 4.6(b) hereto; provided, however, that such
rights shall not apply to the extent that they would prevent the Company from
complying with its disclosure or other obligations under Applicable Law.

4.7    Information in Connection with Regulatory or Supervisory Requirements.
(a)    During any period in which AXA is deemed to control the Company for U.S.,
European Commission, or French regulatory purposes, and in any case at all times
prior to the Third Threshold Date:
(i)
the Company shall:

(A)
provide, as promptly as reasonably possible but in any case within three
business days of any request from AXA (unless not reasonably available within
such time, in which case as soon as possible thereafter), any information,
records or documents (x) requested or demanded by any governmental, regulatory,
judicial, supra-national or self-regulatory authority having jurisdiction or
oversight authority over AXA or any of its Subsidiaries (including, for the
avoidance of doubt, ACPR, AMF and the European Commission) or (y) deemed
necessary or advisable by AXA in connection with any filing, report, response or
communication made by AXA or its Subsidiaries with or to an authority referred
to in clause (x) of this Section 4.7(a)(i)(A) (whether made pursuant to specific
request from such authority or in the ordinary course); and

(B)
upon reasonable notice, provide access to any governmental, regulatory,
judicial, supra-national or self-regulatory authority having jurisdiction or
oversight authority over AXA or any of its Subsidiaries (including, for the
avoidance of doubt, ACPR, AMF and the European Commission) to its offices,
employees and management in a reasonable manner where and as required under
Applicable Law; and

(ii)
AXA shall provide, as promptly as reasonably possible but in any case within
three business days of any request from the Company (unless not reasonably
available within such time, in which case as soon as possible thereafter), any
information, records or documents (A) requested or demanded by any governmental,
regulatory, judicial, supra-national or self-regulatory authority having
jurisdiction or oversight authority over the Company or any of its Subsidiaries;
or (B) deemed necessary or advisable by the Company in connection with any
filing, report, response or communication by the



17



--------------------------------------------------------------------------------




Company or its Subsidiaries with or to an authority referred to in clause (A) of
this Section 4.7(a)(ii) (whether made pursuant to specific request from such
authority or in the ordinary course).
(b)    Each of AXA and the Company shall use reasonable efforts to keep the
other Party informed of the type of information it expects to require on a
regular basis in order to meet its reporting or filing obligations with the
authorities referred to in Section 4.7(a) above, and the timing of such
requirements; provided, however, that no failure to abide by this Section 4.7(b)
shall affect the validity of any demand made pursuant to Section 4.7(a).
4.8    Implementation with Respect to Legal Disclosures.
(a)    All requests for information or documents relating to legal or regulatory
matters or with respect to which legal privilege may be sought or asserted under
Sections 4.1, 4.2, 4.7(a)(i) or 6.5 shall be made solely to the office of the
General Counsel of the Company, and all responses thereunder shall be made
solely to the office of the General Counsel of AXA. For the avoidance of doubt,
such information or documents contained in databases, reports or systems of the
Company to which AXA has unrestricted access prior to the date hereof may be
redacted, or access to the relevant databases, reports or systems may be
restricted or denied, to the extent necessary so that such information and
documents are handled in accordance with this Section 4.8.
(b)    All requests for information or documents under Section 4.7(a) shall be
made solely to the office of the General Counsel of AXA, and all responses
thereunder shall be made solely to the office of the General Counsel of the
Company.
(c)    If the party required to deliver the information or documents pursuant to
this Section 4.8 (the “Information Party”) believes in good faith, based upon
legal advice (from internal or external counsel), that the delivery of any
information or documents pursuant to this Agreement would cause the loss of any
applicable legal privilege (or create a risk of such loss), then both parties
will work in good faith to determine an alternate means of delivering the
requested information or documents, or the substance thereof, that does not
result in the loss of such privilege. If needed to preserve a privilege, the
Company and AXA agree to enter into a Common Interest Agreement, in
substantially the form attached hereto as Annex D, in advance of, and as a
condition to, such delivery. Notwithstanding the foregoing, if no alternate
means can be agreed by the parties and external counsel to the Information Party
informs the other party in writing that a common interest cannot be established,
or with sufficient confidence be asserted, to preserve the legal privilege with
respect to the information or documents in question, even if a Common Interest
Agreement were to be entered into, or that for any other reason the information
or documents cannot be delivered without loss of the privilege (such counsel to
explain the reasons for its conclusion briefly but in reasonable detail so that
the other party can review the legal analysis with its own counsel), then the
Information Party is excused from providing such information or documents but
only to the extent and for the time necessary to preserve the privileged
character thereof.
4.9    Expenses.
The Company shall be responsible for any expenses it incurs in connection with
the fulfillment of its obligations under this Article IV, except
(i) out-of-pocket expenses incurred with respect to specific requests by AXA for
information, documents or access, in excess of amounts historically incurred by
the Company (if any) for the provisions of similar information, documents and
access; (ii) to the extent expressly agreed between AXA and the Company prior to
the incurrence of any specific expenses; and (iii) any incremental out-of-pocket
expense incurred in connection with the acquisition of the software and
applications referred to in Section 4.3(b) hereof (in excess of expenses that
would otherwise be incurred by the Company in the absence of such section).
ARTICLE V    
SUBSEQUENT SALES OF COMMON STOCK
5.1    Registration Rights.


18



--------------------------------------------------------------------------------




The Parties shall execute and deliver, concurrently with the execution and
delivery of this Agreement, the Registration Rights Agreement.
5.2    Lock-Up Provisions.
(a)    In connection with any underwritten offering of Common Stock (whether or
not pursuant to the Registration Rights Agreement), the Company shall, and shall
cause the Executive Officers and Directors to, and, prior to the Fourth
Threshold Date, AXA shall, agree with the underwriters in any such offering to a
lock-up period of up to 90 days (or such shorter period as may be agreed to by
the managing underwriter(s)), subject to customary carve-outs.
(b)    Notwithstanding Section 5.2(a) hereof, AXA shall not be obligated to
agree to any lock-up period during which it would be prevented from selling all
or any portion of its Common Stock in privately negotiated transactions that are
not executed through the facilities of a securities exchange.
ARTICLE VI    
OTHER PROVISIONS
6.1    Other Agreements.
If not already executed and delivered, the Parties shall execute and deliver,
concurrently with the execution and delivery of this Agreement, the Other
Agreements.
6.2    Related Party Transaction Policy.
(a)    Subject to the terms of the Related Party Transaction Policy, the review
and approval of the audit committee of the Board of Directors shall be required
prior to the Company entering into:
(i)
any transaction that would be reportable by the Company pursuant to Item 404(a)
of Regulation S-K in the Company’s subsequent Annual Report on Form 10-K; and

(ii)
any material amendment to this Agreement or the Other Agreements.

(b)    No Director on the audit committee of the Board of Directors who has a
material interest in a transaction referred to in Section 6.2(a) shall be
eligible to consider such transaction.
(c)    As of the Completion of the IPO, the Board of Directors shall adopt the
Related Party Transaction Policy in the form provided to the Board of Directors.
6.3    Certain Policies and Procedures.
(a)    Until the Majority Holder Date, the Board of Directors shall, when
determining to implement, amend or rescind any policy of the Company or any of
its Subsidiaries relating to risk, capital, investment, environmental and social
responsibility or regulatory compliance (each, a “Critical Policy”), take into
account the Company’s status as a consolidated Subsidiary of AXA, and take into
account the interests of AXA therein and the requirement for the Company to
comply with AXA Group Standards;
(b)    During any period in which AXA is deemed to control the Company for U.S.,
European Commission or French regulatory purposes, and in any case at all times
prior to the Third Threshold Date, the Company:
(i)
shall not adopt or implement any policies or procedures, and at AXA’s reasonable
request, shall refrain from taking any actions, that would cause AXA to violate
any Applicable Law to which AXA is subject;



19



--------------------------------------------------------------------------------




(ii)
shall, prior to implementing, amending or rescinding any Critical Policy,
consult with AXA (though one or more AXA Directors, if any shall be in office at
such time, or else through the General Counsel of AXA); and, to the extent
consistent with its fiduciary duties, the Board of Directors shall take into
account the reasonable interests of AXA with respect thereto; and

(iii)
shall maintain and observe the policies of AXA to the extent necessary for AXA
to comply with its legal and regulatory obligations;

provided that this Section 6.3(b) shall not require the Company to take any
action (including adopting or implementing any policy) or refrain from taking
any action where such action or inaction would cause the Company to violate
Applicable Law.
6.4    Access to Personnel and Data.
(a)    In addition to the specific rights of AXA set forth elsewhere in this
Agreement, until the Majority Holder Date and subject to Section 4.8 hereof:
(i)
the Company shall continue to provide representatives of AXA with reasonable
access to the Company’s personnel (including senior-level management and other
employees) and data, in a manner consistent with the status of the Company as a
consolidated Subsidiary of AXA; provided that AXA shall comply with the
Company’s reasonable data privacy and data security policies and procedures with
respect to any personally identifiable information received; and

(ii)
AXA shall continue to provide representatives of the Company with reasonable
access to AXA’s personnel (including senior-level management and other
employees) and data, in a manner consistent with the status of AXA as the
corporate parent of the Company; provided that the Company shall comply with the
AXA’s reasonable data privacy and data security policies and procedures with
respect to any personally identifiable information received.

6.5    Access to Historical Records.
(a)    For a period of two years following the Third Threshold Date, subject to
an extension of up to ten years upon the demonstration of a legal, tax or
regulatory requirement for such extension by the requesting Party, AXA and the
Company shall retain the right to access such records of the other which exist
resulting from AXA’s control or ownership of all or a portion of the Company.
Upon reasonable notice and at each Party’s own expense, AXA (and its authorized
representatives) and the Company (and its authorized representatives) shall be
afforded access to such records at reasonable times and during normal business
hours and each Party (and its authorized representatives) shall be permitted, at
its own expense, to make abstracts from, or copies of, any such records;
provided that access to such records may be denied if (i) AXA or the Company, as
the case may be, cannot demonstrate a legitimate business need (during the two
year period following the Third Threshold Date), or a legal or regulatory
requirement (during the extension period described above), for such access to
the records; (ii) the information contained in the records is subject to any
applicable confidentiality commitment to a third party; (iii) a bona fide
competitive reason exists to deny such access; (iv) the records are to be used
for the initiation of, or as part of, a suit or claim against the other Party;
(v) such access would serve as a waiver of any privilege afforded to such
record; or (vi) such access would unreasonably disrupt the normal operations of
AXA or the Company, as the case may be.
6.6    Indemnification; Liability Insurance.
(a)    Until at least the day after the last date on which an AXA Individual is
a Director, officer or employee of the Company, the Company shall grant
indemnification (including advancement of expenses) to each


20



--------------------------------------------------------------------------------




such Director, officer and employee of the Company to the greatest extent
permitted under Section 145 of the General Corporation Law of the State of
Delaware and other Applicable Law, as may be amended from time to time. Such
indemnification and advancement shall continue as to any AXA Individual (i) who
becomes entitled to indemnification or advancement on or prior to such date,
notwithstanding any change (except those changes made as required by applicable
law) in the Company’s indemnification or advancement policies following such
date, and (ii) with respect to liabilities existing or arising from events that
have occurred on or prior to such date, notwithstanding such AXA Individual’s
ceasing to be a Director, officer or employee of the Company.
(b)    In connection with the IPO, the Company has obtained new insurance
coverage effective as of the Completion of the IPO with respect to (i) director
and officer liability (including entity coverage for any securities claims) and
(ii) director and officer liability that is not indemnified by the Company and
not covered under the foregoing clause (i) of this Section 6.6(b) (collectively,
“Agreed Coverage”). The Agreed Coverage covers Directors, officers and employees
of the Company and AXA Individuals equally and to the same extent, and the
Company, Subsidiaries of the Company and AXA equally and to the same extent. AXA
shall be responsible for the cost of the Agreed Coverage.
(c)    In addition to the Agreed Coverage, the Company maintains insurance
coverage for fiduciary liability and director and officer liability unrelated to
the IPO (collectively, the “Current Coverage”). The Current Coverage shall be
renewed annually and kept in force by the Company on substantially the same
terms in order to cover any claims made on or prior to the sixth anniversary of
the last date on which any AXA Individual is a Director, officer or employee of
the Company. The Company shall be responsible for the cost of the Current
Coverage.
(d)    Subject to the provisions of this Section 6.6, the Agreed Coverage shall
be renewed annually by the Company on substantially the same terms in order to
cover any claims made on or prior to the sixth anniversary of the last date on
which the closing occurred for any offering of securities by the Company (i) in
which AXA is a securityholder, (ii) completed while any AXA Individual is a
Director (or was named in the Registration Statement of the Company under the
Securities Act for such offering as a Director nominee of the Company), officer,
employee of the Company or (iii) completed prior to the termination of this
Agreement (excluding those provisions of this Agreement that are expressly
stated to survive such termination in Section 10.13 hereof).
(e)    As used in this Section 6.6, the terms “Current Coverage” and “Agreed
Coverage” shall mean the coverages in place as of the date of this Agreement as
well as any renewal, amendment, endorsement or replacement (each, a “Coverage
Change”) of such coverages. A change in premium for any such Agreed Coverage or
Current Coverage shall not be considered a “Coverage Change.”
(f)    Promptly upon receipt of any written request from AXA, the Company will
supply AXA with copies of any policies of insurance, binders, proposed terms or
wording and other relevant information or documents with respect to the Agreed
Coverage or Current Coverage or any actual or proposed Coverage Change regarding
the Agreed Coverage or Current Coverage.
(g)    AXA shall receive reasonable prior notice of any proposed Coverage Change
and any proposed change in premiums on the Agreed Coverage. No Coverage Change
shall become effective that would have the effect of making the Agreed Coverage
and Current Coverage (i) less favorable to AXA Individuals in comparison to
Directors, officers or employees of the Company than is the Agreed Coverage and
Current Coverage prior to such Coverage Change or (ii) less favorable to AXA in
comparison to the Company and Subsidiaries of the Company than is the Agreed
Coverage and Current Coverage prior to such Coverage Change without the prior
written consent of AXA, which consent may be granted, conditioned or withheld in
the sole discretion of AXA. If the proposed premium change for the Agreed
Coverage would materially increase its cost, AXA shall have the right to
participate with the Company in negotiations with the insurance brokers and
insurance companies with respect to such proposed increase.
(h)    If a Coverage Change to the Agreed Coverage or Current Coverage is
required by the relevant insurers because certain terms and conditions are no
longer available, and such Coverage Change would have the


21



--------------------------------------------------------------------------------




effect of making the Agreed or Current Coverage (i) less favorable to AXA
Individuals in comparison to Directors, officers, employees or agents of the
Company than the Agreed Coverage or Current Coverage prior to such Coverage
Change, or (ii) less favorable to AXA in comparison to the Company and
Subsidiaries of the Company than is the Agreed Coverage or Current Coverage
prior to such Coverage Change, AXA shall have the option of either (x)
consenting to such Coverage Changes, which consent may be granted, conditioned
or withheld in the sole discretion of AXA, or (y) requiring the Company to
procure “run-off” or “tail” coverage on behalf of AXA for a period of six (6)
years from the date of such Coverage Change. Additionally, the Company will
continue to maintain the Agreed Coverage and Current Coverage (subject to such
Coverage Change) pursuant to Section 6.6(c) and (d) for any alleged liability
occurring after the effective date of the “run off” or “tail coverage.” The cost
of such “run-off” or “tail” coverage will be borne by AXA and the Company
according to the same percentage of cost outlined in Section 6.6 (c) and (d).
(i)    AXA may at any time request in writing a Coverage Change with respect to
the (i) Agreed Coverage of AXA Individuals or AXA or (ii) Current Coverage of
AXA Individuals. The Company will use commercially reasonable efforts to effect
such Coverage Change so long as such Coverage Change would not have the effect
of making the Agreed Coverage or Current Coverage (i) less favorable to the
Company or any of its Subsidiaries or any Director, officer or employee of the
Company and its Subsidiaries than the Agreed Coverage or Current Coverage prior
to such Coverage Change, (ii) more favorable to AXA Individuals in comparison to
Directors, officers or employees of the Company than is the Agreed Coverage or
Current Coverage prior to such Coverage Change, or (iii) more favorable to AXA
in comparison to the Company and Subsidiaries of the Company than is the Agreed
Coverage prior to such Coverage Change. AXA may request, at any time, the
termination of the Agreed Coverage applicable to AXA Individuals or AXA or
Current Coverage applicable to AXA Individuals by advance written notice to the
Company in accordance with Section 10.2. Upon receipt of such notice, the
Company shall use commercially reasonable efforts to promptly terminate such
coverage.
(j)    In the event that any insured makes a claim or delivers a notice of
circumstances under any insurance policy providing the Agreed Coverage or
Current Coverage, then, provided that attorney-client privilege and
attorney-work product protection are protected and preserved with respect to
such matters (including by entering into a Common Interest Agreement in the form
attached hereto as Annex D), each of the Company (with respect to claims or
notices by the Company or any of its Subsidiaries or any Director, officer or
employee of the Company) and AXA (with respect to claims or notices by AXA or
any AXA Individual) shall promptly provide written notice to the other of such
claim or notice of circumstances and shall continue to keep the other informed
of the status and progress of such claim or notice of circumstances, including
providing copies of such relevant documentation and correspondence with the
insurers as the other may request.
(k)    In the event that multiple insureds make claims or deliver notices of
circumstances with respect to the same underlying events or facts under any
insurance policy providing the Agreed Coverage or Current Coverage, then,
provided that attorney-client privilege and attorney-work product protection are
protected and preserved with respect to such matters (including by entering into
a Common Interest Agreement in the form attached hereto as Annex D), each of the
Company (with respect to claims or notices by the Company or any of its
Subsidiaries or any Director, officer or employee of the Company) and AXA (with
respect to claims or notices by AXA or any AXA Individual) shall cooperate with
the other in connection with (i) the defense of allegations from third parties
with respect to the underlying events or facts, and (ii) dealing with the
insurers providing the Agreed Coverage and Current Coverage with respect to
asserting rights to coverage in respect of such third party claims and the
underlying events or facts, in all cases with the intention of seeking to
maximize the aggregate benefits to all insureds under the Agreed Coverage and
Current Coverage in respect of such third party claims and the underlying events
or facts. Any self-insured retention or deductible applicable to such common
claim or notice of circumstances will be borne by the Company.
(l)    In the event that any conflict of interest arises between insureds that
make claims or deliver notices of circumstances under any insurance policy
providing the Agreed Coverage or Current Coverage , then each of the Company
(with respect to claims or notices by the Company or any of its Subsidiaries or
any Director, officer or employee of the Company) and AXA (with respect to
claims or notices by AXA or any AXA Individual) shall use


22



--------------------------------------------------------------------------------




commercially reasonable efforts to resolve such conflict or to manage it in such
a way as to maximize the aggregate benefits to all insureds under the Agreed
Coverage or Current Coverage.
(m)    For purposes of this Section 6.6, “AXA Individual” shall mean (i) any
director, officer or employee of AXA, (ii) any Person designated by AXA as an
AXA Director and who serves in such capacity or (iii) any Person who, with his
consent, is named in any Registration Statement of the Company under the
Securities Act as a Director nominee of the Company.
(n)    The Company will take all necessary action to ensure that the Agreed
Coverage and Current Coverage remains in full force and effect and will comply
with the provisions of the Agreed Coverage and Current Coverage, including any
conditions precedent to coverage such any notice and cooperation obligations.
The Company will use commercially reasonable efforts to pursue any claims that
are potentially covered under the Agreed Coverage and Current Coverage,
including reporting any claims to the applicable insurers as promptly as
practicable and in accordance with the terms and conditions of the Agreed
Coverage and Current Coverage after such incident is reported to a member of the
Company’s Risk Management group. The Company will also promptly notify AXA and
any AXA Individuals who are named in any claims against the Company. AXA and AXA
Individuals shall have the right to effectively associate in the defense of any
claim made against them under the Agreed Coverage or Current Coverage, including
the ability to withhold consent to any settlement, such consent not to be
unreasonably withheld.
ARTICLE VII    
REQUIREMENTS WITH RESPECT
TO AXA-GUARANTEED OBLIGATIONS
7.1    Reimbursement Obligations with Respect to AXA Guarantees.
(a)    The Company agrees that, to the extent that AXA or any Subsidiary of AXA
shall at any time make any payments with respect to the obligations that are the
subject of any AXA Guarantee, the Company shall, immediately and without any
requirement for notice or demand, reimburse AXA or such Subsidiary for the full
amount of such payments, to the extent AXA or such Subsidiary has not been
reimbursed from other sources, and for all reasonable expenses incurred by AXA
or the Subsidiary in connection with making such payments.
(b)    The Company agrees that to the extent that AXA or any Subsidiary of AXA
shall at any time be required to post collateral in respect of any AXA
Guarantee, the Company shall (i) immediately transfer assets to AXA or such
Subsidiary of AXA in an amount and type to satisfy the full collateral posting
obligations of AXA or such Subsidiary, (ii) reimburse AXA or such Subsidiary of
AXA for all reasonable expenses incurred by AXA or such Subsidiary of AXA in
connection with posting such collateral and (iii) cooperate with AXA or such
Subsidiary of AXA to ensure that appropriate steps are taken as may be necessary
to implement such collateral arrangement.
(c)    Except with respect to any AXA Guarantee listed on Schedule 1.1A(c), the
Company agrees to use continuous reasonable best efforts to novate or terminate
the AXA Guarantees as promptly as practicable after the Completion of the IPO.
The Company agrees to (i) cooperate with AXA to review the approach with respect
to the novation or termination of the AXA Guarantees listed on Schedule
1.1A(c)(i) periodically following the Completion of the IPO and use reasonable
best efforts to implement any approach mutually agreed by the Company and AXA,
and (ii) upon request from AXA, use reasonable best efforts to novate or
terminate the AXA Guarantees listed on Schedule 1.1A(c)(ii) as promptly as
practicable after such request; provided that AXA may exercise such right to
request the Company to renew its efforts to novate or terminate the AXA
Guarantees no more than once per calendar year.
ARTICLE VIII    
INDEMNIFICATION
8.1    General Cross Indemnification.


23



--------------------------------------------------------------------------------




(a)    AXA shall indemnify and hold harmless the Company and each of its
Subsidiaries against any and all costs and expenses arising out of third party
claims (including, without limitation, reasonable attorneys’ fees, interest,
penalties and costs of investigation or preparation for defense), judgments,
fines, losses, claims, damages, liabilities, demands, assessments and amounts
paid in settlement (collectively, “Losses”), in each case, based on, arising out
of, resulting from or in connection with any claim, action, cause of action,
suit, proceeding or investigation, whether civil, criminal, administrative,
investigative or other (collectively, “Actions”), based on, arising out of,
pertaining to or in connection with any breach by AXA or any of its Subsidiaries
of this Agreement.
(b)    The Company shall indemnify and hold harmless AXA and each of its
Subsidiaries (other than the Company and its Subsidiaries) against any and all
Losses, in each case, based on, arising out of, resulting from or in connection
with any Actions, based on, arising out of, pertaining to or in connection with
any breach by the Company or any of its Subsidiaries of this Agreement.
8.2    Procedure.
(a)    If any Action shall be brought against any Person entitled to
indemnification pursuant to this Article VIII (each such Person, an
“Indemnitee”) in respect of which indemnity may be sought against the other
Party (the “Indemnifying Party”), such Indemnitee shall promptly notify the
Indemnifying Party; provided, however, that any delay of such notice shall not
affect the liability of the Indemnifying Party, except to the extent that the
Indemnifying Party is actually prejudiced by such delay.
(b)    The Indemnitees shall be entitled to direct the defense of the Action and
retain counsel of their choosing. Except where an Indemnitee shall have been
advised by its outside counsel that representation of such Indemnitee and any
other Indemnitee by the same counsel would be prohibited under applicable
standards of professional conduct (whether or not such representation by the
same counsel has been proposed) due to actual or potential differing interests
between them, the Indemnifying Party shall, in connection with any one such
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of only one outside counsel (in
addition to any local outside counsel) at any time for all such Indemnitees not
having actual or potential differing interests among themselves.
(c)    The Indemnifying Party shall not be liable for any settlement of any
Action effected without its written consent, unless such consent has been
unreasonably withheld, conditioned or delayed.
(d)    Notwithstanding the other provisions of this Article VIII, the
Indemnifying Party shall not be liable for any Losses incurred subsequent to an
Indemnitee’s refusal to enter into a settlement of an Action that (i) has been
proposed to Indemnitee in writing by the adverse party to the Action,
(ii) includes an unconditional release (except for the payment of amounts for
which the Indemnitee is entitled to indemnification (or, except for Section
8.3(c) hereof, would be so entitled)) of such Indemnitee from all liability on
claims that are the subject matter of such Action, and (iii) does not involve
any admission of liability on the part of the Indemnitees, except where (x) such
written settlement proposal has been provided to the Indemnifying Party and
(y) the Indemnifying Party has not consented to such settlement.
8.3    Other Matters.
(a)    Any Losses for which an Indemnitee is entitled to indemnification or
contribution under this Article VIII shall be paid by the Indemnifying Party to
the Indemnitee as such Losses are incurred.
(b)    The indemnity and contribution agreements contained in this Article VIII
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Indemnitee, any Indemnifying Party, or
any of their respective officers, directors, stockholders or employees, and
(ii) any termination of this Agreement.


24



--------------------------------------------------------------------------------




(c)    For the avoidance of doubt, indemnification amounts payable under this
Article VIII shall be reduced by the amount of any insurance recovery obtained
by an Indemnitee.
(d)    Each Indemnitee shall take, and cause its affiliates to take, all
reasonable steps to mitigate any Losses upon becoming aware of any event or
circumstance that would be reasonably expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy the
breach that gives rise to such Losses.
ARTICLE IX    
DISPUTE RESOLUTION
9.1    Negotiation and Mediation.  
(a)    The Parties shall act honestly and reasonably in interpreting this
Agreement. In the event of any dispute or claim arising out of, relating to, or
in connection with this Agreement, including with respect to the formation,
applicability, breach, termination, validity or enforceability thereof
(“Dispute”), the Parties agree to work together in good faith to resolve the
Dispute between them.
(b)    If any Party considers that a Dispute has arisen, it shall serve a notice
of the Dispute (“Notice of Dispute”) on the other Party and demand that senior
officers of each Party meet to resolve the Dispute.
(c)    If the Dispute is not resolved within 30 days of such Notice of Dispute,
then any Party shall have the right to demand that mediation commence. Any such
mediation shall be conducted in accordance with the American Arbitration
Association (“AAA”) Commercial Mediation Procedures except as they may be
modified herein. The Parties shall share the costs of the mediator and the
process of mediation (provided that each Party shall be responsible for its own
costs of preparing for and appearing before the mediator). The decision of the
mediator shall not be binding on the Parties, but the Parties agree that each
shall act in good faith while the process of mediation is proceeding.
(d)    Notwithstanding anything else contained herein, any Party shall have the
right to commence arbitration at any time after the expiration of 30 days after
service of the Notice of Dispute under Section 9.1(b). Any disputes concerning
the propriety of the commencement of the arbitration shall be finally settled by
the arbitral tribunal.
9.2    Arbitration.
Any Dispute referred to arbitration shall be finally resolved according to the
following rules of arbitration:
(a)    The arbitration shall be administered by the AAA under its Commercial
Arbitration Rules then in effect (the “Rules”) except as modified herein. The
seat of the arbitration shall be Wilmington, Delaware and it shall be conducted
in the English language.
(b)    There shall be three arbitrators of whom each Party shall select one
within 15 days of respondent’s receipt of claimant’s request for arbitration.
The two Party-appointed arbitrators shall select a third arbitrator to serve as
Chair of the tribunal within 15 days of the selection of the second arbitrator.
If any arbitrator has not been appointed within the time limits specified
herein, such appointment shall be made by the AAA in accordance with the Rules
upon the written request of either Party within 15 days of such request. The
hearing shall be held no later than 120 days following the appointment of the
third arbitrator.
(c)    The arbitral tribunal shall permit prehearing discovery that is relevant
to the subject matter of the dispute and material to the outcome of the case,
taking into account the Parties’ desire that the arbitration be conducted
expeditiously and cost effectively. All discovery shall be completed within 60
days of the appointment of the third arbitrator.


25



--------------------------------------------------------------------------------




(d)    By agreeing to arbitration, the Parties do not intend to deprive a court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment,
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies, to direct the Parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any Party to respect the arbitral tribunal’s
orders to that effect. The Parties agree that any ruling by the arbitral
tribunal on interim measures shall be deemed to be a final award with respect to
the subject matter of the ruling and shall be fully enforceable as such. The
Parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware solely in respect of any proceeding relating to or in aid of an
arbitration under this Agreement. Each Party unconditionally and irrevocably
waives any objections which they may have now or in the future to the
jurisdiction of the Delaware Courts for this purpose, including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.
Nothing in this paragraph limits the scope of the Parties’ agreement to
arbitrate or the power of the arbitral tribunal to determine the scope of its
own jurisdiction.
(e)    The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction of the award or having jurisdiction over the relevant Party or its
assets. The Parties hereby irrevocably waive any defense on the basis of forum
non conveniens in any proceedings to enforce an arbitration award rendered by a
tribunal constituted pursuant to this Agreement. The Parties undertake to carry
out any award without delay.
(f)    The Parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each Party shall be solely responsible for all
fees, costs, disbursements and other expenses incurred in the preparation and
prosecution of their own case; provided that in the event that a Party fails to
comply with the orders or decision of the arbitral tribunal, then such
noncomplying Party shall be liable for all costs and expenses (including
attorney fees) incurred by the other Party in its effort to obtain either an
order to compel, or an enforcement of an award, from a court of competent
jurisdiction.
(g)    The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the Parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing Parties’ actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.
(h)    All notices by one Party to the other in connection with the arbitration
shall be in accordance with the provisions of Section 10.2 hereof, except that
all notices for a request for arbitration made pursuant to this Article IX must
be made by personal delivery or receipted overnight courier. This agreement to
arbitrate shall be binding upon the successors and permitted assigns of each
Party. This Agreement and the rights and obligations of the Parties shall remain
in full force and effect pending the award in any arbitral proceeding hereunder.
9.3    Confidentiality.
(a)    The Parties agree that any negotiation, mediation, or arbitration (the
“Dispute Resolution Process”) pursuant to this Article IX shall be kept
confidential. The existence of the Dispute Resolution Process, any non-public
information provided in the Dispute Resolution Process, and any submissions,
orders or awards made in the Dispute Resolution Process, shall not be disclosed
to any non-Party except the mediator, tribunal, the AAA, the Parties, their
counsel, experts, witnesses, accountants and auditors, insurers and reinsurers,
and any other Person necessary to the conduct of the Dispute Resolution Process.
(b)    Notwithstanding the foregoing, a Party may disclose information referred
to in Section 9.3(a) to the extent that disclosure may be required to fulfill a
legal duty, protect or pursue a legal right, or enforce or


26



--------------------------------------------------------------------------------




challenge an award in bona fide legal proceedings. This confidentiality
provision survives termination of this Agreement and of any Dispute Resolution
Process brought pursuant to this Agreement.
ARTICLE X    
GENERAL PROVISIONS
10.1    Obligations Subject to Applicable Law.
The obligations of each Party under this Agreement shall be subject to
Applicable Law, and, to the extent inconsistent therewith, the Parties shall
adopt such modified arrangements as are as close as possible to the requirements
of this Agreement while remaining compliant with Applicable Law; provided,
however, that the Company shall fully avail itself of all exemptions, phase-in
provisions and other relief available under Applicable Law before any modified
arrangements shall be adopted.
10.2    Notices.
Unless otherwise specified herein, all notices required or permitted to be given
under this Agreement shall be in writing, shall refer specifically to this
Agreement and shall be delivered personally or sent by an internationally
recognized overnight courier service, and shall be deemed to be effective upon
delivery. All such notices shall be addressed to the receiving Party at such
Party’s address set forth below, or at such other address as the receiving Party
may from time to time furnish by notice as set forth in this Section 10.2:
If to the Company, to:
AXA Equitable Holdings, Inc.
1290 Avenue of the Americas
New York, NY 10104
Attention: Dave Hattem, General Counsel
Telephone: (212) 314-3863
Email: dave.hattem@axa.us.com
If to AXA, to:
AXA S.A.
25, avenue Matignon
75008 Paris
France
Attention: General Counsel
Telephone: +33 (1) 40 75 48 68
Email: helen.browne@axa.com
10.3    Specific Performance; Remedies.
In the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the affected Party shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The other Party shall not oppose the granting of such relief. The
Parties agree that the remedies at law for any breach or threatened breach
hereof, including monetary damages, are inadequate compensation for any loss and
that any defense in any action for specific performance that a remedy at law
would be adequate is waived. Any requirements for the securing or posting of any
bond with such remedy are hereby waived.
10.4    Applicable Law.


27



--------------------------------------------------------------------------------




This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware applicable to contracts made and to be performed
entirely within such State, without regard to the conflicts of law principles
thereof to the extent that such principles would apply the law of another
jurisdiction.
10.5    Severability.
In the event that any provision of this Agreement is declared invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
in a manner that accomplishes, to the extent possible, the original purpose of
such provision.
10.6    Confidential Information.
All information provided by either Party shall, except if the purpose for which
such information is furnished pursuant to this Agreement contemplates such
disclosure or is for disclosure in public documents of the Company or any of its
Subsidiaries or AXA or any of its Subsidiaries and, except for disclosure to
other Subsidiaries of AXA or the Company, as the case may be, be kept strictly
confidential and, unless otherwise required by Applicable Law or as agreed by
the Parties, neither Party shall disclose, and each shall take all necessary
steps to ensure that none of their respective directors, officers, employers,
agents and representatives disclose, or make use of, except in accordance with
Applicable Law, such information in any manner whatsoever until such information
otherwise becomes generally available to the public; provided, however, this
Section 10.6 shall not apply to information relating to or disclosed in the IPO
Registration Statement or in connection with any registration statement filed in
accordance with the terms of the Registration Rights Agreement. In no event
shall either Party or any of its Subsidiaries or any of their respective
directors, officers, employees, agents or representatives use material
non-public information of the other to acquire or dispose of securities of the
other or transact in any way in such securities. Each Party shall be liable for
any breach of this Section 10.6 by it or any of its Subsidiaries or any of their
respective directors, officers, employees, agents and representatives.
10.7    Amendment, Modification and Waiver.
This Agreement may be amended, modified or supplemented at any time by written
agreement of the Parties. Any failure of any Party to comply with any term or
provision of this Agreement may be waived by the other Party, by an instrument
in writing signed by such Party, but such waiver or failure to insist upon
strict compliance with such term or provision shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure to comply.
10.8    Assignment.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and assigns. The Parties shall not assign
any of their rights or delegate any of their obligations under this Agreement
without the prior written consent of the other Party. Any purported assignment
in violation of this Section 10.8 shall be null and void ab initio.
10.9    Further Assurances.
In addition to the actions specifically provided for elsewhere in this
Agreement, each Party hereto shall execute and deliver such additional
documents, instruments, conveyances and assurances, take, or cause to be taken,
all actions and do, or cause to be done, all things reasonably necessary, proper
or advisable to carry out the provisions of this Agreement.
10.10    Third Party Beneficiaries.
Other than as set forth in Article VIII with respect to the Indemnitees and as
expressly set forth elsewhere in this Agreement, nothing in this Agreement,
express or implied, is intended to confer upon any person, other than the
Parties and their respective successors and permitted assigns, any rights or
remedies under or by reason of this


28



--------------------------------------------------------------------------------




Agreement. Only the Parties that are signatories to this Agreement (and their
respective permitted successors and assigns) shall have any obligation or
liability under, in connection with, arising out of, resulting from or in any
way related to this Agreement or any other matter contemplated hereby, or the
process leading up to the execution and delivery of this Agreement and the
transactions contemplated hereby, subject to the provisions of this Agreement.
10.11    Discretion of Parties.
Where this Agreement requires or permits any Party to make or take any decision,
determination or action with respect to matters governed by this Agreement,
unless expressly provided otherwise, such decision, determination or action may
be made or taken by such Party in its sole and absolute discretion.
10.12    Entire Agreement.
This Agreement and the Other Agreements, including any schedules or exhibits
hereto or thereto, embody the entire agreement and understanding of the Parties
hereto in respect of the subject matter covered by this Agreement and the Other
Agreements. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein or therein. This Agreement and the Other Agreements supersede all prior
oral and written agreements and understandings between the Parties with respect
to such subject matter.
10.13    Term.
Except to the extent set forth in the following sentence, this Agreement shall
terminate and be of no further force or effect as of the date that is one year
following the Fourth Threshold Date. Notwithstanding the foregoing sentence, the
provisions of Article I, Article VII, Article VIII, Article IX, Article X and
Section 6.6 hereof shall survive termination of this Agreement.
10.14    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument. The counterparts of this Agreement may be executed and
delivered by facsimile or other electronic imaging means (including in pdf or
tif format sent by electronic mail) by a Party to the other Party and the
receiving Party may rely on the receipt of such document so executed and
delivered by facsimile or other electronic imaging means as if the original had
been received.
[Signature Page Follows]




29



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Shareholder Agreement to be
executed and delivered as of the date first above written.
AXA S.A.
By:    /s/ Thomas Buberl    
    Name: Thomas Buberl
    Title: Chief Executive Officer
AXA EQUITABLE HOLDINGS, INC.
By: /s/ Anders Malmström        
    Name: Anders Malmström
    Title: Senior Executive Vice President
        and Chief Financial Officer






[Signature Page to Shareholder Agreement]

--------------------------------------------------------------------------------






Schedule 1.1A – AXA Guarantees
1.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
obligations under a reinsurance agreement with Genworth Life and Annuity
Insurance Company

2.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
obligations under a reinsurance agreement with American General Life Insurance
Company

3.
Guarantees by Colisée Re SA of AXA Corporate Solutions Life Reinsurance
Company’s obligations under reinsurance agreements with Metropolitan Life
Insurance Company

4.
Guarantees by Colisée Re SA of AXA Corporate Solutions Life Reinsurance
Company’s obligations under reinsurance agreements with Brighthouse Life
Insurance Company

5.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
obligations under a reinsurance agreement with John Hancock Life Insurance
Company

6.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
guarantee of obligations of United of Omaha Life Insurance Company under certain
Qualified Assignment and Release Agreements and Colisée Re SA’s related
obligations under a Substitute Reinsurance and Trust Agreement with United of
Omaha Life Insurance Company



Schedule 1.1A(c) – Schedule 1.1A(c)(i) AXA Guarantees
1.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
obligations under a reinsurance agreement with Genworth Life and Annuity
Insurance Company

2.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
obligations under a reinsurance agreement with American General Life Insurance
Company

3.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
guarantee of obligations of United of Omaha Life Insurance Company under certain
Qualified Assignment and Release Agreements and Colisée Re SA’s related
obligations under a Substitute Reinsurance and Trust Agreement with United of
Omaha Life Insurance Company



S-1



--------------------------------------------------------------------------------







Schedule 1.1A(c) – Schedule 1.1A(c)(ii) AXA Guarantees
1.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
obligations under a reinsurance agreement with Genworth Life and Annuity
Insurance Company

2.
Guarantee by Colisée Re SA of AXA Corporate Solutions Life Reinsurance Company’s
guarantee of obligations of United of Omaha Life Insurance Company under certain
Qualified Assignment and Release Agreements and Colisée Re SA’s related
obligations under a Substitute Reinsurance and Trust Agreement with United of
Omaha Life Insurance Company

3.
This Schedule 1.1A(c)(ii) shall be deemed automatically updated to include any
AXA Guarantee which a counterparty declines to novate or terminate after the
Company uses continuous reasonable best efforts to novate or terminate such AXA
Guarantee as promptly as practicable after the Completion of the IPO pursuant to
Section 7.1(c).



S-2



--------------------------------------------------------------------------------





4.



Schedule 1.1B- Other Agreements
Registration Rights Agreement between AXA S.A. and AXA Equitable Holdings, Inc.
Tax Sharing Agreement between AXA S.A. and AXA Equitable Holdings, Inc.
Trademark License Agreement AXA S.A. and AXA Financial, Inc.
Transitional Services Agreement between AXA S.A. and AXA Equitable Holdings,
Inc.
Services Agreement between AXA Technology Services America Inc. and AXA US
Holdings Inc.






S-3



--------------------------------------------------------------------------------






Schedule 2.2(a)
Board of Directors
CEO
Mark Pearson
AXA Directors
Thomas Buberl
Gerald Harlin
George Stansfield
Bertrand Poupart-Lafarge
Karima Silvent
Independent Directors
Ramon de Oliveira
Dan Kaye
Charles Stonehill








S-4



--------------------------------------------------------------------------------






Schedule 4.6(b)
Public Reporting Protocol Prior to Majority Holder Date
Item / Principle
Principal Contact/ addressee
Lead time
The Board of Directors has oversight and sign-off on communications strategy,
timing and content
The heads of corporate communications, investor relations and other functions of
the Company to contact the heads of corporate communications and investor
relations of AXA or other relevant AXA personnel
As needed
Inform AXA reasonably timely and adequately of any development/ information that
the Company, acting reasonably, believes may be considered price sensitive for
AXA or may have a significant adverse effect on AXA, its financial condition or
reputation so that AXA can, should it consider that necessary, issue a press
release.
The head of corporate communications of the Company to contact the head of
corporate communications of AXA
At least one week in advance of public announcement to the extent practicable
and reasonable
Inform AXA timely and adequately of considerations, strategy, content and timing
of the Company’s press releases
The head of corporate communications of the Company to contact the head of
corporate communications of AXA
At least one week in advance of public announcement to the extent practicable
and reasonable
Any internal communications that the Company, acting reasonably, considers
material to AXA
The head of corporate communications of the Company to contact the head of
corporate communications of AXA
At least one week in advance of wide internal distribution to the extent
practicable and reasonable







S-5



--------------------------------------------------------------------------------






ANNEX A
Registration Rights Agreement




A-1



--------------------------------------------------------------------------------


EXECUTION VERSION





--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
dated as of
May 4, 2018
between
AXA Equitable Holdings, Inc.
and
AXA S.A.

--------------------------------------------------------------------------------














--------------------------------------------------------------------------------









3



--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
ARTICLE I
 
 
 
DEFINITIONS
1.1
Definitions
1
1.2
Interpretation
5
ARTICLE II
 
 
 
REGISTRATION RIGHTS
2.1
Shelf Registration
5
2.2
Demand Registrations
7
2.3
Priority
8
2.4
Piggyback Registrations
8
2.5
Lock-up Agreements
9
2.6
Registration Procedures
10
2.7
Registration Expenses
16
2.8
Underwritten Offering
17
2.9
Suspension of Registration
17
2.10
Indemnification
18
2.11
Conversion of Other Securities
22
2.12
Rule 144; Rule 144A
22
2.13
Transfer of Registration Rights
22
ARTICLE III
 
 
 
PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES BY AXA
3.1
Underwriter Selection
22
3.2
Cooperation with Sales
23
3.3
Expenses of Offerings
23
3.4
Further Assurances
23
ARTICLE IV
 
 
 
MISCELLANEOUS
4.1
Term
23
4.2
Other Holder Activities
24
4.3
No Inconsistent Agreements
24
4.4
Amendments and Waivers
24
4.5
No Third Party Beneficiaries
24
4.6
Entire Agreement
24
4.7
Severability
24



4





--------------------------------------------------------------------------------





4.8
Counterparts
25
4.9
Remedies; Attorney’s Fees
25
4.10
GOVERNING LAW
25
4.11
CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL
25
4.12
Notice
26





5



--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement, dated as of May 4, 2018 (this “Agreement”),
is between AXA Equitable Holdings, Inc., a Delaware corporation (the “Company”),
and AXA S.A., a société anonyme organized under the laws of the France (“AXA”).
WHEREAS, AXA intends to sell shares of the Company’s common stock, par value
$0.01 (the “Common Stock”), in the IPO (as defined below);
WHEREAS, following the completion of the IPO, AXA will continue to own a
majority of the outstanding shares of Common Stock; and
WHEREAS, in connection with the IPO, the Company has agreed to provide AXA
certain rights with respect to the registration and sale of the Common Stock as
set forth herein;
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:







--------------------------------------------------------------------------------








DEFINITIONS

Definitions.
In this Agreement, the following terms shall have the following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such other
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) when used with respect to any Person, means the possession directly or
indirectly, of the power to cause the direction of the management or policies of
such Person, whether through the ownership of voting securities, as trustee or
executor, by contract or otherwise.
“AXA Affiliated Group” means AXA and its Affiliates (excluding the Company and
its subsidiaries).
“Block Sale” means the sale of Registrable Securities to one or several
purchasers in a registered transaction by means of (i) a bought deal, (ii) a
block trade or (iii) a direct sale.
“Board of Directors” means the Board of Directors of the Company.
“Business Day” means any day except (i) Saturday, (ii) Sunday, (iii) any day on
which the principal office of the Company or AXA is not open for business and
(iv) any other day on which commercial banks in New York or in France are
authorized or obligated by law or executive order to close.
“Common Stock” has the meaning set forth in the recitals.
“Company” has the meaning set forth in the recitals.
“Company Outside Counsel” means one counsel selected by the Company to act on
its behalf.
“Covered Person” has the meaning set forth in Section 2.10(a).
“Demand Registration” has the meaning set forth in Section 2.2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.


2



--------------------------------------------------------------------------------





“FINRA” means the Financial Industry Regulatory Authority.
“Holder” means any of (i) AXA, (ii) any other member of the AXA Affiliated Group
and (iii) any Person that is not a member of the AXA Affiliated Group that is a
direct or indirect transferee (any such transferee, a “Non-AXA Holder”) from any
member of the AXA Affiliated Group, which transferee has acquired Registrable
Securities constituting not less than 10% of the outstanding shares of Common
Stock of the Company from such member of the AXA Affiliated Group and has
entered into a Joinder Agreement substantially in the form of Exhibit A hereto
at the time of the acquisition.
“Holders’ Counsel” means, if any member of the AXA Affiliated Group is
participating in an offering of Registrable Securities, one counsel selected by
AXA for the Holders participating in such offering, or otherwise, one counsel
selected by the Holders of a majority of the Registrable Securities included in
such offering.
“IPO” means the initial underwritten public offering of Common Stock pursuant to
an effective Registration Statement under the Securities Act.
“Loss” or “Losses” each has the meaning set forth in Section 2.10(a).
“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to the Company or any of its subsidiaries that the
Board of Directors reasonably determines in good faith, after consultation with
Company Outside Counsel, (i) would require disclosure of material, non-public
information relating to such event in any Registration Statement under which
Registrable Securities may be offered and sold (including documents incorporated
by reference therein) in order that such Registration Statement would not be
materially misleading and (ii) would not otherwise be required to be publicly
disclosed by the Company at that time in a periodic report to be filed with or
furnished to the SEC under the Exchange Act but for the filing of such
Registration Statement.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other business entity and any trust,
unincorporated organization or government or any department, agency or political
subdivision thereof.
“Piggyback Registration” means any registration of Registrable Securities under
the Securities Act requested by a Holder in accordance with Section 2.4(a).
“register,” “registered” and “registration” refers to a registration made
effective by preparing and filing a Registration Statement with the SEC in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such Registration


3



--------------------------------------------------------------------------------





Statement, and compliance with applicable state securities laws of such states
in which Holders notify the Company of their intention to offer Registrable
Securities.
“Registrable Securities” means (i) all shares of Common Stock held by a Holder
and (ii) any equity securities issued or issuable, directly or indirectly, with
respect to any such securities referred to in (i) above by way of conversion or
exchange thereof or stock dividend or stock split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization; provided that any securities
constituting Registrable Securities will cease to be Registrable Securities when
(a) such securities are sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities, (b) such securities are sold pursuant to an effective Registration
Statement, (c) such securities are sold pursuant to Rule 144 or (d) such
securities shall have ceased to be outstanding.
“Registration Expenses” has the meaning set forth in Section 2.7.
“Registration Statement” means any registration statement of the Company under
the Securities Act that permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, all material incorporated by reference
or deemed to be incorporated by reference in such registration statements and
all other documents filed with the SEC to effect a registration under the
Securities Act.
“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
“Rule 144A” means Rule 144A promulgated by the SEC under the Securities Act.
“Rule 405” means Rule 405 promulgated by the SEC under the Securities Act.
“Rule 415” means Rule 415 promulgated by the SEC under the Securities Act.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.
“Selling Holder” means a Holder that holds Registrable Securities registered (or
to be registered) on a Registration Statement.


4



--------------------------------------------------------------------------------





“Selling Holder Information” means information furnished to the Company in
writing by a Selling Holder expressly for use in any Registration Statement,
which information is limited to the name of such Selling Holder, the number of
offered shares of common stock and the address and other information with
respect to such Selling Holder included in the “Principal and Selling
Stockholders” (or similarly titled) section of the Registration Statement.
“Shareholder Agreement” means the Shareholder Agreement, dated as of May 4,
2018, between the Company and AXA.
“Shelf Registration Statement” means a Registration Statement that contemplates
offers and sales of securities pursuant to Rule 415.
“Short-Form Registration Statement” means Form S-3 or any successor or similar
form of Registration Statement pursuant to which the Company may incorporate by
reference its filings under the Exchange Act made after the date of
effectiveness of such Registration Statement.
“Suspension” has the meaning set forth in Section 2.9.
“Take-Down Notice” has the meaning set forth in Section 2.1(e).
“Underwritten Offering” means a discrete registered offering of securities under
the Securities Act in which securities of the Company are sold by one or more
underwriters pursuant to the terms of an underwriting agreement.

Interpretation.
The words “hereto,” “hereunder,” “herein,” “hereof” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless expressly stated otherwise
herein.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms.
“Writing,” “written” and comparable terms refer to printing, typing, and other
means of reproducing words (including electronic media) in a visible form.
All references to “$” or “dollars” mean the lawful currency of the United States
of America.


5



--------------------------------------------------------------------------------





The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and in the case of statutes, include
any rules and regulations promulgated under the statute) and to any successor to
such statute, rule or regulation.
(h)    Except as expressly stated in this Agreement, all references to agencies,
self-regulatory organizations or governmental entities in this Agreement shall
be deemed to be references to the comparable successor thereto.

REGISTRATION RIGHTS

Shelf Registration.
Filing. At any time after the date that is one year following the date hereof
(or, if sooner, the date on which the Company first becomes eligible to use a
Short-Form Registration Statement), upon the written request of any Holder, the
Company shall promptly (but no later than 30 days after the receipt of such
request) file with the SEC a Shelf Registration Statement (which, if permitted,
shall be an “automatic shelf registration statement” as defined in Rule 405)
relating to the offer and sale by such Holder of all or part of the Registrable
Securities. If at any time while Registrable Securities are outstanding, the
Company files any Shelf Registration Statement for its own benefit or for the
benefit of holders of any of its securities other than the Holders, the Company
shall include in such Shelf Registration Statement such disclosures as may be
required under the Securities Act to ensure that the Holders may sell their
Registrable Securities pursuant to such Shelf Registration Statement through the
filing of a prospectus supplement rather than a post-effective amendment.
Effectiveness. The Company shall use its reasonable best efforts to (i) cause
such Shelf Registration Statement to be declared effective under the Securities
Act as promptly as practicable after such Shelf Registration Statement is filed
and (ii) keep such Shelf Registration Statement (or a replacement Shelf
Registration Statement) continuously effective and in compliance with the
Securities Act and usable for the resale of Registrable Securities, until such
time as there are no Registrable Securities remaining.
Sales by Holders. The plan of distribution contained in any Shelf Registration
Statement referred to in this Section 2.1 (or any related prospectus supplement)
shall be determined by AXA, if any member of the AXA Affiliated Group is a
requesting Holder


6



--------------------------------------------------------------------------------





for such Shelf Registration Statement, or otherwise by the other requesting
Holder or Holders. Each Holder shall be entitled to sell Registrable Securities
pursuant to the Shelf Registration Statement referred to in this Section 2.1
from time to time and at such times as such Holder shall determine. Such Holder
shall promptly advise the Company of its intention so to sell Registrable
Securities pursuant to the Shelf Registration Statement.
Underwritten Offering. If any Holder intends to sell Registrable Securities
pursuant to any Shelf Registration Statement referred to in this Section 2.1
through an Underwritten Offering, the Company shall take all steps to facilitate
such an offering, including the actions required pursuant to Section 2.6 and
Article III, as appropriate; provided that the Company shall not be required to
facilitate such Underwritten Offering unless so requested by AXA or any other
member of the AXA Affiliated Group. Any Holder shall be entitled to request an
unlimited number of Underwritten Offerings under this Section 2.1.
Shelf Take-Downs. At any time that a Shelf Registration Statement covering
Registrable Securities is effective, if any Holder delivers a notice to the
Company (a “Take-Down Notice”) stating that it intends to effect an Underwritten
Offering of all or part of its Registrable Securities included by it on such
Shelf Registration Statement, the Company shall amend or supplement such Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Underwritten Offering. In
connection with any Underwritten Offering pursuant to this Section 2.1, the
Company shall deliver the Take-Down Notice to any other Holder with securities
included on such Shelf Registration Statement and permit such Holder to include
its Registrable Securities included on the Shelf Registration Statement in such
Underwritten Offering if such Holder notifies the Company within two Business
Days after the Company has given Holders notice of the Take-Down Notice.
No Notice in Block Sales. Notwithstanding any other provision of this Agreement,
if any member of the AXA Affiliated Group wishes to engage in a Block Sale
(including a Block Sale off of a Shelf Registration Statement or an effective
automatic shelf registration statement, or in connection with the registration
of the Registrable Securities of any member of the AXA Affiliated Group under an
automatic shelf registration statement for purposes of effectuating a Block
Sale), then notwithstanding the foregoing or any other provisions hereunder, any
Non-AXA Holder shall not be entitled to receive any notice of or have its
Registrable Securities included in such Block Sale.

Demand Registrations.
Right to Request Additional Demand Registrations. At any time after the IPO, any
Holder may, by providing a written request to the Company, request to sell all
or part of the Registrable Securities pursuant to a Registration Statement
separate from a Shelf


7



--------------------------------------------------------------------------------





Registration Statement (a “Demand Registration”). Each request for a Demand
Registration shall specify the kind and aggregate amount of Registrable
Securities to be registered and the intended methods of disposition thereof
(which, if not specified, shall be by way of Underwritten Offering). Promptly
after its receipt of a request for a Demand Registration (but in any event
within five days), the Company shall give written notice of such request to all
other Holders. Within 30 days after the date the Company has given the Holders
notice of the request for Demand Registration, the Company shall file a
Registration Statement, in accordance with this Agreement, with respect to all
Registrable Securities that have been requested to be registered in the request
for Demand Registration and that have been requested by any other Holders by
written notice to the Company within five days after the Company has given the
Holders notice of the request for Demand Registration.
Limitations on Demand Registrations. Subject to Section 2.2(a) and this Section
2.2(b), any Holder will be entitled to request an unlimited number of Demand
Registrations; provided that any Non-AXA Holder will be entitled to no more than
three Demand Registrations. Any Holder shall be entitled to participate in a
Demand Registration initiated by any other Holder. The Company shall not be
obligated to effect more than one Demand Registration in any 90-day period. Any
Demand Registration shall be in addition to any registration on a Shelf
Registration Statement.
Effectiveness. The Company shall be required to maintain the effectiveness of
the Registration Statement with respect to any Demand Registration for a period
of at least 90 days after the effective date thereof or such shorter period
during which all Registrable Securities included in such Registration Statement
have actually been sold; provided, however, that such period shall be extended
for a period of time equal to the period the Holder of Registrable Securities
refrains from selling any securities included in such Registration Statement at
the request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.
Withdrawal. A Holder may, by written notice to the Company, withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of notices
from all applicable Holders to such effect, the Company shall cease all efforts
to seek effectiveness of the applicable Registration Statement.

Priority. If a registration pursuant to Section 2.1 or 2.2 above is an
Underwritten Offering and the managing underwriters of such proposed
Underwritten Offering advise


8



--------------------------------------------------------------------------------





the Holders in writing that, in their good faith opinion, the number of
securities requested to be included in such Underwritten Offering exceeds the
number which can be sold in such offering without being likely to have a
material adverse effect on the price, timing or distribution of the securities
offered or the market for the securities offered, then the number of securities
to be included in such Underwritten Offering shall be reduced in the following
order of priority: first, there shall be excluded from the Underwritten Offering
any securities to be sold for the account of any selling securityholder other
than the Holders; second, there shall be excluded from the Underwritten Offering
any securities to be sold for the account of the Company; and finally, the
number of Registrable Securities of any Holders that have been requested to be
included therein shall be reduced, pro rata based on the number of Registrable
Securities owned by each such Holder, in each case to the extent necessary to
reduce the total number of securities to be included in such offering to the
number recommended by the managing underwriters.

Piggyback Registrations.
Piggyback Request. Whenever the Company proposes to register any of its
securities under the Securities Act or equivalent non-U.S. securities laws
(other than (i) in the IPO, (ii) pursuant to a Demand Registration, (iii)
pursuant to a registration statement on Form S-4 or any similar or successor
form or (iv) pursuant to a registration solely relating to an offering and sale
to employees or directors of the Company pursuant to any employee stock plan or
other employee benefit plan arrangement), and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to all
Holders of its intention to effect such a registration (but in no event less
than 20 days prior to the proposed date of filing of the applicable Registration
Statement) and, subject to Section 2.4(c), will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 10 days after the date the Company’s
notice is given to such Holders (a “Piggyback Registration”). There shall be no
limitation on the number of Piggyback Registrations that the Company shall be
required to effect under this Section 2.4.
Withdrawal and Termination. The Company shall be required to maintain the
effectiveness of the Registration Statement for a registration requested
pursuant to Section 2.4(a) until the earlier to occur of (i) 90 days after the
effective date thereof and (ii) consummation of the distribution by the Holders
of the Registrable Securities included in such Registration Statement. Any
Holder that has made a written request for inclusion in a Piggyback Registration
may withdraw its Registrable Securities from such Piggyback Registration by
giving written notice to the Company on or before the fifth day prior to the
planned effective date of such Piggyback Registration. The Company may, without
prejudice to the rights of Holders to request a registration pursuant to


9



--------------------------------------------------------------------------------





Section 2.1 or 2.2 hereof, at its election, give written notice of such
determination to each Holder of Registrable Securities and terminate or withdraw
any registration under this Section 2.4 prior to the effectiveness of such
registration, whether or not any Holder has elected to include Registrable
Securities in such registration, and, except for the obligation to pay or
reimburse Registration Expenses, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration and
will have no liability to any Holder in connection with such termination or
withdrawal.
Priority of Piggyback Registrations. If the managing underwriters advise the
Company and Holders of Registrable Securities in writing that, in their good
faith opinion, the number of securities requested to be included in an
Underwritten Offering to be effected pursuant to a Piggyback Registration
exceeds the number which can be sold in such offering without being likely to
have a material adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Underwritten Offering shall be reduced in the following
order of priority: first, there shall be excluded from the Underwritten Offering
any securities to be sold for the account of any Non-AXA Holder; second, the
number of securities to be included in the Underwritten Offering shall be
reduced pro rata based, in the case of the AXA Holders, on the number of
Registrable Securities owned by each AXA Holder, and in the case of the Company,
the number of securities to be sold for the account of the Company, to the
extent necessary to reduce the total number of Registrable Securities to be
included in such offering to the number recommended by the managing
underwriters. No registration of Registrable Securities effected pursuant to a
request under this Section 2.4 shall be deemed to have been effected pursuant to
Sections 2.1 or 2.2 or shall relieve the Company of its obligations under
Sections 2.1 or 2.2.

Lock-up Agreements. Each of the Company and the Holders agrees, upon notice from
the managing underwriters in connection with any registration for an
Underwritten Offering of the Company’s securities (other than pursuant to a
registration statement on Form S-4 or any similar or successor form, or pursuant
to a registration solely relating to an offering and sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement), not to effect (other than pursuant to such
registration) any public sale or distribution of Registrable Securities,
including, but not limited to, any sale pursuant to Rule 144, or make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of,
any Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company without the prior written consent of the managing
underwriters for a period of up to 90 days (or such shorter period as may be
agreed to by the managing underwriter(s)); provided that such restrictions shall
not apply in any circumstance to (i) securities acquired by a Holder in the
public market


10



--------------------------------------------------------------------------------





subsequent to the IPO, (ii) distributions-in-kind to a Holder’s limited or other
partners, members, shareholders or other equity holders or (iii) transfers by a
member of the AXA Affiliated Group to another member of the AXA Affiliated
Group. Notwithstanding the foregoing, no holdback agreements of the type
contemplated by this Section 2.5 shall be required of Holders (A) unless each of
the Company’s directors and executive officers agrees to be bound by a
substantially identical holdback agreement for at least the same period of time;
or (B) that restricts the offering or sale of Registrable Securities pursuant to
a Demand Registration.

Registration Procedures. Subject to the proviso of Section 2.1(d), if and
whenever the Company is required to effect the registration of any Registrable
Securities pursuant to this Agreement, the Company shall use its reasonable best
efforts to effect and facilitate the registration, offering and sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as promptly as is practicable, and the Company shall as expeditiously as
possible:
prepare and file with the SEC (within 30 days after the date on which the
Company has given Holders notice of any request for Demand Registration) a
Registration Statement with respect to such Registrable Securities, make all
required filings required (including FINRA filings) in connection therewith and
thereafter and (if the Registration Statement is not automatically effective
upon filing) use its reasonable best efforts to cause such Registration
Statement to become effective; provided that, before filing a Registration
Statement or any amendments or supplements thereto (including free writing
prospectuses under Rule 433), the Company will furnish to Holders’ Counsel for
such registration copies of all such documents proposed to be filed (including
exhibits thereto), which documents will be subject to review of such counsel,
and such other documents reasonably requested by such counsel, including any
comment letter from the SEC, and give the Holders participating in such
registration an opportunity to comment on such documents and keep such Holders
reasonably informed as to the registration process; provided further that if the
Board of Directors determines in its good faith judgment that registration at
the time would require the inclusion of pro forma financial or other
information, which requirement the Company is reasonably unable to comply with,
then the Company may defer the filing (but not the preparation) of the
Registration Statement which is required to effect the applicable registration
for a reasonable period of time (but not in excess of 45 days).
(i) prepare and file with the SEC such amendments and supplements to any
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (A) not less than 90 days or, if such
Registration Statement relates to an Underwritten Offering in the case of a
Demand Registration, such longer period as in the opinion of counsel for the
managing underwriters a prospectus is required by law


11



--------------------------------------------------------------------------------





to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer or the maximum period of time permitted by the Securities
Act in the case of a Shelf Registration Statement, or (B) such shorter period
ending when all of the Registrable Securities covered by such Registration
Statement have been disposed of (but in any event not before the expiration of
any longer period required under the Securities Act) and (ii) to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement;
furnish to each Selling Holder, Holders’ Counsel and the underwriters such
number of copies, without charge, of any Registration Statement, each amendment
and supplement thereto, including each preliminary prospectus, final prospectus,
all exhibits and other documents filed therewith and such other documents as
such Persons may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Selling Holder; provided
that, before amending or supplementing any Registration Statement, the Company
shall furnish to the Holders a copy of each such proposed amendment or
supplement and not file any such proposed amendment or supplement to which any
Selling Holder reasonably objects. The Company hereby consents to the use of
such prospectus and each amendment or supplement thereto by each of the Selling
Holders of Registrable Securities and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities covered by such
prospectus and any such amendment or supplement thereto;
use its reasonable best efforts to register or qualify any Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any Selling Holder, and the managing underwriters, if any reasonably request,
use its reasonable best efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period such Registration Statement
is required to be kept effective and do any and all other acts and things that
may be necessary or reasonably advisable to enable such Selling Holder and each
underwriter, if any, to consummate the disposition of the seller’s Registrable
Securities in such jurisdictions; provided that the Company will not be required
to (i) qualify generally to do business in any such jurisdiction where it would
not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any jurisdiction where it is not then so subject or (iii)
consent to general service of process in any such jurisdiction where it is not
then so subject (other than service of process in connection with such
registration or qualification or any sale of Registrable Securities in
connection therewith);
use its reasonable best efforts to cause all Registrable Securities covered by
any Registration Statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
or reasonably advisable in light of the business and operations of the Company
to enable the Selling


12



--------------------------------------------------------------------------------





Holders to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;
during any time when a prospectus is required to be delivered under the
Securities Act, promptly notify each Selling Holder and Holders’ Counsel upon
discovery that, or upon the discovery of the happening of any event as a result
of which, the prospectus contains an untrue statement of a material fact or
omits any fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made and, as promptly as practicable,
prepare and furnish to such Selling Holders a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
any untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;
promptly notify each Selling Holder and Holders’ Counsel (i) when the
Registration Statement, any prospectus supplement or any post-effective
amendment to the Registration Statement has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any written comments by the SEC or any request by the SEC for
amendments or supplements to such Registration Statement or to amend or to
supplement any prospectus contained therein or for additional information, (iii)
of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or the initiation or threatening of any proceedings
for any of such purposes, (iv) if at the time the Company has reason to believe
that the representations and warranties of the Company contained in any
agreement (including any underwriting agreement) contemplated by Section 2.6(j)
below cease to be true and correct and (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of such Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose;
cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Company are then listed or, if no
similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange;
provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such Registration Statement, and, if required,
obtain a CUSIP number for such Registrable Securities not later than such
effective date;


13



--------------------------------------------------------------------------------





enter into such customary agreements (including underwriting agreements with
customary provisions in such forms as may be requested by the managing
underwriters) and take all such other actions as the Selling Holders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);
make available for inspection by any Selling Holder, Holders’ Counsel, any
underwriter participating in any disposition pursuant to the applicable
Registration Statement and any attorney, accountant or other agent retained by
any such Selling Holder or underwriter all financial and other records,
pertinent corporate documents and documents relating to the business of the
Company reasonably requested by such Selling Holder, cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by any such Selling Holder, Holders’ Counsel,
underwriter, attorney, accountant or agent in connection with such Registration
Statement and make senior management of the Company available for customary due
diligence and drafting activity; provided that any such Person gaining access to
information or personnel pursuant to this Section 2.6(k) shall (i) reasonably
cooperate with the Company to limit any resulting disruption to the Company’s
business and (ii) agree to use reasonable efforts to protect the confidentiality
of any information regarding the Company which the Company determines in good
faith to be confidential, and of which determination such Person is notified,
unless (A) the release of such information is requested or required by
deposition, interrogatory, requests for information or documents by a
governmental entity, subpoena or similar process, (B) the release of such
information, in the opinion of such Person, is required to be released by law or
applicable legal process, (C) such information is or becomes publicly known
without a breach of this Agreement, (D) such information is or becomes available
to such Person on a non-confidential basis from a source other than the Company
or (E) such information is independently developed by such Person. In the case
of a proposed disclosure pursuant to (A) or (B) above, such Person shall be
required to give the Company written notice of the proposed disclosure prior to
such disclosure and, if requested by the Company, assist the Company in seeking
to prevent or limit the proposed disclosure;
otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable, an earnings statement covering the period of at least
twelve months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the applicable Registration Statement, which
earnings statement will satisfy the provisions of Section 11(a) of the U.S.
Securities Act (including, at the Company’s option, Rule 158 thereunder);


14



--------------------------------------------------------------------------------





in the case of an Underwritten Offering, promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriters or any Selling Holder reasonably requests to be included therein,
the purchase price being paid therefor by the underwriters and any other terms
of the Underwritten Offering of the Registrable Securities to be sold in such
offering, and promptly make all required filings of such prospectus supplement
or post-effective amendment;
in the event of the issuance of any stop order suspending the effectiveness of a
Registration Statement, or of any order suspending or preventing the use of any
related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every reasonable effort
to promptly obtain the withdrawal of such order;
make senior management of the Company available to assist to the extent
reasonably requested by the managing underwriters of any Underwritten Offering
to be made pursuant to such registration in the marketing of the Registrable
Securities to be sold in the Underwritten Offering, including the participation
of such members of the Company’s senior management in “road show” presentations
and other customary marketing activities, including “one-on-one” meetings with
prospective purchasers of the Registrable Securities to be sold in the
Underwritten Offering, and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto, in each case to the same extent as if the Company were
engaged in a primary registered offering of its Common Stock;
use reasonable best efforts to: (a) obtain all consents of independent public
accountants required to be included in the Registration Statement and (b) in
connection with each offering and sale of Registrable Securities, obtain one or
more comfort letters, addressed to the underwriters and to the Selling Holders,
dated the date of the underwriting agreement for such offering and the date of
each closing under the underwriting agreement for such offering, signed by the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters as the underwriters
or AXA, if any member of the AXA Affiliated Group is a Selling Holder in such
offering, or otherwise by the Holders of a majority of the Registrable
Securities being sold in such offering, as applicable, reasonably request;
use reasonable best efforts to obtain: (a) all legal opinions from Company
Outside Counsel (or internal counsel if acceptable to the managing underwriters)
required to be included in the Registration Statement and (b) in connection with
each closing of a sale of Registrable Securities, legal opinions from Company
Outside Counsel (or internal counsel if acceptable to the managing
underwriters), addressed to the underwriters and the Selling Holders, dated as
of the date of such closing, with respect to the Registration Statement, each
amendment and supplement thereto (including the preliminary


15



--------------------------------------------------------------------------------





prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature;
upon the occurrence of any event contemplated by Section 2.6(f) above, promptly
prepare a supplement or post-effective amendment to the Registration Statement
or a supplement to the related prospectus or any document incorporated or deemed
to be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
reasonably cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the FINRA;
take no direct or indirect action prohibited by Regulation M under the Exchange
Act; provided that, to the extent that any prohibition is applicable to the
Company, the Company will take all reasonable action to make such prohibition
inapplicable;
shall cause its Affiliates (including any registered investment companies,
registered investment advisers and management investment companies) to, upon
request of AXA at any time following completion of the IPO, either (i) obtain a
no-action letter, interpretive guidance, exemptive order or other relief from
the SEC to the effect that sales of securities by AXA undertaken subsequent to
the IPO do not constitute an “assignment” (as defined in the Investment Company
Act of 1940, as amended or the Investment Advisers Act of 1940, as amended) of
any investment advisory contract to which the Company, its Affiliates is party,
or (ii) if such sales would constitute an assignment, to obtain the requisite
client consents to such assignments (including, for this purpose, the approval
of the board of directors and shareholders of any client that is a registered
investment company, or a new investment advisory contract and, if applicable, a
new sub-advisory contract with any sub-adviser whose contract would terminate as
a result of such assignment). In connection therewith, the Company shall, and
shall cause its Affiliates to, take all steps necessary to obtain such relief or
consents, including, (A) in the case of clause (i), through the preparation and
submission of a request for no-action relief or exemptive application, and (B)
in the case of clause (ii), preparing and filing with the SEC a proxy statement,
promptly responding to any comments from the SEC on any proxy statement, hiring
a proxy solicitation firm, distributing a proxy statement to relevant parties
and holding a shareholder meeting and preparing and delivering such other
documents as may be necessary to solicit the consent of client that are not
registered investment companies; and


16



--------------------------------------------------------------------------------





use its reasonable best efforts to take or cause to be taken all other actions,
and do and cause to be done all other things necessary or reasonably advisable
in the opinion of Holders’ Counsel to effect the registration, marketing and
sale of such Registrable Securities.
The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, that refers to any
Holder covered thereby by name, or otherwise identifies such Holder as the
holder of any securities of the Company, without the consent of such Holder,
such consent not to be unreasonably withheld or delayed, unless and to the
extent such disclosure is required by law, rule or regulation, in which case the
Company shall provide prompt written notice to such Holders prior to the filing
of such amendment to any Registration Statement or amendment of or supplement to
such prospectus or any free writing prospectus.
Each Holder of Registrable Securities as to which any registration is being
effected shall furnish the Company with such information regarding such Holder
and pertinent to the disclosure requirements relating to the registration and
the distribution of such securities as the Company may from time to time
reasonably request in writing.
If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.

Registration Expenses. Whether or not any Registration Statement is filed or
becomes effective, the Company shall pay directly or promptly reimburse all
costs, fees and expenses incident to the Company’s performance of or compliance
with this Agreement, including (i) all registration and filing fees, (ii) all
fees and expenses associated with filings to be made with any securities
exchange or with any other governmental or quasi-governmental authority; (iii)
all fees and expenses of compliance with securities or blue sky laws, including
reasonable fees and disbursements of counsel in connection therewith, (iv) all
printing expenses (including expenses of printing certificates for Registrable
Securities and of printing prospectuses if the printing of prospectuses is
requested by the Holders or the managing underwriters, if any), (v) all “road
show” expenses incurred in respect of any Underwritten Offering, including all
costs of travel, lodging and meals, (vi) all messenger, telephone and delivery
expenses,


17



--------------------------------------------------------------------------------





(vii) all fees and disbursements of Company Outside Counsel, (viii) all fees and
disbursements of all independent certified public accountants of the Company
(including expenses of any “cold comfort” letters required in connection with
this Agreement) and all other persons, including special experts, retained by
the Company in connection with such Registration Statement, (ix) all reasonable
fees and disbursements of underwriters (other than Selling Expenses) customarily
paid by the issuers or sellers of securities and, (x) all other costs, fees and
expenses incident to the Company’s performance or compliance with this Agreement
(all such expenses, “Registration Expenses”). The Selling Holders shall be
responsible for the fees and expenses of Holders’ Counsel and Selling Expenses.
The Company will, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit or quarterly
review and the expenses of any liability insurance. The Company shall have no
obligation to pay any Selling Expenses.

Underwritten Offering.
No Holder may participate in any registration hereunder that is an Underwritten
Offering unless such Holder (i) agrees to sell its Registrable Securities on the
basis provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements (including, without limitation, pursuant
to the terms of any over-allotment or “green shoe” option requested by the
managing underwriters; provided that no Holder will be required to sell more
than the number of Registrable Securities that such Holder has requested the
Company to include in any registration), (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) cooperates with the Company’s reasonable requests in
connection with such registration or qualification (it being understood that the
Company’s failure to perform its obligations hereunder, which failure is caused
by such Holder’s failure to cooperate, will not constitute a breach by the
Company of this Agreement); provided that no such Holder shall be required to
make any representations or warranties in connection with any such registration
other than representations and warranties as to (A) such Holder’s ownership of
Registrable Securities to be transferred free and clear of all liens, claims,
and encumbrances created by such Holder and (B) such Holder’s power and
authority to effect such transfer; provided further that any obligation of such
Holder to indemnify any Person pursuant to any underwriting agreement shall be
several, not joint and several, among such Holders selling Registrable
Securities, and such liability shall be limited to the net proceeds received by
such Holder, as applicable, from the sale of Registrable Securities pursuant to
such registration (which proceeds shall include the amount of cash or the fair
market value of any assets in exchange for the sale or exchange of such


18



--------------------------------------------------------------------------------





Registrable Securities or that are the subject of a distribution), and the
relative liability of each such Holder shall be in proportion to such net
proceeds.

Suspension of Registration. In the event of a Material Disclosure Event at the
time of the filing, initial effectiveness or continued use of a Registration
Statement, including a Shelf Registration Statement, the Company may, upon
giving at least 10 days’ prior written notice of such action to the Holders
delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement (a “Suspension”); provided, however, that the Company
shall not be permitted to exercise a Suspension (i) more than twice during any
12-month period, (ii) for a period exceeding 60 days on any one occasion, (iii)
unless for the full period of the Suspension, the Company does not offer or sell
securities for its own account, does not permit registered sales by any holder
of its securities and prohibits offers and sales by its directors and officers,
or (iv) at any time within seven days prior to the anticipated pricing of an
Underwritten Offering pursuant to a Demand Registration or within 35 days after
the pricing of such an Underwritten Offering. In the case of a Suspension, the
Holders will suspend use of the applicable prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. In connection with a Demand
Registration, prior to the termination of any Suspension, the Holder that made
the request for Demand Registration will be entitled to withdraw its Demand
Notice. Upon receipt of notices from all Holders of Registrable Securities
included in such Registration Statement to such effect, the Company shall cease
all efforts to secure effectiveness of the applicable Registration Statement.
The Company shall immediately notify the Holders upon the termination of any
Suspension.

Indemnification.
The Company agrees to indemnify and hold harmless to the fullest extent
permitted by law, each Holder, any Person who is or might be deemed to be a
controlling person of the Company or any of its subsidiaries within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act their
respective direct and indirect general and limited partners, advisory board
members, directors, officers, trustees, managers, members, agents, Affiliates
and shareholders, and each other Person, if any, who controls any such Holder or
controlling person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”) against, and pay and reimburse such Covered Persons for any
losses, claims, damages, liabilities, joint or several, costs (including,
without limitation, costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such Covered Person in connections
with any investigation or proceeding), expenses, judgments, fines, penalties,
charges and amounts paid in


19



--------------------------------------------------------------------------------





settlement (collectively, “Losses” and, individually, each a “Loss”) to which
such Covered Person may become subject under the Securities Act, the Exchange
Act, any state blue sky securities laws, any equivalent non-U.S. securities laws
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue or alleged untrue statement of material fact contained or
incorporated by reference in any Registration Statement, prospectus, preliminary
prospectus or free writing prospectus, or any amendment thereof or supplement
thereto, or any document incorporated by reference therein, or any other such
disclosure document (including reports and other documents filed under the
Exchange Act and any document incorporated by reference therein) or other
document or report, (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, and the Company will pay and reimburse
such Covered Persons for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding; provided that the Company
shall not be liable in any such case to the extent that any such Loss (or action
or proceeding in respect thereof) arises out of or is based upon an untrue
statement or alleged untrue statement, or omission or alleged omission, made or
incorporated by reference in such Registration Statement, any such prospectus,
preliminary prospectus or free writing prospectus or any amendment or supplement
thereto, or any document incorporated by reference therein, or any other such
disclosure document (including reports and other documents filed under the
Exchange Act and any document incorporated by reference therein) or other
document or report, or in any application in reliance upon, and in conformity
with, the Selling Holder Information. In connection with an Underwritten
Offering, the Company, if requested, will indemnify the underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Covered Persons and in such other manner
as the underwriters may request in accordance with their standard practice.
In connection with any Registration Statement in which a Holder is
participating, each such Holder will indemnify and hold harmless the Company,
its directors and officers, employees, agents and any Person who is or might be
deemed to be a controlling person of the Company or any of its subsidiaries
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any Losses to which such Holder or any such director or
officer, any such underwriter or controlling person may become subject under the
Securities Act, the Exchange Act, any state blue sky securities laws, any
equivalent non-U.S. securities laws or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of


20



--------------------------------------------------------------------------------





or are based upon (i) any untrue or alleged untrue statement of material fact
contained in the Registration Statement, prospectus, preliminary prospectus or
free writing prospectus, or any amendment thereof or supplement thereto, or in
any application or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus, preliminary prospectus
or free writing prospectus, or any amendment or supplement thereto, or in any
application, in reliance upon and in conformity with the Selling Holder
Information (and except insofar as such Losses arise out of or are based upon
any such untrue statement or omission or alleged untrue statement or omission
based upon information relating to any underwriter furnished to the Company in
writing by such underwriter expressly for use in such Registration Statement),
and such Holder will reimburse the Company and each such director, officer,
underwriter and controlling Person for any legal or any other expenses actually
and reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding; provided,
however, that the obligations of such Holder hereunder shall not apply to
amounts paid in settlement of any such Losses (or actions in respect thereof) if
such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld); and provided further that the obligation to
indemnify and hold harmless shall be individual and several to each Holder and
shall be limited to the amount of net proceeds received by such Holder from the
sale of Registrable Securities covered by such Registration Statement.
Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim or the commencement of any
proceeding with respect to which it seeks indemnification pursuant hereto;
provided, however, that any delay or failure to so notify the indemnifying party
shall relieve the indemnifying party of its obligations hereunder only to the
extent, if at all, that it is actually and materially prejudiced by reason of
such delay or failure. The indemnifying party shall have the right, exercisable
by giving written notice to an indemnified party promptly after the receipt of
written notice from such indemnified party of such claim or proceeding, to
assume, at the indemnifying party’s expense, the defense of any such claim or
proceeding, with counsel reasonably acceptable to such indemnified party;
provided that (i) any indemnified party shall have the right to select and
employ separate counsel and to participate in the defense of any such claim or
proceeding, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (A) the indemnifying party has agreed in writing
to pay such fees or expenses or (B) the indemnifying party shall have failed to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or proceeding within a reasonable time after receipt of notice of
such claim or proceeding or fails to employ counsel reasonably satisfactory to
such indemnified party or to pursue the defense of such claim in a reasonably
vigorous manner or (C) the named parties to any proceeding (including


21



--------------------------------------------------------------------------------





impleaded parties) include both such indemnified and the indemnifying party, and
such indemnified party has reasonably concluded (based upon advice of its
counsel) that there may be legal defenses available to it that are inconsistent
with those available to the indemnifying party or that a conflict of interest is
likely to exist among such indemnified party and any other indemnified parties
(in which case the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party); and (ii) subject to
clause (i)(C) above, the indemnifying party shall not, in connection with any
one such claim or proceeding or separate but substantially similar or related
claims or proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties, or for fees and expenses that are not
reasonable. Whether or not the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party. No indemnifying party shall consent to entry
of any judgment or enter into any settlement which (x) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or litigation
for which such indemnified party would be entitled to indemnification hereunder
or (y) involves the imposition of equitable remedies or the imposition of any
obligations on the indemnified party or adversely affects such indemnified party
other than as a result of financial obligations for which such indemnified party
would be entitled to indemnification hereunder.
If the indemnification provided for in this Section 2.10 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses (other than in accordance with its terms), then the indemnifying
party, in lieu of indemnifying such indemnified party thereunder, will
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of the indemnified party on
the other hand in connection with the statements or omissions which resulted in
such Losses as well as any other relevant equitable considerations. The relevant
fault of the indemnifying party and the indemnified party will be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. Notwithstanding the foregoing,
the amount any Holder will be obligated to contribute pursuant to this Section
2.10(d) will be limited to an amount equal to the net proceeds to such Holder
from the Registrable Securities sold pursuant to the Registration Statement
which gives rise to such obligation to contribute (less the aggregate amount of
any damages which the Holder has otherwise been required to pay in respect of
such Loss or any substantially similar Loss arising from the sale of such
Registrable Securities). No


22



--------------------------------------------------------------------------------





person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
To the extent that any of the Holders is, or would be expected to be, deemed to
be an underwriter of Registrable Securities pursuant to any SEC comments or
policies or any court of law or otherwise, the Company agrees that (i) the
indemnification and contribution provisions contained in this Section 2.10 shall
be applicable to the benefit of such Holder in its role as deemed underwriter in
addition to its capacity as a Holder (so long as the amount for which any other
Holder is or becomes responsible does not exceed the amount for which such
Holder would be responsible if the Holder were not deemed to be an underwriter
of Registrable Securities) and (ii) such Holder and its representatives shall be
entitled to conduct the due diligence which would normally be conducted in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.
The indemnification provided for under this Agreement will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

Conversion of Other Securities. If any Holder offers any options, rights,
warrants or other securities issued by it that are offered with, convertible
into or exercisable or exchangeable for any Registrable Securities, the
Registrable Securities underlying such options, rights, warrants or other
securities shall be eligible for registration pursuant to Sections 2.1, 2.2 and
2.4 hereof.

Rule 144; Rule 144A. The Company shall use its reasonable best efforts to file
in a timely fashion all reports and other documents required to be filed by it
under the Securities Act and the Exchange Act and shall take such further action
as the Holders may reasonably request, all to the extent required by the SEC as
a condition to the availability of Rule 144. Rule 144A or any similar rule or
regulation hereafter adopted by the SEC under the Securities Act.

Transfer of Registration Rights. Any member of the AXA Affiliated Group may
transfer all or any portion of its rights under this Agreement to any transferee
of Registrable Securities constituting not less than 10% of the outstanding
shares of Common Stock of the Company. Any transfer of registration rights
pursuant to this Section 2.13 from any member of the AXA Affiliated Group to any
Person that is not a


23



--------------------------------------------------------------------------------





member of the AXA Affiliated Group shall be effective upon receipt by the
Company of written notice from the transferor stating the name and address of
the transferee and identifying the amount of Registrable Securities with respect
to which rights under this Agreement are being transferred.



PROVISIONS APPLICABLE TO ALL DISPOSITIONS OF REGISTRABLE SECURITIES BY AXA

Underwriter Selection. In any public or private offering of Registrable
Securities in which a member of the AXA Affiliated Group is a Selling Holder,
other than pursuant to a Piggyback Registration, AXA shall have the sole right
to select the managing underwriters to arrange such Underwritten Offering, which
may include any Affiliate of AXA and which shall be investment banking
institutions of international standing.

Cooperation with Sales. In addition to the provisions of Section 2.6 hereof,
applicable to sales of Registrable Securities pursuant to a registration, in
connection with any sale or disposition of Registrable Securities by AXA, the
Company shall provide full cooperation, including:
providing access to employees, management and company records to any purchaser
or potential purchaser, and to any underwriters, initial purchasers, brokers,
dealers or agents involved in any sale or disposition, subject to entry into
customary confidentiality arrangements;
participation in road shows, investor and analyst meetings, conference calls and
similar activities;
using reasonable best efforts to obtain customary auditor comfort letters and
legal opinions;
entering into customary underwriting and other agreements;
using reasonable best efforts to obtain any regulatory approval or relief
necessary for any proposed sale or disposition; and
filing of registration statements with the SEC or with other authorities or
making other regulatory or similar filings necessary or advisable in order to
facilitate any sale or disposition.


24



--------------------------------------------------------------------------------






Expenses of Offerings. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for any expenses associated with any
sale of Registrable Securities by AXA, except for the fees and expenses of
Holders’ Counsel and Selling Expenses.

Further Assurances. The Company shall use its reasonable best efforts to
cooperate with and facilitate, and shall not interfere with, the disposition by
AXA of its holdings of Registrable Securities.



MISCELLANEOUS

Term. This Agreement shall terminate upon such time as no Registrable Securities
remain outstanding, except for the provisions of Sections 2.7, 2.10, and 3.3 and
this Article 4 which shall survive such termination.

Other Holder Activities. Notwithstanding anything in this Agreement, none of the
provisions of this Agreement shall in any way limit a Holder or any of its
Affiliates from engaging in any brokerage, investment advisory, financial
advisory, financing, asset management, trading, market making, arbitrage,
investment activity and other similar activities conducted in the ordinary
course of their business.

No Inconsistent Agreements.
The Company represents and warrants that it has not entered into and covenants
and agrees that it will not enter into, any agreement with respect to its
securities which is inconsistent with, more favorable than or violates the
rights granted to the Holders of Registrable Securities in this Agreement.
To the extent any portion of this Agreement conflicts, or is inconsistent, with
the Shareholder Agreement, the Shareholder Agreement shall control.

Amendment, Modification and Waiver. This Agreement may be amended, modified or
supplemented at any time by written agreement of the parties. Any failure of any
party to comply with any term or provision of this Agreement may be waived by
the other party, by an instrument in writing signed by such party, but such
waiver or failure to


25



--------------------------------------------------------------------------------





insist upon strict compliance with such term or provision shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure to
comply.

No Third-Party Beneficiaries. Other than as set forth in Section 2.10 with
respect to the indemnified parties and as expressly set forth elsewhere in this
Agreement, nothing in this Agreement, express or implied, is intended to confer
upon any person, other than the parties and their respective successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.
Only the parties that are signatories to this Agreement and any Joinder
Agreement substantially in the form of Exhibit A hereto (and their respective
permitted successors and assigns) shall have any obligation or liability under,
in connection with, arising out of, resulting from or in any way related to this
Agreement or any other matter contemplated hereby, or the process leading up to
the execution and delivery of this Agreement and the transactions contemplated
hereby, subject to the provisions of this Agreement.

Entire Agreement. Except as otherwise expressly provided herein, this Agreement,
together with the Shareholder Agreement, constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both written and oral, between or on
behalf of AXA or its Affiliates, on the one hand, and the Company or its
Affiliates, on the other hand, with respect to the subject matter of this
Agreement.

Severability. In the event that any provision of this Agreement is declared
invalid, void or unenforceable, the remainder of this Agreement shall remain in
full force and effect, and such invalid, void or unenforceable provision shall
be interpreted in a manner that accomplishes, to the extent possible, the
original purpose of such provision.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. The counterparts of this Agreement may be executed
and delivered by facsimile or other electronic imaging means (including in pdf
or tif format sent by electronic mail) by a party to the other party and the
receiving party may rely on the receipt of such document so executed and
delivered by facsimile or other electronic imaging means as if the original had
been received.

Specific Performance; Remedies. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the affected party shall have the right to specific performance and injunctive
or other


26



--------------------------------------------------------------------------------





equitable relief of its rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative. The other party shall not oppose the granting of such
relief. The parties agree that the remedies at law for any breach or threatened
breach hereof, including monetary damages, are inadequate compensation for any
loss and that any defense in any action for specific performance that a remedy
at law would be adequate is waived. Any requirements for the securing or posting
of any bond with such remedy are hereby waived.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD APPLY THE LAW
OF ANOTHER JURISDICTION.

WAIVER OF JURY TRIAL    . EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.
Jurisdiction; Venue. Any suit, action or proceeding relating to this Agreement
shall be brought exclusively in the United States District Court for the
Southern District of New York or in the courts of the State of New York, in each
case located in New York County, New York. The parties hereby consent to the
exclusive jurisdiction of such courts for any such suit, action or proceeding,
and irrevocably waive, to the fullest extent permitted by law, any objection to
such courts that they may now or hereafter have based on improper venue or forum
non conveniens.

Notice. Unless otherwise specified herein, all notices required or permitted to
be given under this Agreement shall be in writing, shall refer specifically to
this Agreement and shall be delivered personally or sent by a nationally
recognized overnight courier service, and shall be deemed to be effective upon
delivery. All such notices shall be addressed to the receiving Party at such
Party’s address set forth below, or at such other address as the receiving Party
may from time to time furnish by notice as set forth in this Section 4.13:
If to AXA, to:


27



--------------------------------------------------------------------------------





AXA S.A.
25 Avenue Matignon
75008 Paris, France
Attention: General Counsel
Telephone: +33 (1) 40 75 48 68
E-mail: helen.browne@axa.com
If to the Company, to:
AXA Equitable Holdings, Inc.
1290 Avenue of the Americas
New York, New York 10104
Attention: Dave Hattem, General Counsel
Telephone: (212) 314-3863
E-mail: dave.hattem@axa.us.com
[Signature Page Follows]



In witness whereof, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first above written.
AXA EQUITABLE HOLDINGS, INC.
By:            
    Name:
    Title:


AXA S.A.
By:         
    Name:
    Title:


28



--------------------------------------------------------------------------------









1





--------------------------------------------------------------------------------






JOINDER AGREEMENT
Reference is made to the Registration Rights Agreement, dated as of [●], 2018
(as amended from time to time, the “Registration Rights Agreement”), by and
among AXA Equitable Holdings, Inc. and AXA S.A. and the other parties thereto,
if any. The undersigned agrees, by execution hereof, to become a party to, and
to be subject to the rights and obligations under the Registration Rights
Agreement.
[NAME]


By:        
    Name:
    Title:
Date:
Address:
Acknowledged by:

[NAME OF COMPANY]

By:        
    Name:
    Title:













--------------------------------------------------------------------------------






ANNEX B
Form of Amended and Restated Certificate of Incorporation




A-2



--------------------------------------------------------------------------------






AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
AXA EQUITABLE HOLDINGS, INC.
AXA Equitable Holdings, Inc., a corporation organized and existing under and by
virtue of the laws of the State of Delaware (the “Corporation”), hereby
certifies as follows:
1.    The present name of the Corporation is AXA Equitable Holdings, Inc. The
original Certificate of Incorporation of the Corporation was filed with the
Secretary of State of the State of Delaware on May 19, 2003, and the name under
which the Corporation was originally incorporated was AXA Acquisition Co.
2.    This Amended and Restated Certificate of Incorporation of the Corporation
restates and integrates, and also further amends, the provisions of the
Certificate of Incorporation of the Corporation, as heretofore amended.
3.    This Amended and Restated Certificate of Incorporation of the Corporation
has been duly adopted in accordance with the provisions of Sections 242 and 245
of the General Corporation Law of the State of Delaware (the “DGCL”).
Stockholder approval of the adoption of this Amended and Restated Certificate of
Incorporation of the Corporation was effected by written consent in accordance
with Section 228 of the DGCL.
4.    Pursuant to Sections 242 and 245 of the DGCL, the text of the Certificate
of Incorporation of the Corporation, as heretofore amended, is hereby amended
and restated to read in its entirety as follows:
. Name. The name of the Corporation is AXA Equitable Holdings, Inc.
. Registered Office. The Corporation’s registered office in the State of
Delaware is Corporation Service Company, 251 Little Falls Drive, City of
Wilmington, County of New Castle, Delaware 19808. The name of its registered
agent at such address is Corporation Service Company.
. Purpose. The nature of the business of the Corporation and its purpose is to
engage in any lawful act or activity for which corporations may be organized
under the DGCL.
. Capital Stock. The total number of shares of stock which the Corporation shall
have authority to issue is 2,200,000,000, consisting of: (x) 2,000,000,000
shares of common stock, par value $0.01 per share (the “Common Stock”) and (y)
200,000,000 shares of preferred stock, par value $1.00 per share (the “Preferred
Stock”), issuable in one or more series as hereinafter provided. The number of
authorized shares of Common Stock or Preferred Stock, or any class or series
thereof, may be increased or decreased (but not below the number of shares
thereof then outstanding) by the affirmative vote of the holders of at least a
majority of the voting power of the stock of the Corporation entitled to vote
generally in the election of directors irrespective of


2



--------------------------------------------------------------------------------





the provisions of Section 242(b)(2) of the DGCL or any corresponding provision
hereinafter enacted.
Provisions Relating to the Common Stock.
Except as otherwise provided in this Amended and Restated Certificate of
Incorporation or by the DGCL, each holder of shares of Common Stock shall be
entitled, with respect to each share of Common Stock held by such holder, to one
vote in person or by proxy on all matters submitted to a vote of the holders of
Common Stock, whether voting separately as a class or otherwise.
Subject to the rights, powers and preferences, if any, applicable to shares of
Preferred Stock or any series thereof, the holders of shares of Common Stock
shall be entitled to receive such dividends and other distributions in cash,
property, stock or otherwise as may be declared thereon by the Board of
Directors at any time and from time to time out of assets or funds of the
Corporation legally available therefor and shall share equally on a per share
basis in such dividends and distributions.
In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Corporation, after payment or provision for payment of the
debts and other liabilities of the Corporation, and subject to the rights,
powers and preferences, if any, applicable to shares of Preferred Stock or any
series thereof, the holders of shares of Common Stock shall be entitled to
receive all of the remaining assets of the Corporation available for
distribution to its stockholders, ratably in proportion to the number of shares
of Common Stock held by them.
Provisions Relating to the Preferred Stock.
The Preferred Stock may be issued at any time and from time to time in one or
more series. The Board of Directors is hereby expressly authorized to provide,
out of unissued shares of Preferred Stock that have not been designated as to
series, for the issuance of shares of Preferred Stock in one or more series and,
by resolution adopted in accordance with law and by filing a certificate of
designation pursuant to the applicable provisions of the DGCL (hereinafter
referred to as a “Preferred Stock Certificate of Designation”), to establish
from time to time the number of shares to be included in each such series, and
to fix the designation, powers (including voting powers, full or limited, if
any), preferences and the relative participating, optional or other special
rights thereof, and the qualifications, limitations and restrictions thereof, of
shares of each such series, including, without limitation, dividend rights,
dividend rates, conversion rights, voting rights, terms of redemption and
liquidation preferences. The powers, preferences and relative, participating,
optional and other special rights of each series of Preferred Stock and the
qualifications, limitations and restrictions thereof, in any, may be different
from those of any and all other series at any time outstanding. Any shares of
any series of Preferred Stock purchased, exchanged, converted or otherwise
acquired by the Corporation, in any manner whatsoever shall be retired and
cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock,
without designation as to series, and may be reissued as part of any series of
Preferred Stock created by resolution or resolutions of the Board of Directors,
subject to the conditions and restrictions on issuance set


3



--------------------------------------------------------------------------------





forth in this Amended and Restated Certificate of Incorporation or in such
resolution or resolutions.
Except as otherwise required by law, holders of Common Stock, as such, shall not
be entitled to vote on any amendment to this Amended and Restated Certificate of
Incorporation or to a Preferred Stock Certificate of Designation that relates
solely to the terms of one or more outstanding series of Preferred Stock if the
holders of such affected series are entitled, either separately or together with
the holders of one or more other series of Preferred Stock, to vote thereon
pursuant to this Amended and Restated Certificate of Incorporation or a
Preferred Stock Certificate of Designation or pursuant to the DGCL as currently
in effect or as the same may hereafter be amended.
Voting in Election of Directors. Except as may be required by the DGCL or as
provided in this Amended and Restated Certificate of Incorporation or in a
Preferred Stock Certificate of Designation, holders of Common Stock shall have
the exclusive right to vote for the election of directors and for all other
purposes, and holders of Preferred Stock shall not be entitled to vote on any
matter or receive notice of any meeting of stockholders.
. Management of Corporation. The following provisions are inserted for the
management of the business, for the conduct of the affairs of the Corporation
and for the purpose of creating, defining, limiting and regulating the powers of
the Corporation and its directors and stockholders:
Except as may otherwise be provided by law, this Amended and Restated
Certificate of Incorporation or the By-laws of the Corporation, the business and
affairs of the Corporation shall be managed by or under the direction of the
Board of Directors.
Subject to any rights granted to the holders of shares of any class or series of
Preferred Stock then outstanding to elect additional directors under specified
circumstances and the terms and conditions of the Shareholder Agreement, dated
as of May 4, 2018, between the Corporation and AXA S.A. (“AXA”) (as the same may
be amended, supplemented, restated or otherwise modified from time to time, the
“Shareholder Agreement”), the number of directors of the Corporation shall be
fixed, and may be altered from time to time, exclusively by resolution of the
Board of Directors, but in no event may the number of directors of the
Corporation be less than one.
Subject to any rights granted to the holders of shares of any class or series of
Preferred Stock then outstanding to remove directors elected by such class or
series of Preferred Stock and the terms and conditions of the Shareholder
Agreement, a director may be removed at any time, either with or without cause,
upon the affirmative vote of the holders of at least a majority of the
outstanding shares of Common Stock then entitled to vote in an election of
directors.
Subject to any rights granted to the holders of shares of any class or series of
Preferred Stock then outstanding to elect additional directors or fill vacancies
in respect of such directors under specified circumstances and the terms and
conditions of the Shareholder Agreement, and except as otherwise provided by
law, any vacancy in the Board of Directors that results from (x)


4



--------------------------------------------------------------------------------





the death, disability, resignation or disqualification of any director shall be
filled by an affirmative vote of at least a majority of the directors then in
office, even if less than a quorum, or by a sole remaining director and (y) an
increase in the number of directors or the removal of any director shall be
filled (a) until the first date (the “Trigger Date”) on which AXA ceases to
beneficially own (directly or indirectly) more than fifty percent (50%) of the
outstanding shares of Common Stock, solely by an affirmative vote of the holders
of at least a majority of the outstanding shares of Common Stock entitled to
vote in an election of directors and (b) from and after the Trigger Date, by an
affirmative vote of at least a majority of the directors then in office, even if
less than a quorum, or by a sole remaining director. A director elected to fill
a vacancy or a newly created directorship shall hold office until his or her
successor has been elected and qualified or until his or her earlier death,
resignation or removal.
Notwithstanding anything contained in this Amended and Restated Certificate of
Incorporation or the By-laws of the Corporation, any action taken by the
Compensation Committee, the Nominating and Governance Committee or the Executive
Committee of the Board of Directors shall be taken in accordance with, and
remain subject to in all respects, the terms and conditions of the Shareholder
Agreement.
No director of the Corporation shall be liable to the Corporation or its
stockholders for monetary damages for breach of his or her fiduciary duty as a
director, except that such directors may be liable (a) for breach of the
director’s duty of loyalty to the Corporation or its stockholders, (b) for acts
or omissions not in good faith or that involve intentional misconduct or a
knowing violation of the law, (c) under Section 174 of the DGCL or (d) for any
transaction from which the director derived an improper personal benefit.
To the fullest extent permitted by the DGCL, the Corporation shall indemnify and
advance expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement, actually and reasonably incurred, to each person who is or was a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding by reason of the fact that the person is or
was a director of the Corporation; provided that, except as otherwise provided
in the By-laws of the Corporation, the Corporation shall not be obligated to
indemnify or advance expenses to a director of the Corporation in respect of an
action, suit or proceeding (or part thereof) instituted by such director, unless
such action, suit or proceeding (or part thereof) has been authorized by the
Board of Directors. The rights provided by this Section 7 of Article FIFTH shall
not limit or exclude any rights, indemnities or limitations of liability to
which any director of the Corporation may be entitled, whether as a matter of
law, under the By-laws of the Corporation, by agreement, vote of the
stockholders or disinterested directors of the Corporation or otherwise.
Unless and except to the extent the By-laws shall so require, the election of
directors of the Corporation need not be by written ballot.
. Stockholder Action by Written Consent. Any action required or permitted to be
taken at any annual or special meeting of stockholders of the Corporation must
be effected at a duly called annual or special meeting of the stockholders and
may not be taken by written consent of the stockholders; provided, however, that
this Article SIXTH shall not become effective until the


5



--------------------------------------------------------------------------------





Trigger Date. Notwithstanding the foregoing, holders of one or more classes or
series of Preferred Stock may, to the extent permitted by and pursuant to the
terms of such class or series of Preferred Stock adopted by resolution or
resolutions of the Board of Directors, act by written consent.
. Special Meetings. Except as otherwise required by law and subject to any
rights granted to holders of shares of any class or series of Preferred Stock
then outstanding, special meetings of the stockholders of the Corporation for
any purpose or purposes may be called only by the Chairman of the Board of
Directors or Chief Executive Officer or pursuant to a resolution of the Board of
Directors adopted by at least a majority of the directors then in office;
provided that, until the Trigger Date, a special meeting of the stockholders may
also be called by the Secretary of the Corporation at the request of the holders
of record of at least a majority of the outstanding shares of Common Stock. From
and after the Trigger Date, the stockholders of the Corporation shall not have
the power to call a special meeting of the stockholders of the Corporation or to
request the Secretary of the Corporation to call a special meeting of the
stockholders.
. Business Opportunities. To the fullest extent permitted by Section 122(17) of
the DGCL (or any successor provision) and except as may be otherwise expressly
agreed in writing by the Corporation and AXA, the Corporation, on behalf of
itself and its subsidiaries, renounces and waives any interest or expectancy of
the Corporation and its subsidiaries in, or in being offered an opportunity to
participate in, directly or indirectly, any potential transactions, matters or
business opportunities (including, without limitation, any business activities
or lines of business that are the same as or similar to those pursued by, or
competitive with, the Corporation or any of its subsidiaries or any dealings
with customers or clients of the Corporation or any of its subsidiaries) that
are from time to time presented to AXA or any of its respective officers,
directors, employees, agents, stockholders, members, partners, affiliates or
subsidiaries (other than the Corporation and its subsidiaries), even if the
transaction, matter or opportunity is one that the Corporation or its
subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so. Neither AXA nor its
respective officers, directors, employees, agents, stockholders, members,
partners, affiliates or subsidiaries shall be liable to the Corporation or any
of its subsidiaries for breach of any fiduciary or other duty, as a director or
officer or otherwise, by reason of the fact that such person pursues, acquires
or participates in such business opportunity, directs such business opportunity
to another person or fails to present such business opportunity, or information
regarding such business opportunity, to the Corporation or its subsidiaries,
unless, in the case of any such person who is a director or officer of the
Corporation, such business opportunity is expressly offered to such director or
officer in writing solely in his or her capacity as a director or officer of the
Corporation. Any person purchasing or otherwise acquiring any interest in any
shares of capital stock of the Corporation shall be deemed to have notice of and
have consented to the provisions of this Article EIGHTH. Neither the alteration,
amendment or repeal of this Article EIGHTH, nor the adoption of any provision of
this Amended and Restated Certificate of Incorporation inconsistent with this
Article EIGHTH, nor, to the fullest extent permitted by Delaware law, any
modification of law, shall eliminate or reduce the effect of this Article EIGHTH
in respect of any business opportunity first identified or any other matter
occurring, or any cause of action, suit or claim


6



--------------------------------------------------------------------------------





that, but for this Article EIGHTH, would accrue or arise, prior to such
alteration, amendment, repeal, adoption or modification. If any provision or
provisions of this Article EIGHTH shall be held to be invalid, illegal or
unenforceable as applied to any circumstance for any reason whatsoever: (a) the
validity, legality and enforceability of such provisions in any other
circumstance and of the remaining provisions of this Article EIGHTH (including,
without limitation, each portion of any paragraph of this Article EIGHTH
containing any such provision held to be invalid, illegal or unenforceable that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Article EIGHTH (including, without limitation, each such
portion of any paragraph of this Article EIGHTH containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to permit
the Corporation to protect its directors, officers, employees and agents from
personal liability in respect of their good faith service to or for the benefit
of the Corporation to the fullest extent permitted by law. This Article EIGHTH
shall not limit any protections or defenses available to, or indemnification or
advancement rights of, any director or officer of the Corporation under this
Amended and Restated Certificate of Incorporation, the By-laws of the
Corporation, applicable law, any agreement or otherwise.
. Section 203 of the DGCL. The Corporation elects not to be governed by Section
203 of the DGCL (“Section 203”), as permitted under and pursuant to subsection
(b)(3) of Section 203, until the first date on which AXA ceases to beneficially
own (directly or indirectly) at least five percent (5%) of the outstanding
shares of Common Stock. From and after such date, the Corporation shall be
governed by Section 203 so long as Section 203 by its terms would apply to the
Corporation.
. Amendment of the Certificate of Incorporation. Subject to the terms and
conditions of the Shareholder Agreement, the Corporation reserves the right to
amend, alter or repeal any provision contained in this Amended and Restated
Certificate of Incorporation in the manner now or hereafter prescribed by the
DGCL, and all rights herein conferred upon stockholders or directors are granted
subject to this reservation; provided, however, that any amendment, alteration
or repeal of Sections 6 or 7 of Article FIFTH shall not adversely affect any
right or protection of a director existing under this Amended and Restated
Certificate of Incorporation at the time of such amendment, alteration or repeal
and shall not increase the liability of a director thereunder in respect of any
act or omission occurring prior to the time of such amendment, alteration or
repeal. Notwithstanding anything to the contrary contained in this Amended and
Restated Certificate of Incorporation, and notwithstanding that a lesser
percentage may be permitted from time to time by applicable law, no provision of
Articles FIFTH, SIXTH, SEVENTH, EIGHTH, NINTH, this Article TENTH and Articles
ELEVENTH and TWELFTH may be amended, altered or repealed in any respect, nor may
any provision or by-law inconsistent therewith be adopted, unless in addition to
any other vote required by this Amended and Restated Certificate of
Incorporation or otherwise required by law, (a) until the Trigger Date, such
amendment, alteration or repeal is approved by the affirmative vote of the
holders of at least a majority of the outstanding shares of Common Stock then
entitled to vote at any annual or special meeting of stockholders, and (b) from
and after the Trigger Date, such amendment, alteration or repeal is approved by
the affirmative vote of the holders of at least two-thirds (66


7



--------------------------------------------------------------------------------





2⁄3%) of the outstanding shares of Common Stock then entitled to vote at any
annual or special meeting of stockholders.
. Amendment of the By-laws. Subject to the terms and conditions of the
Shareholder Agreement and the last sentence of this Article ELEVENTH, in
furtherance and not in limitation of the powers conferred by law, the Board of
Directors is expressly authorized to amend, alter or repeal the By-laws of the
Corporation, without the assent or vote of stockholders of the Corporation. Any
amendment, alteration or repeal of the By-laws of the Corporation by the Board
of Directors shall require the affirmative vote of at least a majority of the
directors then in office. In addition to any other vote otherwise required by
law, the stockholders of the Corporation may amend, alter or repeal the By-laws
of the Corporation; provided that any such action will require (a) until the
Trigger Date, the affirmative vote of the holders of at least a majority of the
outstanding shares of Common Stock entitled to vote at any annual or special
meeting of stockholders and (b) from and after the Trigger Date, the affirmative
vote of the holders of at least two-thirds (66 2⁄3%) of the outstanding shares
of Common Stock entitled to vote at any annual or special meeting of
stockholders. In addition, so long as the Shareholder Agreement remains in
effect, the Board shall not approve any amendment, alteration or repeal of any
provision of the By-laws, or the adoption of any new by-law, that would be
contrary to or inconsistent with the then-applicable terms, if any, of the
Shareholder Agreement, or this sentence.
. Exclusive Jurisdiction for Certain Actions. Unless the Corporation consents in
writing to the selection of an alternative forum, the Court of Chancery of the
State of Delaware (the “Court of Chancery”) shall, to the fullest extent
permitted by law, be the sole and exclusive forum for (a) any derivative action
or proceeding brought on behalf of the Corporation, (b) any action or proceeding
asserting a claim of breach of a fiduciary duty owed by any current or former
director, officer, employee, agent or stockholder of the Corporation to the
Corporation or the Corporation’s stockholders, (c) any action or proceeding
asserting a claim arising out of or pursuant to, or seeking to enforce any
right, obligation or remedy under, any provision of the DGCL, or as to which the
DGCL confers jurisdiction on the Court of Chancery (including, without
limitation, any action asserting a claim arising out of or pursuant to this
Amended and Restated Certificate of Incorporation or the By-laws of the
Corporation), or (d) any action or proceeding asserting a claim governed by the
internal affairs doctrine. Any person or entity holding, owning, purchasing or
otherwise acquiring any interest in shares of capital stock of the Corporation
shall be deemed to have notice of and consented to the provisions of this
Article TWELFTH.
*    *    *


8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Certificate of Incorporation this 9th day of May, 2018.


AXA EQUITABLE HOLDINGS, INC.


By:                         
Name:
Title:









--------------------------------------------------------------------------------






ANNEX C
Form of Amended and Restated By-Laws




A-3



--------------------------------------------------------------------------------






AXA EQUITABLE HOLDINGS, INC.
AMENDED AND RESTATED BY-LAWS
Effective as of May 9, 2018











--------------------------------------------------------------------------------






AXA EQUITABLE HOLDINGS, INC.
BY-LAWS
Table of Contents
ARTICLE I

MEETINGS OF STOCKHOLDERS
Section 1.01.    Annual Meetings    1
Section 1.02.    Special Meetings    1
Section 1.03.    Participation in Meetings by Remote Communication    1
Section 1.04.    Notice of Meetings; Waiver of Notice    2
Section 1.05.    Proxies    3
Section 1.06.    Voting Lists    3
Section 1.07.    Quorum    4
Section 1.08.    Voting    4
Section 1.09.    Adjournment    4
Section 1.10.    Organization; Procedure; Inspection of Elections    5
Section 1.11.    Notice of Stockholder Proposals and Nominations    6
ARTICLE II

BOARD OF DIRECTORS
Section 2.01.    General Powers    11
Section 2.02.    Number and Term of Office    11
Section 2.03.    Election of Directors    11
Section 2.04.    Regular Meetings    11


1




--------------------------------------------------------------------------------





Section 2.05.    Special Meetings    11
Section 2.06.    Notice of Meetings; Waiver of Notice    11
Section 2.07.    Quorum; Voting    12
Section 2.08.    Action by Telephonic Communications    12
Section 2.09.    Adjournment    12
Section 2.10.    Action Without a Meeting    12
Section 2.11.    Regulations    12
Section 2.12.    Resignations of Directors    12
Section 2.13.    Removal of Directors    12
Section 2.14.    Vacancies and Newly Created Directorships    12
Section 2.15.    Compensation    13
Section 2.16.    Reliance on Accounts and Reports, etc    13
Section 2.17.    Chairman of the Board    13
ARTICLE III

COMMITTEES
Section 3.01.    How Constituted    13
Section 3.02.    Members and Alternate Members    13
Section 3.03.    Committee Procedures    14
Section 3.04.    Meetings and Actions of Committees    14
Section 3.05.    Resignations and Removals    14
Section 3.06.    Vacancies    14
Section 3.07.    Executive Committee    15


2




--------------------------------------------------------------------------------





ARTICLE IV

OFFICERS
Section 4.01.    Officers    15
Section 4.02.    Election    15
Section 4.03.    Compensation    15
Section 4.04.    Removal and Resignation; Vacancies    15
Section 4.05.    Authority and Duties of Officers    15
Section 4.06.    Chief Executive Officer and President    16
Section 4.07.    Vice Presidents    16
Section 4.08.    Secretary    16
Section 4.09.    Treasurer    17
ARTICLE V

CAPITAL STOCK
Section 5.01.    Certificates of Stock; Uncertificated Shares    18
Section 5.02.    Facsimile Signatures    18
Section 5.03.    Lost, Stolen or Destroyed Certificates    18
Section 5.04.    Transfer of Stock    18
Section 5.05.    Registered Stockholders    19
Section 5.06.    Transfer Agent and Registrar    19
ARTICLE VI

INDEMNIFICATION
Section 6.01.    Indemnification    19


3




--------------------------------------------------------------------------------





Section 6.02.    Advance of Expenses    20
Section 6.03.    Procedure for Indemnification    20
Section 6.04.    Burden of Proof    21
Section 6.05.    Contract Right; Non-Exclusivity; Survival    21
Section 6.06.    Insurance    22
Section 6.07.    Employees and Agents    22
Section 6.08.    Interpretation; Severability    22
ARTICLE VII

OFFICES
Section 7.01.    Registered Office    22
Section 7.02.    Other Offices    22
ARTICLE VIII

GENERAL PROVISIONS
Section 8.01.    Dividends    22
Section 8.02.    Reserves    23
Section 8.03.    Execution of Instruments    23
Section 8.04.    Voting as Stockholder    23
Section 8.05.    Fiscal Year    23
Section 8.06.    Seal    23
Section 8.07.    Books and Records; Inspection    24
Section 8.08.    Electronic Transmission    24


4




--------------------------------------------------------------------------------





ARTICLE IX

AMENDMENT OF BY-LAWS
Section 9.01.    Amendment    24
ARTICLE X

CONSTRUCTION
Section 10.01.    Construction    25






5




--------------------------------------------------------------------------------






AXA EQUITABLE HOLDINGS, INC.
AMENDED AND RESTATED BY-LAWS
As amended and restated effective May 9, 2018


MEETINGS OF STOCKHOLDERS
Annual Meetings. The annual meeting of the stockholders of AXA Equitable
Holdings, Inc. (the “Corporation”) for the election of directors to succeed
directors whose terms expire and for the transaction of such other business as
may properly come before such meeting shall be held either within or without the
State of Delaware, on such date and at such place, if any, and time as
exclusively may be fixed from time to time by resolution of the Corporation’s
Board of Directors (the “Board”) and set forth in the notice or waiver of notice
of the meeting, unless, subject to the certificate of incorporation of the
Corporation as then in effect (as the same may be amended from time to time, the
“Certificate of Incorporation”) and Section 1.11 of these By-laws, the
stockholders have acted by written consent in lieu of an annual meeting to elect
directors as permitted by the General Corporation Law of the State of Delaware,
as amended from time to time (the “DGCL”). In lieu of holding an annual meeting
of the stockholders at a designated place, the Board may, in its sole
discretion, determine that any annual meeting of stockholders may be held solely
by means of remote communication in accordance with Section 1.03 of these
By-laws. The Board may postpone, reschedule or cancel any annual meeting of
stockholders previously scheduled by the Board.
Special Meetings. Special meetings of the stockholders of the Corporation may be
called only in the manner set forth in the Certificate of Incorporation. Notice
of every special meeting of the stockholders of the Corporation shall state the
purpose or purposes of such meeting. Except as otherwise required by law, the
business conducted at a special meeting of stockholders of the Corporation shall
be limited exclusively to the business set forth in the Corporation’s notice of
meeting, and the individual or group calling such meeting shall have exclusive
authority to determine the business included in such notice. Any special meeting
of the stockholders shall be held either within or without the State of
Delaware, at such place, if any, and on such date and time, as shall be
specified in the notice of such special meeting. In lieu of holding a special
meeting of the stockholders at a designated place, the Board may, in its sole
discretion, determine that any special meeting of stockholders may be held
solely by means of remote communication in accordance with Section 1.03 of these
By-laws. The Board may postpone, reschedule or cancel any special meeting of
stockholders previously scheduled by the Board.
Participation in Meetings by Remote Communication. The Board, acting in its sole
discretion, may establish guidelines and procedures in accordance with
applicable provisions of the DGCL and any other applicable law for the
participation by stockholders and proxyholders in a meeting of stockholders by
means of remote communications, including by webcast, and may determine that any
meeting of stockholders will not be held at any place but will be held solely by
means of remote communication. Stockholders and proxyholders complying with such
procedures and guidelines and otherwise entitled to vote at a meeting of
stockholders shall be


1




--------------------------------------------------------------------------------





deemed present in person and entitled to vote at a meeting of stockholders,
whether such meeting is to be held at a designated place or solely by means of
remote communication; provided that (i) the Corporation shall implement
reasonable measures to verify that each person deemed present and permitted to
vote at the meeting by means of remote communication is a stockholder or
proxyholder, (ii) the Corporation shall implement reasonable measures to provide
such stockholders and proxyholders a reasonable opportunity to participate in
the meeting and to vote on matters submitted to the stockholders, including an
opportunity to read or hear the proceedings of the meeting substantially
concurrently with such proceedings, and (iii) if any stockholder or proxyholder
votes or takes other action at the meeting by means of remote communication, a
record of such vote or other action shall be maintained by the Corporation.
Notice of Meetings; Waiver of Notice.
The Secretary or any Assistant Secretary of the Corporation shall cause notice
of each meeting of stockholders to be given in writing in a manner permitted by
the DGCL not less than 10 days nor more than 60 days prior to the meeting to
each stockholder of record entitled to vote at such meeting, unless otherwise
provided by the DGCL. The notice shall specify (i) the place, if any, date and
time of such meeting, (ii) the means of remote communications, if any, by which
stockholders and proxyholders may be deemed to be present in person and vote at
such meeting, (iii) the record date for determining the stockholders entitled to
vote at the meeting, if such record date is different from the record date for
determining the stockholders entitled to notice of the meeting, (iv) in the case
of a special meeting, the purpose or purposes for which such meeting is called,
and (v) such other information as may be required by law or as may be deemed
appropriate by the Chairman of the Board, the Secretary of the Corporation or
the Board. If the stockholder list referred to in Section 1.06 of these By-laws
is made accessible on an electronic network, the notice of meeting must indicate
how the stockholder list can be accessed. If the meeting of stockholders is to
be held solely by means of electronic communications, the notice of meeting must
provide the information required to access such stockholder list during the
meeting.
Notice to stockholders may be given by personal delivery, mail, or, with the
consent of the stockholder entitled to receive notice, by facsimile or other
means of electronic transmission. If mailed, such notice shall be delivered by
postage prepaid envelope directed to each stockholder at such stockholder’s
address as it appears in the records of the Corporation and shall be deemed
given when deposited in the United States mail. Notice given by electronic
transmission pursuant to this subsection shall be deemed given: (i) if by
facsimile telecommunication, when directed to a facsimile telecommunication
number at which the stockholder has consented to receive notice; (ii) if by
electronic mail, when directed to an electronic mail address at which the
stockholder has consented to receive notice; (iii) if by posting on an
electronic network together with separate notice to the stockholder of such
specific posting, upon the later of (A) such posting and (B) the giving of such
separate notice; and (iv) if by any other form of electronic transmission, when
directed to the stockholder. An affidavit of the Secretary or an Assistant
Secretary or of the transfer agent or other agent of the Corporation that the
notice has been given by personal delivery, by mail, or by a form of electronic
transmission shall, in the absence of fraud, be prima facie evidence of the
facts stated therein.


2




--------------------------------------------------------------------------------





A written waiver of notice of meeting signed by a stockholder entitled to notice
or a waiver by electronic transmission by a stockholder entitled to notice,
whether given before or after the meeting time stated in such notice, is deemed
equivalent to notice. Neither the business to be transacted at, nor the purpose
of, any regular or special meeting of the stockholders need be specified in a
waiver of notice. Attendance of a stockholder at a meeting is a waiver of notice
of such meeting, except when the stockholder attends a meeting for the express
purpose of objecting at the beginning of the meeting to the transaction of any
business at the meeting on the ground that the meeting is not lawfully called or
convened.
Proxies.
Each stockholder entitled to vote at a meeting of stockholders or to express
consent to or dissent from corporate action in writing without a meeting may
authorize another person or persons to act for such stockholder by proxy.
A stockholder may authorize a valid proxy by executing a written instrument
signed by such stockholder, or by causing his or her signature to be affixed to
such writing by any reasonable means, including but not limited to by facsimile
signature, or by transmitting or authorizing an electronic transmission (as
defined in Section 8.08 of these By-laws) setting forth an authorization to act
as proxy to the person designated as the holder of the proxy, a proxy
solicitation firm or a like authorized agent. Proxies by electronic transmission
must either set forth, or be submitted with, information from which it can be
determined that the electronic transmission was authorized by the stockholder.
Any copy, facsimile telecommunication or other reliable reproduction of a
writing or transmission created pursuant to this section may be substituted or
used in lieu of the original writing or transmission for any and all purposes
for which the original writing or transmission could be used if such copy,
facsimile telecommunication or other reproduction is a complete reproduction of
the entire original writing or transmission.
No proxy may be voted or acted upon after the expiration of three years from the
date of such proxy, unless such proxy provides for a longer period. Every proxy
is revocable at the pleasure of the stockholder executing it unless the proxy
states that it is irrevocable and if, and only so long as, it is coupled with an
interest sufficient in law to support an irrevocable power. A stockholder may
revoke any proxy that is not irrevocable by attending the meeting and voting in
person or by filing an instrument in writing revoking the proxy or by filing
another duly executed proxy bearing a later date with the Secretary of the
Corporation.
Voting Lists. The officer of the Corporation who has charge of the stock ledger
of the Corporation shall prepare, at least 10 days before every meeting of the
stockholders (and before any adjournment thereof for which a new record date has
been set), a complete list of the stockholders entitled to vote at the meeting,
arranged in alphabetical order and showing the address of each stockholder and
the number of shares registered in the name of each stockholder, unless the
record date for determining the stockholders entitled to vote is less than 10
days before the meeting, then the list shall reflect the stockholders entitled
to vote as of the tenth day before the meeting date. This list shall be open to
the examination of any stockholder for at least 10 days prior to the meeting and
during the meeting for any purpose germane to the meeting as


3




--------------------------------------------------------------------------------





required by the DGCL or other applicable law. The list may be made available in
any format, including on a reasonably accessible electronic network, provided
the information required to gain access to such list is provided with the notice
of the meeting or during ordinary business hours at the principal place of
business of the Corporation. In the event that the corporation determines to
make the list available on an electronic network, the Corporation may take
reasonable steps to ensure that such information is available only to
stockholders of the Corporation. The stock ledger shall be the only evidence as
to who are the stockholders entitled by this section to examine the list
required by this section or to vote in person or by proxy at any meeting of
stockholders.
Quorum. Except as otherwise required by law or by the Certificate of
Incorporation, the presence in person or represented by proxy of the holders of
record of a majority of the total voting power of all outstanding shares of
capital stock of the Corporation entitled to vote at a meeting of stockholders
shall constitute a quorum for the transaction of business at such meeting.
Voting. Except as otherwise provided in the Certificate of Incorporation or by
applicable law, every holder of record of shares entitled to vote at a meeting
of stockholders is entitled to one vote for each share outstanding in his, her
or its name on the books of the Corporation (a) at the close of business on the
record date for such meeting or (b) if no record date has been fixed, at the
close of business on the day next preceding the day on which notice of the
meeting is given, or if notice is waived, at the close of business on the day
next preceding the day on which the meeting is held. All matters at any meeting
at which a quorum is present, except the election of directors, shall be decided
by the affirmative vote of the holders of at least a majority in voting power of
the outstanding shares of capital stock of the Corporation present in person or
represented by proxy at the meeting and entitled to vote on the subject matter
in question, unless otherwise expressly provided by express provision of the
Certificate of Incorporation or these By-laws, the rules or regulations of any
stock exchange applicable to the Corporation, or any law or regulation
applicable to the Corporation or its securities, in which case such different or
minimum vote shall be the applicable vote on the matter. Subject to the rights
of the holders of any class or series of preferred stock to elect additional
directors under specific circumstances, as may be set forth in the certificate
of designations for such class or series of preferred stock, the election of
directors shall be decided by the affirmative vote of the holders of at least a
plurality of the votes of the outstanding shares of common stock present in
person or represented by proxy at the meeting and entitled to vote in an
election of directors, unless otherwise expressly provided by the Certificate of
Incorporation. The stockholders do not have the right to cumulate their votes
for the election of directors.
Adjournment. Any meeting of stockholders may be adjourned from time to time, by
the chairperson of the meeting or by the vote of the holders of a majority of
the shares of stock present in person or represented by proxy at the meeting,
whether or not a quorum is present, to reconvene at the same or some other
place, and notice need not be given of any such adjourned meeting if the place,
if any, and date and time thereof (and the means of remote communication, if
any, by which stockholders and proxyholders may be deemed to be present in
person and vote at such meeting) are announced at the meeting at which the
adjournment is taken, unless the adjournment is for more than 30 days or a new
record date is fixed for the adjourned meeting


4




--------------------------------------------------------------------------------





after the adjournment, in which case notice of the adjourned meeting in
accordance with Section 1.04 of these By-laws shall be given to each stockholder
of record entitled to vote at the meeting. At the adjourned meeting, the
Corporation may transact any business that might have been transacted at the
original meeting.
Organization; Procedure; Inspection of Elections.
At every meeting of stockholders the presiding person shall be the Chairman of
the Board or, in the event of his or her absence or disability, the Chief
Executive Officer and President or, in the event of his or her absence or
disability, a presiding person chosen by resolution of the Board. The Secretary
or, in the event of his or her absence or disability, the Assistant Secretary,
if any, or, if there be no Assistant Secretary, in the absence of the Secretary,
an appointee of the presiding person, shall act as secretary of the meeting. The
date and time of the opening and the closing of the polls for each matter upon
which the stockholders will vote at a meeting shall be announced at the meeting
by the presiding person. The Board may make such rules or regulations for the
conduct of meetings of stockholders as it shall deem necessary, appropriate or
convenient. Except to the extent inconsistent with such rules and regulations as
adopted by the Board, the presiding person shall have the right and authority to
convene and (for any or no reason) to recess and/or adjourn the meeting. Subject
to any such rules and regulations, the presiding person of any meeting shall
have the right and authority to prescribe rules, regulations and procedures for
such meeting and to take all such actions as in the judgment of the presiding
person are appropriate for the proper conduct of such meeting. Such rules,
regulations or procedures, whether adopted by the Board or prescribed by the
presiding person of the meeting, may include, without limitation, the following:
(i) the establishment of an agenda or order of business for the meeting; (ii)
rules and procedures for maintaining order at the meeting and the safety of
those present; (iii) limitations on attendance at or participation in the
meeting to stockholders of record of the Corporation, their duly authorized and
constituted proxies or such other persons as the presiding person of the meeting
shall determine; (iv) restrictions on entry to the meeting after the time fixed
for the commencement thereof; and (v) limitations on the time allotted to
questions or comments by participants. The presiding person at any meeting of
stockholders, in addition to making any other determinations that may be
appropriate to the conduct of the meeting, shall, if the facts warrant,
determine and declare to the meeting that a matter or business was not properly
brought before the meeting and if such presiding person should so determine,
such presiding person shall so declare to the meeting and any such matter of
business not properly brought before the meeting shall not be transacted or
considered. Unless and to the extent determined by the Board or the person
presiding over the meeting, meetings of stockholders shall not be required to be
held in accordance with the rules of parliamentary procedure.
Preceding any meeting of the stockholders, the Board may, and when required by
law shall, appoint one or more persons to act as inspectors of elections, and
may designate one or more alternate inspectors. If no inspector or alternate so
appointed by the Board is able to act, or if no inspector or alternate has been
appointed and the appointment of an inspector is required by law, the person
presiding at the meeting shall appoint one or more inspectors to act at the
meeting. No director or nominee for the office of director shall be appointed as
an inspector of


5




--------------------------------------------------------------------------------





elections. Each inspector, before entering upon the discharge of the duties of
an inspector, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspector or inspectors so appointed or designated shall (i)
ascertain the number of shares of capital stock of the Corporation outstanding
and the voting power of each such share, (ii) determine the shares of capital
stock of the Corporation represented at the meeting and the validity of proxies
and ballots, (iii) count all votes and ballots, (iv) determine and retain for a
reasonable period a record of the disposition of any challenges made to any
determination by the inspectors, and (v) certify their determination of the
number of shares of capital stock of the Corporation represented at the meeting
and such inspectors’ count of all votes and ballots. The inspectors shall
discharge their duties in accordance with the requirements of applicable law.
Notice of Stockholder Proposals and Nominations.
Annual Meetings of Stockholders. (1) Nominations of persons for election to the
Board and the proposal of business to be considered by the stockholders may be
made at an annual meeting of stockholders only (A) pursuant to the Corporation’s
notice of the meeting (or any supplement thereto) delivered pursuant to Section
1.04 of these By-laws, (B) by or at the direction of the Board or a committee of
the Board appointed by the Board for such purpose, which shall be in accordance
with the terms and conditions of the Shareholder Agreement, among the
Corporation and AXA S.A. (“AXA”), dated as of May 4, 2018, to be effective as of
the date of the initial listing of the common stock on the New York Stock
Exchange (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Shareholder Agreement”), or (C) by any
stockholder of the Corporation who is entitled to vote at the meeting, who
complies with the notice procedures set forth in clauses (ii) and (iii) of this
Section 1.11(a) and who is a stockholder of record at the time such notice is
delivered to the Secretary and at the date of the meeting, subject to paragraph
(c)(ii)(D) of this Section 1.11.
For nominations or other business to be properly brought before an annual
meeting by a stockholder pursuant to subclause (D) of Section 1.11(a)(i) of
these By-laws, the stockholder must have given timely notice thereof in writing
to the Secretary and, in the case of business other than nominations for persons
for election to the Board, such other business must constitute a proper matter
for stockholder action. To be timely, a stockholder’s notice shall be delivered
to the Secretary at the principal executive offices of the Corporation not less
than ninety (90) days nor more than one hundred and twenty (120) days prior to
the first anniversary of the preceding year’s annual meeting (which date shall,
for purposes of the Corporation’s first annual meeting of stockholders after its
shares of common stock are first publicly traded, be deemed to have occurred on
May 1, 2018); provided, however, that in the event that the date of the annual
meeting is advanced by more than thirty (30) days or delayed by more than sixty
(60) days from such anniversary date of the preceding year’s annual meeting,
notice by the stockholder to be timely must be so delivered not later than the
close of business on the later of the ninetieth (90th) day prior to such annual
meeting or the close of business on the tenth (10th) day following the day on
which public announcement of the date of such meeting is first made. Such
stockholder’s notice shall set forth (A) as to each person whom the


6




--------------------------------------------------------------------------------





stockholder proposes to nominate for election or re-election as a director, all
information relating to such person that is required to be disclosed in
solicitations of proxies for election of directors in an election contest, or is
otherwise required, in each case pursuant to and in accordance with Section
14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and the rules and regulations promulgated thereunder, including such person’s
written consent to being named in the proxy statement as a nominee and to
serving as a director if elected; (B) as to any other business that the
stockholder proposes to bring before the meeting, a brief description of the
business desired to be brought before the meeting, the text of the proposal or
business (including the text of any resolutions proposed for consideration and,
in the event that such business includes a proposal to amend the Certificate of
Incorporation or these By-laws, the text of the proposed amendment), the reasons
for conducting such business at the meeting and any material interest in such
business of such stockholder and of the beneficial owner, if any, on whose
behalf the proposal is made; and (C) as to the stockholder giving the notice and
the beneficial owner, if any, on whose behalf the nomination or proposal is made
(1) the name and address of such stockholder, as they appear on the
Corporation’s books, and of such beneficial owner; (2) the class or series and
number of shares of capital stock of the Corporation which are owned, directly
or indirectly, beneficially and of record by such stockholder and such
beneficial owner; (3) a representation that the stockholder is a holder of
record of the stock of the Corporation at the time of giving the notice, will be
entitled to vote at such meeting and will appear in person or by proxy at the
meeting to propose such business or nomination; (4) a representation whether the
stockholder or the beneficial owner, if any, will be or is part of a group which
will (x) deliver a proxy statement and/or form of proxy to holders of at least
the percentage of the Corporation’s outstanding capital stock required to
approve or adopt the proposal or elect the nominee and/or (y) otherwise solicit
proxies from stockholders in support of such proposal or nomination; and (5) a
certification regarding whether such stockholder and beneficial owner, if any,
have complied with all applicable federal, state and other legal requirements in
connection with the stockholder’s and/or beneficial owner’s acquisition of
shares of capital stock or other securities of the Corporation and/or the
stockholder’s and/or beneficial owner’s acts or omissions as a stockholder of
the Corporation. Notice of a stockholder nomination or proposal shall also set
forth, as to the stockholder giving the notice and the beneficial owner, if any,
on whose behalf the nomination or proposal is made (A) a description of any
agreement, arrangement or understanding with respect to the nomination or
proposal and/or the voting of shares of any class or series of stock of the
Corporation between or among the stockholder giving notice, beneficial owner, if
any, on whose behalf the nomination or proposal is made, any of their respective
affiliates or associates and/or other person or persons (including their names)
acting in concert with any of the foregoing (collectively, the “proponent
persons”); (B) a description of any agreement, arrangement or understanding
(including, without limitation, regardless of the form of settlement, any
derivative, long or short positions, profit interests, forwards, futures, swaps,
options, warrants, convertible securities, stock appreciation or similar rights,
hedging transactions and borrowed or loaned shares) to which any proponent
person is a party, the effect or intent of which is to transfer to or from any
proponent person, in whole or in part, any of the economic consequences of
ownership of any


7




--------------------------------------------------------------------------------





security of the Corporation, to increase or decrease the voting power of any
proponent person with respect to shares of any class or series of stock of the
Corporation and/or to provide any proponent person, directly or indirectly, with
the opportunity to profit or share in any profit derived from, or to otherwise
benefit economically from, any increase or decrease in the value of any security
of the Corporation (a “Derivative Instrument”); (C) to the extent not disclosed
pursuant to the immediately preceding clause (B), the principal amount of any
indebtedness of the Corporation or any of its subsidiaries beneficially owned by
such stockholder or by beneficial owner, if any, together with the title of the
instrument under which such indebtedness was issued and a description of any
Derivative Instrument entered into by or on behalf of such stockholder or such
beneficial owner relating to the value or payment of any indebtedness of the
Corporation or any such subsidiary; and (D) any other information relating to
such stockholder and beneficial owner, if any, required to be disclosed in a
proxy statement or other filings required to be made in connection with
solicitations of proxies for, as applicable, the proposal and/or for the
election of directors in an election contest pursuant to and in accordance with
Section 14(a) of the Exchange Act and the rules and regulations promulgated
thereunder. The foregoing notice requirements shall be deemed satisfied by a
stockholder if the stockholder has notified the Corporation of his or her
intention to present a proposal at an annual meeting in compliance with Rule
14a–8 (or any successor thereof) promulgated under the Exchange Act, and such
stockholder’s proposal has been included in a proxy statement that has been
prepared by the Corporation to solicit proxies for such annual meeting. A
stockholder providing notice of a proposed nomination for election to the Board
or other business proposed to be brought before a meeting (whether given
pursuant to this paragraph (a)(ii) or paragraph (b) of this Section 1.11 of
these By-laws) shall update and supplement such notice from time to time to the
extent necessary so that the information provided or required to be provided in
such notice shall be true and correct (x) as of the record date for determining
the stockholders entitled to notice of the meeting and (y) as of the date that
is fifteen (15) days prior to the meeting or any adjournment or postponement
thereof, provided that if the record date for determining the stockholders
entitled to vote at the meeting is less than fifteen (15) days prior to the
meeting or any adjournment or postponement thereof, the information shall be
supplemented and updated as of such later date. Any such update and supplement
shall be delivered in writing to the Secretary at the principal executive
offices of the Corporation not later than five (5) days after the record date
for determining the stockholders entitled to notice of the meeting (in the case
of any update and supplement required to be made as of the record date for
determining the stockholders entitled to notice of the meeting), not later than
ten (10) days prior to the date for the meeting or any adjournment or
postponement thereof (in the case of any update or supplement required to be
made as of fifteen (15) days prior to the meeting or adjournment or postponement
thereof) and not later than five (5) days after the record date for determining
the stockholders entitled to vote at the meeting, but no later than the date
prior to the meeting or any adjournment or postponement thereof (in the case of
any update and supplement required to be made as of a date less than fifteen
(15) days prior the date of the meeting or any adjournment or postponement
thereof). The Corporation may require any proposed nominee to furnish such other
information as it may reasonably require to determine the eligibility of such


8




--------------------------------------------------------------------------------





proposed nominee to serve as a director of the Corporation and to determine the
independence of such director under the Exchange Act and rules and regulations
thereunder and applicable stock exchange rules. In addition, a stockholder
seeking to bring an item of business before the annual meeting shall promptly
provide any other information reasonably requested by the Corporation.
Notwithstanding anything in Section 1.11(a)(ii) of these By-laws to the
contrary, in the event that the number of directors to be elected to the Board
at an annual meeting is increased and there is no public announcement naming all
of the nominees for director or specifying the size of the increased Board made
by the Corporation at least one hundred (100) calendar days prior to the first
anniversary of the preceding year’s annual meeting (which date shall, for
purposes of the Corporation’s first annual meeting of stockholders after its
shares of common stock are first publicly traded, be deemed to have occurred on
May 1, 2018), then a stockholder’s notice under this Section 1.11(a) shall also
be considered timely, but only with respect to nominees for any new positions
created by such increase, if it is received by the Secretary at the principal
executive offices of the Corporation not later than the close of business on the
tenth (10th) day following the day on which such public announcement is first
made by the Corporation.
Special Meetings of Stockholders. Only such business as shall have been brought
before the special meeting of the stockholders pursuant to the Corporation’s
notice of meeting shall be conducted at such meeting. Nominations of persons for
election to the Board may be made at a special meeting of stockholders at which
directors are to be elected pursuant to the Corporation’s notice of meeting (1)
by or at the direction of the Board or a Committee appointed by the Board for
such purpose or (2) provided that the Board has determined that directors shall
be elected at such meeting, by any stockholder of the Corporation who is
entitled to vote at the meeting, who complies with the notice procedures set
forth in this Section 1.11(b) and who is a stockholder of record at the time
such notice is delivered to the Secretary and at the date of the meeting,
subject to paragraph (c)(ii)(D) of this Section 1.11. In the event the
Corporation calls a special meeting of stockholders for the purpose of electing
one or more directors of the Corporation, any stockholder entitled to vote at
such meeting may nominate a person or persons, as the case may be, for election
to such position(s) as specified by the Corporation, if the stockholder’s notice
as required by Section 1.11(a)(ii) of these By-laws shall be delivered to the
Secretary at the principal executive offices of the Corporation not earlier than
the one hundred and twenty (120) days prior to such special meeting and not
later than the close of business on the later of the ninetieth (90th) day prior
to such special meeting or the tenth (10th) day following the day on which
public announcement is first made of the date of the special meeting and of the
nominees proposed by the Board to be elected at such meeting. In no event shall
the public announcement of an adjournment or postponement of a special meeting
commence a new time period (or extend any time period) for the giving of a
stockholder’s notice as described above.
General.
Only such persons who are nominated in accordance with the procedures set forth
in this Section 1.11 shall be eligible to serve as directors and only such
business shall be


9




--------------------------------------------------------------------------------





conducted at an annual or special meeting of stockholders as shall have been
brought before the meeting in accordance with the procedures set forth in this
Section. Except as otherwise provided by applicable law, the Certificate of
Incorporation or these By-laws, the presiding person of a meeting of
stockholders shall have the power and duty (x) to determine whether a nomination
or any business proposed to be brought before the meeting was made in accordance
with the procedures set forth in this Section 1.11 (including whether the
stockholder or beneficial owner, if any, on whose behalf the nomination or
proposal is made, solicited (or is part of a group which solicited) or did not
so solicit, as the case may be, proxies in support of such stockholder’s nominee
or proposal in compliance with such stockholder’s representation as required by
clause (a)(ii)(C)(4) of this Section 1.11), and (y) if any proposed nomination
or business is not in compliance with this Section 1.11, to declare that such
defective nomination shall be disregarded or that such proposed business shall
not be transacted.
If the stockholder (or a qualified representative of the stockholder) making a
nomination or proposal under this Section 1.11 does not appear at a meeting of
stockholders to present such nomination or proposal, the nomination shall be
disregarded and/or the proposed business shall not be transacted, as the case
may be, notwithstanding that proxies in favor thereof may have been received by
the Corporation. For purposes of this Section 1.11, to be considered a qualified
representative of the stockholder, a person must be a duly authorized officer,
manager or partner of such stockholder or authorized by a writing executed by
such stockholder or an electronic transmission delivered by such stockholder to
act for such stockholder as proxy at the meeting of stockholders and such person
must produce such writing or electronic transmission, or a reliable reproduction
of the writing or electronic transmission, at the meeting of stockholders.
(A)    Whenever used in these By-laws, “public announcement” shall mean
disclosure in a press release reported by the Dow Jones News Service, Associated
Press or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act and the rules and regulations promulgated
thereunder.
(B)    Notwithstanding the foregoing provisions of this Section 1.11, a
stockholder shall also comply with all applicable requirements of the Exchange
Act and the rules and regulations thereunder with respect to the matters set
forth in this Section 1.11. Nothing in this Section 1.11 shall be deemed to
affect any rights of (x) stockholders to request inclusion of proposals in the
Corporation’s proxy statement pursuant to Rule 14a-8 under the Exchange Act or
(y) the holders of any series of preferred stock to elect directors pursuant to
any applicable provisions of the Certificate of Incorporation or of the relevant
preferred stock certificate of designation.
(C)    The announcement of an adjournment or postponement of an annual or
special meeting does not commence a new time period (and does not extend any
time period) for the giving of notice of a stockholder nomination or a
stockholder proposal as described above.


10




--------------------------------------------------------------------------------





(D)    Notwithstanding anything to the contrary contained in this Section 1.11,
for as long as the Shareholder Agreement remains in effect, AXA shall not be
subject to the notice procedures set forth in this Section 1.11 with respect to
any annual or special meeting of stockholders.


BOARD OF DIRECTORS
General Powers. Except as may otherwise be provided by law, the Certificate of
Incorporation or these By-laws, the business and affairs of the Corporation
shall be managed by or under the direction of the Board. The directors shall act
only as a Board, and the individual directors shall have no power as such.
Number and Term of Office. The number of directors constituting the entire Board
and the term of office for each director shall be as provided for in the
Certificate of Incorporation.
Election of Directors. Except as otherwise provided in Section 2.14 of these
By-laws, at each meeting of the stockholders for the election of directors,
provided a quorum is present, the directors shall be elected as provided in
Section 1.08 of these By-laws.
Regular Meetings. Regular meetings of the Board shall be held on such dates, and
at such times and places as are determined from time to time by resolution of
the Board.
Special Meetings. Special meetings of the Board shall be held whenever called by
the Chairman of the Board or the Chief Executive Officer and President or, in
the event of his or her absence or disability, by the Secretary, or by a
majority of the directors then in office, at such place, date and time as may be
specified in the respective notices or waivers of notice of such meetings. Any
business may be conducted at a special meeting.
Notice of Meetings; Waiver of Notice.
Notices of special meetings shall be given to each director, and notice of each
resolution or other action affecting the date, time or place of one or more
regular meetings shall be given to each director not present at the meeting
adopting such resolution or other action, subject to Section 2.09 of these
By-laws. Notices shall be given personally, or by telephone confirmed by
facsimile or email dispatched promptly thereafter, or by facsimile or email
confirmed by a writing delivered by a recognized overnight courier service,
directed to each director at the address from time to time designated by such
director to the Secretary. Each such notice and confirmation must be given
(received in the case of personal service or delivery of written confirmation)
at least 24 hours prior to the time of a special meeting, and at least five days
prior to the initial regular meeting affected by such resolution or other
action, as the case may be.
A written waiver of notice of meeting signed by a director or a waiver by
electronic transmission by a director, whether given before or after the meeting
time stated in such notice, is deemed equivalent to notice. Attendance of a
director at a meeting is a waiver of notice of such meeting, except when the
director attends a meeting for the express purpose of objecting at the


11




--------------------------------------------------------------------------------





beginning of the meeting to the transaction of any business at the meeting on
the ground that the meeting is not lawfully called or convened.
Quorum; Voting. At all meetings of the Board, the presence of a majority of the
total authorized number of directors shall constitute a quorum for the
transaction of business. Except as otherwise required by law, the Certificate of
Incorporation or these By-laws, the affirmative vote of a majority of the
directors present at any meeting at which a quorum is present shall be the act
of the Board.
Action by Telephonic Communications. Members of the Board may participate in a
meeting of the Board by means of telephone conference or similar communications
equipment by means of which all persons participating in the meeting can hear
each other, and participation in a meeting pursuant to this provision shall
constitute presence in person at such meeting.
Adjournment. A majority of the directors present may adjourn any meeting of the
Board to another date, time or place, whether or not a quorum is present. No
notice need be given of any adjourned meeting unless (a) the date, time and
place of the adjourned meeting are not announced at the time of adjournment, in
which case notice conforming to the requirements of Section 2.06 of these
By-laws applicable to special meetings shall be given to each director, or (b)
the meeting is adjourned for more than 24 hours, in which case the notice
referred to in clause (a) shall be given to those directors not present at the
announcement of the date, time and place of the adjourned meeting.
Action Without a Meeting. Any action required or permitted to be taken at any
meeting of the Board may be taken without a meeting if all members of the Board
consent thereto in writing or by electronic transmission, and such writing or
writings or electronic transmissions are filed with the minutes of proceedings
of the Board. Such filing shall be in paper form if the minutes are maintained
in paper form and shall be in electronic form if the minutes are maintained in
electronic form.
Regulations. To the extent consistent with applicable law, the Certificate of
Incorporation and these By-laws, the Board may adopt such rules and regulations
for the conduct of meetings of the Board and for the management of the affairs
and business of the Corporation as the Board may deem appropriate. The Board may
elect from among its members one or more vice-chairpersons to preside over
meetings and to perform such other duties as may be designated by the Board.
Resignations of Directors. Any director may resign at any time by submitting an
electronic transmission or by delivering a written notice of resignation, signed
by such director, to the Chairman of the Board or the Secretary. Such
resignation shall take effect upon delivery unless the resignation specifies a
later effective date or an effective date determined upon the happening of a
specified event.
Removal of Directors. Directors may only be removed in the manner set forth in
the Certificate of Incorporation.


12




--------------------------------------------------------------------------------





Vacancies and Newly Created Directorships. Any vacancies or newly created
directorships shall be filled as set forth in the Certificate of Incorporation
and in accordance with the terms and conditions of the Shareholder Agreement.
Compensation. The directors shall be entitled to compensation for their services
as fixed by the Board. The Board may by resolution determine the expenses in the
performance of such services for which a director is entitled to reimbursement.
Reliance on Accounts and Reports, etc. A director, as such or as a member of any
committee designated by the Board, shall in the performance of his or her duties
be fully protected in relying in good faith upon the records of the Corporation
and upon information, opinions, reports or statements presented to the
Corporation by any of the Corporation’s officers or employees, or committees
designated by the Board, or by any other person as to the matters the member
reasonably believes are within such other person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Corporation.
Chairman of the Board. A Chairman of the Board shall be appointed by a majority
of the directors of the Board in accordance with the terms and conditions of the
Shareholder Agreement. The Chairman shall have the power to call special
meetings of stockholders and to call special meetings of the Board. If present,
the Chairman of the Board shall preside at meetings of the stockholders and of
the Board. The Chairman of the Board shall have such other powers and duties
customarily and usually associated with the office of the Chairman of the Board,
as well as any additional powers and duties as may be from time to time assigned
to him or her by the Board.


COMMITTEES
How Constituted. The Board shall have an Audit Committee, Compensation
Committee, Nominating and Corporate Governance Committee, Executive Committee,
Finance & Risk Committee and such other committees as the Board may determine
(each, a “Committee” and collectively, the “Committees”). Subject to the terms
and conditions of the Shareholder Agreement, each Committee shall consist of
such number of directors as from time to time may be fixed by the Board and
shall have and may exercise all the powers and authority of the Board in the
management of the business and affairs of the Corporation to the extent
delegated to such Committee by the Board and, in the case of the Executive
Committee, as provided in Section 3.07 of these By-laws, but no Committee shall
have any power or authority as to (a) approving or adopting, or recommending to
the stockholders, any action or matter (other than the election or removal of
directors) expressly required by the DGCL to be submitted to stockholders for
approval, (b) adopting, amending or repealing any of these By-laws or (c) as may
otherwise be excluded by the Certificate of Incorporation. Any Committee may be
abolished or re-designated from time to time by the Board.
Members and Alternate Members. Subject to the terms and conditions of the
Shareholder Agreement, the members of each Committee and any alternate members
shall be selected by the


13




--------------------------------------------------------------------------------





Board. The Board may provide that the members and alternate members serve at the
pleasure of the Board. An alternate member may replace any absent or
disqualified member at any meeting of the Committee. An alternate member shall
be given all notices of Committee meetings, may attend any meeting of the
Committee, but may count towards a quorum and vote only if a member for whom
such person is an alternate is absent or disqualified. Each member or alternate
member of any Committee (whether designated at an annual meeting of the Board or
to fill a vacancy on such Committee or otherwise) shall hold office as a
Committee member or alternate member, as applicable, until his or her successor
shall have been designated or until he or she shall cease to be a director, or
until his or her earlier death, resignation or removal.
Committee Procedures. A quorum for each Committee shall be a majority of its
members, unless the Committee has only one or two members, in which case a
quorum shall be one member, or unless a greater quorum is established by the
Board. Subject to the terms and conditions of the Shareholder Agreement, the
vote of a majority of the Committee members present at a meeting at which a
quorum is present shall be the act of the Committee. Each Committee shall keep
regular minutes of its meetings and report to the Board when required. The Board
may adopt other rules and regulations for the government of any Committee not
inconsistent with the provisions of these By-laws, and each Committee may adopt
its own rules and regulations of government, to the extent not inconsistent with
these By-laws or rules and regulations adopted by the Board.
Meetings and Actions of Committees. Meetings and actions of each Committee shall
be governed by, and held and taken in accordance with, the provisions of the
following sections of these By-laws, with such By-laws being deemed to refer to
the Committee and its members in lieu of the Board and its members:
Section 2.04 (to the extent relating to place and time of regular meetings);
Section 2.05 (relating to special meetings);
Section 2.06 (relating to notice and waiver of notice);
Sections 2.08 and 2.10 (relating to telephonic communication and action without
a meeting); and
Section 2.09 (relating to adjournment and notice of adjournment).
Special meetings of Committees may also be called by resolution of the Board.
Resignations and Removals. Any member (and any alternate member) of any
Committee may resign from such position at any time by delivering notice of
resignation in writing or by electronic transmission, signed by such member, to
the Chairman of the Board or the Secretary. Unless otherwise specified therein,
such resignation shall take effect upon delivery. Any member (and any alternate
member) of any Committee may be removed from such position by the Board at any
time, either for or without cause, subject to the terms and conditions of the
Shareholder Agreement.


14




--------------------------------------------------------------------------------





Vacancies. If a vacancy occurs in any Committee for any reason, the remaining
members (and any alternate members) may continue to act if a quorum is present.
A Committee vacancy may be filled only by the Board subject to Section 3.01 of
these By-laws, and for so long as the Shareholder Agreement is in effect, the
terms and conditions of the Shareholder Agreement.
Executive Committee. During the intervals between the meetings of the Board, the
Executive Committee, except as otherwise provided in this Article III and
subject to the Certificate of Incorporation, these By-Laws and the Shareholder
Agreement, shall have and may exercise all the powers and authority of the Board
in the management of the business and affairs of the Corporation. The Executive
Committee shall have power to authorize the seal of the Corporation to be
affixed to any and all papers which may require it.


OFFICERS
Officers. The Board shall elect a Chief Executive Officer and President (which
offices shall be held by the same person) and a Secretary as officers of the
Corporation. The Board may also elect a Treasurer, one or more Vice Presidents,
Assistant Secretaries and Assistant Treasurers, and such other officers and
agents as the Board may determine (including a Chief Financial Officer). In
addition, the Board from time to time may delegate to any officer the power to
appoint subordinate officers or agents and to prescribe their respective rights,
terms of office, authorities and duties. Any action by an appointing officer may
be superseded by action by the Board. Any number of offices may be held by the
same person. No officer need be a director of the Corporation.
Election. The officers of the Corporation elected by the Board shall serve at
the pleasure of the Board. Officers and agents appointed pursuant to delegated
authority as provided in Section 4.01 (or, in the case of agents, as provided in
Section 4.06) shall hold their offices for such terms as may be determined from
time to time by the appointing officer. Each officer shall hold office until his
or her successor has been elected or appointed and qualified, or until his or
her earlier death, resignation or removal.
Compensation. The salaries and other compensation of all officers and agents of
the Corporation shall be fixed by the Board or in the manner established by the
Board.
Removal and Resignation; Vacancies. Any officer may be removed for or without
cause at any time by the Board. Any officer granted the power to appoint
subordinate officers and agents as provided in Section 4.01 may remove any
subordinate officer or agent appointed by such officer, for or without cause.
Any officer or agent may resign at any time by delivering notice of resignation,
either in writing signed by such officer or by electronic transmission, to the
Board or the Chief Executive Officer and President. Unless otherwise specified
therein, such resignation shall take effect upon delivery. Any vacancy occurring
in any office of the Corporation by death, resignation, removal or otherwise,
may be filled by the Board or by the officer, if any, who appointed the person
formerly holding such office.


15




--------------------------------------------------------------------------------





Authority and Duties of Officers. An officer of the Corporation shall have such
authority and shall exercise such powers and perform such duties (a) as may be
required by law, (b) to the extent not inconsistent with law, as are specified
in these By-laws, (c) to the extent not inconsistent with law or these By-laws,
as may be specified by resolution of the Board and (d) to the extent not
inconsistent with any of the foregoing, as may be specified by the appointing
officer with respect to a subordinate officer appointed pursuant to delegated
authority under Section 4.01.
Chief Executive Officer and President. The Chief Executive Officer and President
shall, unless otherwise provided by the Board, be the chief executive officer of
the Corporation, shall have general control and supervision of the policies and
operations of the Corporation and shall see that all orders and resolutions of
the Board are carried into effect. Unless otherwise provided by the Board, he or
she shall manage and administer the Corporation’s business and affairs and shall
also perform all duties and exercise all powers usually pertaining to the office
of a chief executive officer, president or a chief operating officer of a
corporation. He or she shall have the authority to sign, in the name and on
behalf of the Corporation, checks, orders, contracts, leases, notes, drafts and
all other documents and instruments in connection with the business of the
Corporation. He or she shall have the authority to cause the employment or
appointment of such employees or agents of the Corporation as the conduct of the
business of the Corporation may require, to fix their compensation, and to
remove or suspend any employee or any agent employed or appointed by any officer
or to suspend any agent appointed by the Board. The Chief Executive Officer and
President shall have the duties and powers of the Treasurer if no Treasurer is
elected and shall have such other duties and powers as the Board may from time
to time prescribe.
Vice Presidents. If one or more Vice Presidents have been elected, each Vice
President shall perform such duties and exercise such powers as may be assigned
to him or her from time to time by the Board or the Chief Executive Officer and
President. In the event of absence or disability of the Chief Executive Officer
and President, the duties of the Chief Executive Officer and President shall be
performed, and his or her powers may be exercised, by such Vice President as
shall be designated by the Board or, failing such designation, by the Vice
President in order of seniority of election to that office.
Secretary. Unless otherwise determined by the Board, the Secretary shall have
the following powers and duties:
The Secretary shall keep or cause to be kept a record of all the proceedings of
the meetings of the stockholders, the Board and any Committees thereof in books
provided for that purpose.
The Secretary shall cause all notices to be duly given in accordance with the
provisions of these By-laws and as required by law.
Whenever any Committee shall be appointed pursuant to a resolution of the Board,
the Secretary shall furnish a copy of such resolution to the members of such
Committee.


16




--------------------------------------------------------------------------------





The Secretary shall be the custodian of the records and of the seal of the
Corporation and cause such seal (or a facsimile thereof) to be affixed to all
certificates representing shares of the Corporation prior to the issuance
thereof and to all documents and instruments that the Board or any officer of
the Corporation has determined should be executed under seal, may sign (together
with any other authorized officer) any such document or instrument, and when the
seal is so affixed he or she may attest the same.
The Secretary shall properly maintain and file all books, reports, statements,
certificates and all other documents and records required by law, the
Certificate of Incorporation or these By-laws.
The Secretary shall have charge of the stock books and ledgers of the
Corporation and shall cause the stock and transfer books to be kept in such
manner as to show at any time the number of shares of stock of the Corporation
of each class or series issued and outstanding, the names (alphabetically
arranged) and the addresses of the holders of record of such shares, the number
of shares held by each holder and the date as of which each such holder became a
holder of record.
The Secretary shall sign (unless the Treasurer, an Assistant Treasurer or an
Assistant Secretary shall have signed) certificates representing shares of the
Corporation the issuance of which shall have been authorized by the Board.
The Secretary shall perform, in general, all duties incident to the office of
secretary and such other duties as may be specified in these By-laws or as may
be assigned to the Secretary from time to time by the Board or the Chief
Executive Officer and President.
Treasurer. Unless otherwise determined by the Board, the Treasurer, if there be
one, shall be the Chief Financial Officer of the Corporation and shall have the
following powers and duties:
The Treasurer shall have charge and supervision over and be responsible for the
moneys, securities, receipts and disbursements of the Corporation, and shall
keep or cause to be kept full and accurate records thereof.
The Treasurer shall cause the moneys and other valuable effects of the
Corporation to be deposited in the name and to the credit of the Corporation in
such banks or trust companies or with such bankers or other depositaries as
shall be determined by the Board or the Chief Executive Officer and President,
or by such other officers of the Corporation as may be authorized by the Board
or the Chief Executive Officer and President to make such determinations.
The Treasurer shall cause the moneys of the Corporation to be disbursed by
checks or drafts (signed by such officer or officers or such agent or agents of
the Corporation, and in such manner, as the Board or the Chief Executive Officer
and President may determine from time to time) upon the authorized depositaries
of the Corporation and cause to be taken and preserved proper vouchers for all
moneys disbursed.


17




--------------------------------------------------------------------------------





The Treasurer shall render to the Board or the Chief Executive Officer and
President, whenever requested, a statement of the financial condition of the
Corporation and of the transactions of the Corporation, and render a full
financial report at the annual meeting of the stockholders, if called upon to do
so.
The Treasurer shall be empowered from time to time to require from all officers
or agents of the Corporation reports or statements giving such information as he
or she may desire with respect to any and all financial transactions of the
Corporation.
The Treasurer may sign (unless an Assistant Treasurer or the Secretary or an
Assistant Secretary shall have signed) certificates representing shares of stock
of the Corporation the issuance of which shall have been authorized by the
Board.
The Treasurer shall perform, in general, all duties incident to the office of
treasurer and such other duties as may be specified in these By-laws or as may
be assigned to the Treasurer from time to time by the Board or the Chief
Executive Officer and President.


CAPITAL STOCK
Certificates of Stock; Uncertificated Shares. The shares of the Corporation
shall be represented by certificates, except to the extent that the Board has
provided by resolution or resolutions that some or all of any or all classes or
series of the stock of the Corporation shall be uncertificated shares. Any such
resolution shall not apply to shares represented by a certificate until such
certificate is surrendered to the Corporation. Every holder of stock in the
Corporation represented by certificates shall be entitled to have, and the Board
may in its sole discretion permit a holder of uncertificated shares to receive
upon request, a certificate signed by the appropriate officers of the
Corporation, certifying the number and class of shares owned by such holder.
Such certificate shall be in such form as the Board may determine, to the extent
consistent with applicable law, the Certificate of Incorporation and these
By-laws.
Facsimile Signatures. Any or all signatures on the certificates referred to in
Section 5.01 of these By-laws may be in facsimile form. If any officer, transfer
agent or registrar who has signed, or whose facsimile signature has been placed
upon, a certificate shall have ceased to be such officer, transfer agent or
registrar before such certificate is issued, it may be issued by the Corporation
with the same effect as if he or she were such officer, transfer agent or
registrar at the date of issue.
Lost, Stolen or Destroyed Certificates. A new certificate may be issued in place
of any certificate theretofore issued by the Corporation alleged to have been
lost, stolen or destroyed only upon delivery to the Corporation of an affidavit
of the owner or owners (or their legal representatives) of such certificate,
setting forth such allegation, and a bond or other undertaking as may be
satisfactory to a financial officer of the Corporation designated by the Board
to indemnify the Corporation against any claim that may be made against it on
account of the


18




--------------------------------------------------------------------------------





alleged loss, theft or destruction of any such certificate or the issuance of
any such new certificate.
Transfer of Stock.
Transfer of shares represented by certificates shall be made on the books of the
Corporation upon surrender to the Corporation of a certificate for shares, duly
endorsed or accompanied by appropriate evidence of succession, assignment or
authority to transfer, and otherwise in compliance with applicable law. Within a
reasonable time after the transfer of uncertificated stock, the Corporation
shall send to the registered owner thereof a written notice containing the
information required to be set forth or stated on certificates pursuant to
Sections 151, 156, 202(a) and 218(a) of the DGCL. Shares that are not
represented by a certificate shall be transferred in accordance with applicable
law. Subject to applicable law, the provisions of the Certificate of
Incorporation and these By-laws, the Board may prescribe such additional rules
and regulations as it may deem appropriate relating to the issue, transfer and
registration of shares of the Corporation.
The Corporation may enter into agreements with stockholders to restrict the
transfer of stock of the Corporation in any manner not prohibited by the DGCL.
Registered Stockholders. Prior to due surrender of a certificate for
registration of transfer, the Corporation may treat the registered owner as the
person exclusively entitled to receive dividends and other distributions, to
vote, to receive notice and otherwise to exercise all the rights and powers of
the owner of the shares represented by such certificate, and the Corporation
shall not be bound to recognize any equitable or legal claim to or interest in
such shares on the part of any other person, whether or not the Corporation
shall have notice of such claim or interests. If a transfer of shares is made
for collateral security, and not absolutely, this fact shall be so expressed in
the entry of the transfer if, when the certificates are presented to the
Corporation for transfer or uncertificated shares are requested to be
transferred, both the transferor and transferee request the Corporation to do
so.
Transfer Agent and Registrar. The Board may appoint one or more transfer agents
and one or more registrars, and may require all certificates representing shares
to bear the signature of any such transfer agents or registrars.


INDEMNIFICATION
Indemnification.
In General. The Corporation shall indemnify, to the full extent permitted by the
DGCL and other applicable law, any person who was or is a party or is threatened
to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative (each, a
“proceeding”) by reason of the fact that (x) such person is or was serving as a
director or officer of the Corporation, or (y) such person is or was serving at


19




--------------------------------------------------------------------------------





the request of the Corporation as a director, officer, employee, manager or
agent of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action alleged to have been taken or omitted by
such person in such capacity, and who satisfies the applicable standard of
conduct set forth in the DGCL or other applicable law:
in a proceeding other than a proceeding by or in the right of the Corporation,
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by such person or on such
person’s behalf in connection with such proceeding and any appeal therefrom if
the person acted in good faith and in a manner the person reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe the
person’s conduct was unlawful, or
in a proceeding by or in the right of the Corporation to procure a judgment in
its favor, against expenses (including attorneys’ fees) actually and reasonably
incurred by such person or on such person’s behalf in connection with the
defense or settlement of such proceeding and any appeal therefrom if the person
acted in good faith and in a manner reasonably believed to be in or not opposed
to the best interests of the Corporation provided that no indemnification shall
be made in respect of any claim, issue or matter as to which the person shall
have been adjudged to be liable to the Corporation unless and only to the extent
that the Court of Chancery of the State of Delaware (the “Court of Chancery”) or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all of
the circumstances of the case, such person is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery or such other court
shall deem proper .
Indemnification in Respect of Successful Defense. To the extent that a present
or former director or officer of the Corporation has been successful on the
merits or otherwise in defense of any proceeding referred to in Section 6.01(a)
or in defense of any claim, issue or matter therein, such person shall be
indemnified by the Corporation against expenses (including attorneys’ fees)
actually and reasonably incurred by such person in connection therewith.
Indemnification in Respect of Proceedings Instituted by Indemnitee.
Notwithstanding anything herein to the contrary, Section 6.01(a) does not
require the Corporation to indemnify a present or former director or officer of
the Corporation in respect of a proceeding (or part thereof) instituted by such
person on his or her own behalf, unless such proceeding (or part thereof) has
been authorized by the Board or the indemnification requested is pursuant to the
last sentence of Section 6.03 of these By-laws.
Advance of Expenses. The Corporation shall to the fullest extent permitted by
law advance all expenses (including reasonable attorneys’ fees) incurred by a
present or former director or officer in defending any civil, criminal,
administrative or investigative action, suit or proceeding prior to the final
disposition of such proceeding upon written request of such person and delivery
of an undertaking by such person to repay such amount if it shall ultimately be
determined that such person is not entitled to be indemnified by the Corporation
under this Article VI or otherwise. The Corporation may authorize any counsel
for the Corporation to


20




--------------------------------------------------------------------------------





represent (subject to applicable conflict of interest considerations) such
present or former director or officer in any proceeding, whether or not the
Corporation is a party to such proceeding.
Procedure for Indemnification. Any indemnification under Section 6.01 of these
By-laws or any advance of expenses under Section 6.02 of these By-laws shall be
made only against a written request therefor (together with supporting
documentation) submitted by or on behalf of the person seeking indemnification
or advance. Indemnification may be sought by a person under Section 6.01 of
these By-laws in respect of a proceeding only to the extent that both the
expenses and liabilities for which indemnification is sought and all portions of
the proceeding relevant to the determination of whether the person has satisfied
any appropriate standard of conduct have become final. A person seeking
indemnification or advance of expenses may seek to enforce such person’s rights
to indemnification or advance of expenses (as the case may be) in the Delaware
Court of Chancery to the extent all or any portion of a requested
indemnification has not been granted within 90 days of, or to the extent all or
any portion of a requested advance of expenses has not been granted within 20
days of, the receipt of such request by the Corporation. All reasonable expenses
(including reasonable attorneys’ fees) incurred by such person in connection
with successfully establishing such person’s right to indemnification or
advancement of expenses under this Article VI, in whole or in part, shall also
be indemnified by the Corporation.
Burden of Proof.
In any proceeding brought to enforce the right of a person to receive
indemnification to which such person is entitled under Section 6.01 of these
By-laws, the Corporation has the burden of demonstrating that the standard of
conduct applicable under the DGCL or other applicable law was not met. A prior
determination by the Corporation (including its Board or any Committee thereof,
its independent legal counsel, or its stockholders) that the claimant has not
met such applicable standard of conduct does not itself constitute evidence that
the claimant has not met the applicable standard of conduct.
In any proceeding brought to enforce a claim for advances to which a person is
entitled under Section 6.02 of these By-laws, the person seeking an advance need
only show that he or she has satisfied the requirements expressly set forth in
Section 6.02 of these By-laws.
Contract Right; Non-Exclusivity; Survival.
The rights to indemnification and advancement of expenses provided by this
Article VI shall be deemed to be separate contract rights between the
Corporation and each director and officer who serves in any such capacity at any
time while these provisions as well as the relevant provisions of the DGCL are
in effect, and no repeal or modification of any of these provisions or any
relevant provisions of the DGCL shall adversely affect any right or obligation
of such director or officer existing at the time of such repeal or modification
with respect to any state of facts then or previously existing or any proceeding
previously or thereafter brought or threatened based in whole or in part upon
any such state of facts. Such “contract rights” may not be


21




--------------------------------------------------------------------------------





modified retroactively as to any present or former director or officer without
the consent of such director or officer.
The rights to indemnification and advancement of expenses provided by this
Article VI shall not be deemed exclusive of any other indemnification or
advancement of expenses to which a present or former director or officer of the
Corporation seeking indemnification or advancement of expenses may be entitled
by any agreement, vote of stockholders or disinterested directors, or otherwise.
The rights to indemnification and advancement of expenses provided by this
Article VI to any present or former director or officer of the Corporation shall
inure to the benefit of the heirs, executors and administrators of such person.
Insurance. The Corporation may purchase and maintain insurance on behalf of any
person who is or was a director or officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee,
manager or agent of another Corporation, partnership, joint venture, trust or
other enterprise against any liability asserted against such person and incurred
by such person or on such person’s behalf in any such capacity, or arising out
of such person’s status as such, whether or not the Corporation would have the
power to indemnify such person against such liability under the provisions of
this Article.
Employees and Agents. The Board, or any officer authorized by the Board
generally or in the specific case to make indemnification decisions, may cause
the Corporation to indemnify any present or former employee or agent of the
Corporation in such manner and for such liabilities as the Board may determine,
up to the fullest extent permitted by the DGCL and other applicable law.
Interpretation; Severability. Terms defined in Sections 145(h) or 145(i) of the
DGCL have the meanings set forth in such sections when used in this Article VI.
If this Article VI or any portion hereof shall be invalidated on any ground by
any court of competent jurisdiction, then the Corporation shall nevertheless
indemnify each director or officer of the Corporation as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, including an action by or in the
right of the Corporation, to the fullest extent permitted by any applicable
portion of this Article VI that shall not have been invalidated and to the
fullest extent permitted by applicable law.


OFFICES
Registered Office. The registered office of the Corporation in the State of
Delaware shall be located at the location provided in the Certificate of
Incorporation.


22




--------------------------------------------------------------------------------





Other Offices. The Corporation may maintain offices or places of business at
such other locations within or without the State of Delaware as the Board may
from time to time determine or as the business of the Corporation may require.


GENERAL PROVISIONS
Dividends.
Subject to any applicable provisions of law and the Certificate of
Incorporation, dividends upon the shares of the Corporation may be declared by
the Board and any such dividend may be paid in cash, property or shares of the
Corporation’s stock out of its surplus, as defined in the DGCL, or in the case
there shall be no such surplus, out of its net profits for the fiscal year in
which the dividend is declared and/or the preceding fiscal year.
A member of the Board, or a member of any Committee designated by the Board,
shall be fully protected in relying in good faith upon the records of the
Corporation and upon such information, opinions, reports or statements presented
to the Corporation by any of its officers or employees, or Committees of the
Board, or by any other person as to matters the director reasonably believes are
within such other person’s professional or expert competence and who has been
selected with reasonable care by or on behalf of the Corporation, as to the
value and amount of the assets, liabilities and/or net profits of the
Corporation, or any other facts pertinent to the existence and amount of surplus
or other funds from which dividends might properly be declared and paid.
Reserves. There may be set apart out of any funds of the Corporation available
for dividends such sum or sums as the Board from time to time may determine
proper as a reserve or reserves for meeting contingencies, equalizing dividends,
repairing or maintaining any property of the Corporation or for such other
purpose or purposes as the Board may determine conducive to the interest of the
Corporation, and the Board may similarly modify or abolish any such reserve.
Execution of Instruments. Except as otherwise required by law or the Certificate
of Incorporation, the Board or any officer of the Corporation authorized by the
Board may authorize any other officer or agent of the Corporation to enter into
any contract or execute and deliver any instrument in the name and on behalf of
the Corporation and such execution or signature shall be binding upon the
Corporation. Any such authorization must be in writing or by electronic
transmission and may be general or limited to specific contracts or instruments.
Voting as Stockholder. Unless otherwise determined by resolution of the Board,
the Chief Executive Officer and President or any Vice President shall have full
power and authority on behalf of the Corporation to attend any meeting of
stockholders or securityholders of any entity in which the Corporation may hold
stock or other securities, and to act, vote (or execute proxies to vote) and
exercise in person or by proxy all other rights, powers and privileges incident
to the ownership of such stock or other securities at any such meeting, or
through action without a


23




--------------------------------------------------------------------------------





meeting. The Board may by resolution from time to time confer such power and
authority (in general or confined to specific instances) upon any other person
or persons.
Fiscal Year. Unless otherwise fixed by the Board, the fiscal year of the
Corporation shall commence on the first day of January of each year and shall
terminate in each case on December 31.
Seal. The seal of the Corporation shall be circular in form and shall contain
the name of the Corporation, the year of its incorporation and the words
“Corporate Seal” and “Delaware”. The form of such seal shall be subject to
alteration by the Board. The seal may be used by causing it or a facsimile
thereof to be impressed, affixed or reproduced or may be used in any other
lawful manner.
Books and Records; Inspection. Except to the extent otherwise required by law,
the books and records of the Corporation shall be kept at such place or places
within or without the State of Delaware as may be determined from time to time
by the Board.
Electronic Transmission. “Electronic transmission”, as used in these By-laws,
means any form of communication, not directly involving the physical
transmission of paper, that creates a record that may be retained, retrieved and
reviewed by a recipient thereof, and that may be directly reproduced in paper
form by such a recipient through an automated process.


AMENDMENT OF BY-LAWS
Amendment. Subject to the terms and conditions of the Shareholder Agreement and
the provisions of the Certificate of Incorporation, these By-laws may be
amended, altered or repealed:
by the affirmative vote of at least a majority of the directors then in office
at any special or regular meeting of the Board if, in the case of such special
meeting only, notice of such amendment, alteration or repeal is contained in the
notice or waiver of notice of such meeting,
until the first date on which AXA ceases to beneficially own (directly or
indirectly) more than fifty percent (50%) of the outstanding shares of common
stock (the “Trigger Date”), the affirmative vote of the holders of at least a
majority of the outstanding shares of common stock entitled to vote at any
annual or special meeting of stockholders if, in the case of such special
meeting only, notice of such amendment, alteration or repeal is contained in the
notice or waiver of notice of such meeting, or
from and after the Trigger Date, the affirmative vote of the holders of at least
two-thirds (66 2⁄3%) of the outstanding shares of common stock entitled to vote
at any annual or special meeting of stockholders if, in the case of such special
meeting only, notice of such amendment, alteration or repeal is contained in the
notice or waiver of notice of such meeting.


24




--------------------------------------------------------------------------------





So long as the Shareholder Agreement remains in effect, the Board shall not
approve any amendment, alteration or repeal of any provision of these By-laws,
or the adoption of any new by-law, that would be contrary to or inconsistent
with the terms and conditions of the Shareholder Agreement, or this sentence.
Notwithstanding the foregoing, (x) no amendment to the Shareholder Agreement
(whether or not such amendment modifies any provision of the Shareholder
Agreement to which these By-laws are subject) shall be deemed an amendment of
these By-laws for purposes of this Section 9.01 and (y) no amendment, alteration
or repeal of Article VI of these By-laws shall adversely affect any right or
protection existing under these By-laws immediately prior to such amendment,
alteration or repeal, including any right or protection of a present or former
director or officer thereunder in respect of any act or omission occurring prior
to the time of such amendment.


CONSTRUCTION
Construction. In the event of any conflict between the provisions of these
By-laws as in effect from time to time and the provisions of the Certificate of
Incorporation of the Corporation as in effect from time to time, the provisions
of such Certificate of Incorporation shall be controlling.




25




--------------------------------------------------------------------------------






ANNEX D
Form of Common Interest Agreement


COMMON INTEREST AGREEMENT
This COMMON INTEREST AGREEMENT (“Agreement”) is hereby entered into by and
between AXA S.A. (“AXA”) and AXA Equitable Holdings, Inc. (“AXA US”)
(collectively, the “Parties”, and each individually, a “Party”). This Agreement
is entered into subsequent to the [DATE] initial public offering of AXA US
common stock (the “Common Stock”), after which AXA has continued to own a
majority of the shares of Common Stock (the “Transaction”), pursuant to the
Shareholder Agreement dated            , 2018 (the “Shareholder Agreement”),
between the Parties, and concerns the common interest of the Parties with
respect to        (the “[Designation for Specific Legal Matter]”).
WHEREAS, each of the Parties has determined that it may be in its best interest
to exchange with the other Party certain information, documents, opinions,
analyses, and other materials protected from disclosure by the attorney-client
privilege, the attorney work product immunity doctrine or any other applicable
privilege or protection (each, a “Privilege”), for the sole purpose of exploring
issues common to both Parties, particularly in light of each Party’s respective
interests as a result of the Transaction and rights and obligations under the
Shareholder Agreement, and assessing potential litigation and other risks in
connection with the [Designation for Specific Legal Matter];
NOW, THEREFORE, it is hereby agreed by and between the undersigned, as follows:
1.
The Parties are entering into this Agreement to confirm their mutual intention
that all privileged and/or protected information that the Parties have exchanged
in the past or will exchange in the future concerning the [Designation for
Specific Legal Matter] shall retain its privileged and/or protected status, and
that no Privilege is intended to be or shall be waived by virtue of any sharing
pursuant to the terms of this Agreement.

2.
The Parties agree that they share a common legal interest related to their
consideration or defense of the [Designation for Specific Legal Matter], which
has been and will continue to be furthered by the disclosure of communications
between the Parties and their counsel protected by the attorney-client privilege
or the attorney work product immunity doctrine. Accordingly, the Parties agree
that the Parties and their counsel may continue to exchange material related to
[Designation for Specific Legal Matter] without waiver of any privileges,
immunities or protections that attach to such material.

3.
In order to effectively pursue and protect their common legal interests, the
Parties have concluded that their interests may be best served by sharing
certain documents, factual material, mental impressions, memoranda, strategies,
legal theories, interview reports, and other information, communications, and
confidences related to the [Designation for



A-4



--------------------------------------------------------------------------------





Specific Legal Matter] (hereinafter “Common Interest Materials”). In the absence
of such sharing, these Common Interest Materials would be privileged from
disclosure to adverse or other parties as a result of one or more Privileges.
4.
It is the intention and understanding of the Parties and their respective
counsel that all Common Interest Materials, including (a) any memoranda of or
communications made in, and the content and results of, all joint conferences of
counsel or discussions between representatives of a Party and counsel for either
Party, (b) any and all correspondence or exchanges of documents and other
information concerning the [Designation for Specific Legal Matter], and (c) all
other Common Interest Materials of whatever nature, are intended to be
confidential and protected from disclosure to any third party by one or more
Privileges, to the same extent and degree as if such communications,
correspondence and exchanges of documents and other information had been solely
between or among each of the Parties and its own respective counsel.

5.
The Parties and their counsel shall not disclose Common Interest Materials, or
the contents thereof, to anyone except their respective in-house or outside
counsel, paralegals, or other staff of such outside counsel, experts, and
consultants retained to assist counsel with respect to the [Designation for
Specific Legal Matter], and their own employees on a “need to know” basis,
without first obtaining the consent of the other Party. All persons to whom
Common Interest Materials are provided shall be under an obligation to maintain
their confidentiality and to use them only as permitted by this Agreement. Each
Party agrees that any inadvertent or purposeful disclosure by the receiving
Party of Common Interest Materials shall not constitute or be deemed a waiver by
the producing Party of any applicable Privilege.

6.
Nothing in this Agreement shall limit the right of a Party to disclose any
documents or information independently obtained from a third party having no
obligations of confidence to any Party herein. Nothing herein shall affect or in
any manner limit the rights or discretion of a Party or its counsel to dispose
of, disclose to others, or otherwise use Common Interest Materials originating
with that Party (i.e., Common Interest Materials not provided to that Party by
another Party). Nothing in this Agreement shall limit the right of a Party to
add or change its counsel.

7.
Except as otherwise provided in this Agreement, any shared Common Interest
Materials, and the information contained therein, shall be used by the Parties
and their counsel solely in connection with the [Designation for Specific Legal
Matter].

8.
Nothing in this Agreement shall be construed to (a) affect the separate and
independent representation of each Party by its respective counsel according to
what its counsel believes to be in the Party’s best interests, or (b) create an
attorney-client relationship between any counsel and anyone other than the
client of that counsel. The fact that the Parties have entered into this
Agreement shall not in any way preclude counsel for any Party from representing
any interest that may be construed to be adverse to the other Party to this
Agreement. Nor shall counsel for either Party be disqualified from representing
any Party it currently represents or examining or cross-examining any Party



A-5



--------------------------------------------------------------------------------





or agent of a Party who testifies in any proceeding because of such counsel’s
receipt of information pursuant to this Agreement.
9.
This Agreement shall continue in effect notwithstanding completion of the
[Designation for Specific Legal Matter]. Each of the Parties agrees that it will
continue to be bound by this Agreement following any such completion.

10.
Any waiver in a particular instance of the rights and limitations contained
herein shall not be deemed, and is not intended to be, a general waiver of any
rights or limitations contained herein, and shall not operate as a waiver beyond
the particular instance.

11.
In the event that any third party, including a government enforcement authority,
requests, requires or demands, by subpoena or otherwise, Common Interest
Materials that a Party received pursuant to this Agreement, the Party receiving
such request or demand shall, if and to the extent not prohibited by applicable
laws or regulations, (i) promptly notify the other Party, (ii) attempt to afford
the person who provided the Common Interest Materials a reasonable opportunity
to object and (iii) take all steps reasonably requested by the other Party to
defend against the disclosure of Common Interest Materials and to permit the
assertion of all applicable rights and privileges with respect to Common
Interest Materials. Absent the consent of the other Party, the Party receiving
the subpoena or other legal process shall not produce such Common Interest
Materials prior to the time production is legally required.

12.
In view of the nature of the obligations undertaken in this Agreement, it is
agreed and understood that money damages or other relief at law would not
adequately remedy any violation or threatened violation of its terms. Specific
performance, injunctive relief, and other appropriate relief shall be available
against a Party or any other person found to have violated or to be about to
violate any of the terms of this Agreement.

13.
This Agreement constitutes the sole and complete agreement between and among the
Parties relating to Common Interest Materials.

14.
Any modifications to this Agreement must be in writing and signed by all
Parties.

15.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or pdf shall be equally effective as delivery of the original, and shall not
affect the validity, enforceability or binding effect of this Agreement.

16.
This Agreement is governed by and shall be construed in accordance with the laws
of the State of [Delaware] (without regard to its choice of law principles). In
addition, each Party hereby irrevocably submits to the exclusive jurisdiction of
the [Court of Chancery of the State of Delaware], in respect of any claim or
dispute arising out of or relating to this Agreement. Each Party hereby
irrevocably waives any objection which it may now or hereafter have to the
[Court of Chancery of the State of Delaware], being nominated as



A-6



--------------------------------------------------------------------------------





the forum to hear and determine any proceedings and to settle any disputes and
shall not claim that any such court is not a convenient or appropriate forum.
17.
The invalidity of any one provision or part of this Agreement shall not render
the entire Agreement invalid.

[Signature Page Follows]


A-7



--------------------------------------------------------------------------------







Effective as of         ,     .
AXA S.A.


By:        
    Name:     
    Title:     


AXA EQUITABLE HOLDINGS, INC.


By:        
    Name:     
    Title:     




A-8



--------------------------------------------------------------------------------






Schedule A

Third-Party Services Provided through AXA Providers to AEH Recipients
Capitalized terms used in this Schedule A and not otherwise defined have the
respective meanings ascribed thereto in the Transitional Services Agreement to
which this Schedule A is attached and of which this Schedule A forms a part.
The applicable AXA Providers, through the listed Third-Party Provider or another
third-party provider, shall continue to provide the Services on this Schedule A
until the earlier of (i) the third anniversary of the date on which AXA ceases
to beneficially own more than 50% of the outstanding common stock, par value
$0.01, of AEH (provided that the AXA Provider is contractually permitted to
provide such Service pursuant to the terms of the underlying contract governing
the provision of the Service) or (ii) the date on which the applicable AEH
Recipient elects to terminate such Service by providing earlier notice of such
termination in accordance with the terms of the Transitional Services Agreement.
Extensions of any Service on this Schedule A may be negotiated by the applicable
AXA Provider and AEH Recipient.
Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
Marketing
Site Improve
AEH Group will continue to have access to AXA Group’s Site Improve contract, AXA
Group’s website quality assurance tool.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group based on usage.
AXA Group
AEH Group
Marketing
Google Analytics
AEH Group will continue to have access to the AXA Group’s Google Analytics
contract for tracking and identifying websites for user engagement.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group based on the number of Group companies using
this service.
AXA Group
AEH Group
Marketing
Rhythm One
AEH Group will continue to have access to Rhythm One, a link shortening service.
The service is not considered as material and is currently not invoiced. 
AXA Group
AEH Group
Marketing
TNS
AEH Group will continue to have access to the research services provided by TNS,
in particular AEH Group will have access to the use of the brand preference
tracker, which allows Marketing to measure brand strength in various consumer
marketplaces.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group based on the number of Group companies using
this service.


AXA Group
AEH Group
Investments
CreditSights
AEH Group will continue to have access to CreditSights, a credit research
provider.
Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established fee
schedule.
AXA Group
AEH Group



9



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
Human Resources
Computershare
AEH Group will continue to have access to Computershare to execute long term
compensation plans.
Third Party Provider will invoice AEH Group directly.
AXA Group
AEH Group
Human Resources
Ted Talks
AEH Group will continue to have access to the AXA Group training platform for
content.
Third Party Provider will continue to directly invoice AXA Group who will who
will charge the AEH Group for its portion of the invoice based on each calendar
year’s consumption.
AXA Group
AEH Group
Human Resources
Learning Heroes
AEH Group will continue to have access to the AXA Group training platform for
content.
Supplier will continue to directly invoice AXA Group who will who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
Human Resources
Cegos
AEH Group will continue to have access to the AXA Group training platform for
content.
Supplier will continue to directly invoice AXA Group who will who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
Human Resources
Skill Pill
AEH Group will continue to have access to the AXA Group training platform for
content.


Supplier will continue to directly invoice AXA Group who will who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
Human Resources
Culture IQ
AEH Group will continue to have access to the Culture IQ contract, for the
purposes of accessing and distributing the Pulse Culture Survey to employees
through HR.
Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established rates
and fees.
AXA Group
AEH Group
Human Resources
Qualtrics
AEH Group will continue to have access to the Group Qualtrics contract in order
to perform the 360- Degree Assessment Review.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group



10



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Services
Accenture


AEH Group will continue to have access to a full range of Accenture services
including consulting and IT infrastructure services.
Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established rates
and fees.
AXA Group
AEH Group
IT/ Hardware
La Compagnie IBM France (“La Compagnie IBM”)
AEH Group will continue to have access to IT hardware and software maintenance
services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/ Software
La Compagnie IBM France
AEH Group will continue to have access to distributed, middleware and
infrastructure products through perpetual licenses.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group for its portion of the invoice based on each
calendar year’s consumption.
AXA Group
AEH Group
IT/ Hardware/ Software/ Services
La Compagnie IBM France
AEH Group will continue to have access to mainframe licensing, support,
processing services and related network connectivity.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group for its portion of the invoice based on each
calendar year’s consumption.
AXA Group
AEH Group
IT/ Software
La Compagnie IBM France
AEH Group will continue to have access to infrastructure environment support
products via perpetual licenses.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group for its portion of the invoice based on each
calendar year’s consumption.
AXA Group
AEH Group
IT/Services
La Compagnie IBM France
AEH Group will continue to have access to the Private Cloud infrastructure and
related services.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group for its portion of the invoice based on each
calendar year’s consumption.
AXA Group
AEH Group



11



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Cloud Services
La Compagnie IBM France (“La Compagnie IBM”)
AEH Group will continue to have access to the AXA Group Intranet platform.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group for its portion of the invoice based on each
calendar year’s consumption.
AXA Group
AEH Group
IT/Software
Adobe Systems Incorporated; Adobe System Software Ireland Limited (together,
“Adobe”)
AEH Group will continue to have access to Adobe products for Document Management
and Graphic Design offered as an annual subscription service.
Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established rates
and fees.
AXA Group
AEH Group
IT/Software
Airwatch
AEH Group will continue to have access to enterprise mobility management
products especially the enterprise mobile telephone enrollment via on-premise
perpetual licenses.
Agreement has been fully pre-paid at inception.


AXA Group
AEH Group
IT/ Software
Citrix
The AEH Group will continue to have access to perpetual licenses and maintenance
support related services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
Algosec
AEH Group will continue to have access to network security utility and
appliances.
Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established rates
and fees.
AXA Group
AEH Group
IT/Cloud Services
Amazon
Web Services
AEH Group will have access to Amazon Web Service’s public cloud platform.


If services are started, direct billing based on affiliates agreement governed
by AXA Group Enterprise Agreement
AXA Group
AEH Group
IT/Services
Orange Cyber Defense
AEH Group will continue to have access to service for Distributed Denial of
Service protection.
Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established rates
and fees.
AXA Group
AEH Group
IT/Network
AT&T
AEH Group will continue to have access to network services for international and
local USA circuits, which includes connectivity for datacenters, branches &
campus locations.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group



12



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
BMC
AEH Group will continue to have access to IT infrastructure to configure and
monitor virtual servers through perpetual licenses.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based license maintenance for each
calendar year.
AXA Group
AEH Group
IT/Software
BravoSolution France SAS
AEH Group will continue to have access to a business intelligence platform to
monitor third-party vendor spends.


Third Party Provider will continue to directly invoice the AXA Group who will
pass these costs through to the AEH Group in accordance with established rates
and fees.
AXA Group
AEH Group
IT/Software
Computer Associates France (“Computer Associates”)
AEH Group will continue to have access to perpetual mainframe and distributed
software products, maintenance and support, professional services, related
education and SaaS services.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Services
Sogeti (formerly known as Cap Gemini)
AEH Group will continue to have access to offshore IT professional services to
support IT and security operations.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software & Services
CheckPoint
AEH Group will continue to have access to perpetual licenses, maintenance &
support services to provide protection of the AEH Group’s network environment.




Fees for maintenance are invoiced directly by Third Party Provider (or the
applicable Affiliate) in accordance with established rates and fees.
AXA Group
AEH Group
IT/Services
CISCO
AEH Group will continue to have access to video conferencing capabilities.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based license maintenance for each
calendar year.
AXA Group
AEH Group
IT/Services
CISCO
AEH Group will continue to have access to the maintenance support and services
for Cisco hardware, software and network security in datacenters, branches &
campus locations.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group



13



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
Cloudera, Inc.
AEH Group will continue to have access to a high availability file system
offered as an annual subscription service.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Services
Cognizant Technology Solutions France S.A.
AEH Group will continue to have access to Cognizant’s IT professional services
to support IT operations.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
Compuware
AEH Group will continue to have access to its perpetual mainframe developer
software licenses and maintenance / support for management tools.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based the consumption of licenses
on a yearly basis.
AXA Group
AEH Group
IT/Software
Coursera
AEH Group will continue to have access to the AXA Group training platform.


Third Party Provider will continue to directly invoice the AXA Group who will
charge the AEH Group for its portion of the invoice based on AEH’s consumption
each calendar year.
AXA Group
AEH Group
IT/ Services
Detack GmbH
AEH Group will continue to have access to
password strength auditing throughout the environment.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group.
AXA Group
AEH Group
IT/Services
DXC Technology Company
AEH Group will continue to have access to IT and consulting services, software
licenses and business system processing.




Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
CyberArk
AEH Group will continue to have access to CyberArk’s security products through
perpetual licenses.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group



14



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Cloud Service
Cornerstone on Demand Limited
AEH Group will continue to have access to the learning talent management system
for training and collaboration.


Third Party Provider will continue to directly invoice AXA Group who will who
will charge the AEH Group for its portion of the invoice based on each calendar
year’s consumption.
AXA Group
AEH Group
IT/Services
DELL /NTT
AEH Group will continue to have access to Help Desk services and field support.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Security
Dell Secureworks
AEH Group will continue to have access to IT security software.




Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
DoubleClick
AEH Group will continue to have access to Google Analytics.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Business Services
Ernst & Young et Associés
AEH Group will continue to have access to IT and business consulting services.
 Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Network
F5
AEH Group will continue to have access to support services for the network
security and load balancing equipment.


Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/ Software
Flexera Software
AEH Group will continue to have access to perpetual license software for service
management and license compliance.




Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/ Services
Gartner
AEH Group will continue to have access to Gartner’s IT Advisory Research
Services offered as an annual subscription service.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group



15



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Cloud Services
Genesys
AEH Group will continue to have access to call center application subscriptions
in SaaS (software as a service) mode for contact centers.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Greenlight Technologies
AEH Group will continue to have access to tools and utilities to assist with the
segregation of user roles.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Hearsay Social Inc.
AEH Group will continue to have access to social media and networking tools.


The Master Agreement defines specific SaaS license pricing tier calculated on
the aggregate number of license across the whole AXA Group.
AXA Group
AEH Group
IT/Software
ITESoft
AEH Group will continue to have access to software used by AXA Services (Finance
Back Office in Morocco) to scan invoices into PeopleSoft.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Informatica
AEH Group will continue to have access to the Copernic data integration layer.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Business Services
KPMG SA
AEH Group will continue to have access to consulting services and IT services.






Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Services
LinkedIn
AEH Group will continue to have access to LinkedIn Recruiter licenses.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Hardware
Lenovo
AEH Group will continue to be able to acquire equipment and support services.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group



16



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
Microfocus – Arcsight
AEH Group will continue to have access to Security Software perpetual licenses
and related maintenance/support.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Microfocus
AEH Group will continue to have access to perpetual licenses and support for
application testing tools.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Microsoft
AEH Group will continue to have access to workplace and distributed products and
services offered as an annual subscription service.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Cloud Services
Microsoft
AEH Group will continue to have access to the Azure public cloud services.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Cloud Services
NetApp
AEH Group will continue to have access across hybrid environments.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
Nitro
AEH Group will continue to have access to products for document management.
Third Party Provider will continue to directly invoice AXA Group who will pass
these costs through to AEH Group for its portion of the invoice based on each
calendar year’s consumption.
AXA Group
AEH Group
IT/Network Security
N3K Vital QIP
AEH Group will continue to be able to acquire software and support services for
network management.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group



17



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
Oracle France SAS
AEH Group will continue to have access to perpetual product licenses and
maintenance to support business data repository and customer front-end
web-facing application needs.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Oracle France SAS
AEH Group will continue to have access to the PeopleSoft system.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Oracle France SAS
AEH Group will continue to have access to Oracle’s Human Resource applications.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Orchestra Networks
AEH Group will continue to have access to the Copernic Master Data Management
Tool.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Perfecto Mobile Company
AEH Group will continue to have access to mobile application testing tools.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Network/Software
QUALYS, Inc
AEH Group will continue to have access to IT security products offered as an
annual subscription which includes network vulnerability management.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
RSA
AEH Group will continue to have access authentication to network and computing
environment.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Cloud Services
Salesforce.com EMEA Limited
AEH Group will continue to have access to Service & Sales Cloud products offered
as an annual subscription service.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group



18



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
SAP France
AEH Group will continue to have access and support for SAP Copernic General
Ledger & the ARIBA procurement system offered as an annual subscription service.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
SAP France
AEH Group will continue to have access and support for the Enterprise Resource
Planning system offered via perpetual licenses.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
SAS Institute SAS
AEH Group will continue to have access to software licenses and support in
marketing for statistical model analysis.
 
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Cloud Services
SERVICE NOW
AEH Group will continue to have access to services and support for the
ServiceNow IT Service Management platform.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Stonebranch
AEH Group will continue to have access to distributed workload automation and
universal data mover tool in support of financial systems.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
Symantec LTD
AEH Group will continue to have access to perpetually licensed security products
& support.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
SUSE
AEH Group will continue to have access to Redhat Enterprise Linux licenses,
maintenance and support services.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Services
Tata America International Corporation
AEH Group will continue to have access to general consulting and IT services.


Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group



19



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
Thomson Reuters




AEH Group will continue to have access to risk and control solutions enterprise
licenses and maintenance services.




Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software
Towers Watson Software Ltd
AEH Group will continue to have access to HR and actuarial software, related
support services, and general consulting services.
Fees invoiced directly to the AEH Group by Towers Watson (or the applicable
affiliate) in accordance with established rates and fees.
AXA Group
AEH Group
IT/Cloud Services
Veracode
AEH Group will continue to have access to SaaS tools for assessment of security
vulnerabilities within business IT applications.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.)
AXA Group
AEH Group
IT/ Software
Veritas Technologies
AEH Group will continue to have access to storage management and backup
software.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.)
AXA Group
AEH Group
IT/Software
VMWare
AEH Group will continue to have access to VMWare software and support services.
Agreement has been fully pre-paid.
AXA Group
AEH Group
IT/Cloud Services
West Audio Conferencing
AEH Group will continue to have access to audio conferencing and support
services.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Subscriptions
WebEx
AEH Group will continue to have access to audio and video conferencing services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
WorldCheck
AEH Group will continue to have access to subscription licenses.


Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group
IT/Software






WPL
AEH Group will continue to have access to software licenses and maintenance
support to provide the IT department with billing data on the mainframe usage.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group



20



--------------------------------------------------------------------------------





Functional Area
Third-Party Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/ Hardware & Services
Hitachi
AEH Group will continue to have access to IT equipment and related services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AXA Group
AEH Group
IT/Software
Hewlett Packard
AEH Group will continue to have access to management tools and support services.
Third Party Provider will continue to directly invoice AXA Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AXA Group
AEH Group





























Schedule B
Third Party Services Provided through AEH Providers to AXA Recipients


21



--------------------------------------------------------------------------------





Capitalized terms used in this Schedule B and not otherwise defined have the
respective meanings ascribed thereto in the Transitional Services Agreement to
which this Schedule B is attached and of which this Schedule B forms a part.
The applicable AEH Providers shall continue to provide the Services on this
Schedule B until the earlier of (i) the third anniversary of the date on which
AXA ceases to beneficially own more than 50% of the outstanding common stock,
par value $0.01, of AEH (provided that the AEH Provider is contractually
permitted to provide such Service pursuant to the terms of the underlying
contract governing the provision of the Service) or (ii) the date on which the
applicable AXA Recipient elects to terminate such Service by providing earlier
notice of such termination in accordance with the terms of the Transitional
Services Agreement. Extensions of any Service on this Schedule B may be
negotiated by the applicable AEH Provider and AXA Recipient.
Functional Area
Third-Party or Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Software
Adaptiva
AXA Group will continue to have access to power and configuration management
desktop software license and maintenance services.


Third Party Provider will continue to directly invoice AEH Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AEH Group
AXA Group
IT/Mobile Services
AT&T Mobility


AXA Group will continue to have access to mobile devices and plans via an
affiliate participation agreement entered directly between AEH and Third Party
Provider.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/ Equipment & Services
Curvature


AXA Group will continue to have access to purchase IT equipment, software, and
services via orders placed directly between AEH and Third Party Provider.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/Services
Dimension Data


AXA Group will continue to have access to IT services via orders placed directly
between AEH and Third Party Provider.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/Training Services
Global Knowledge Training
AXA Group will continue to have access to IT training courses and related
services via orders placed directly between AEH and Third Party Provider.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/ Services
ICP (Island Computer Products Inc.)


AXA Group will continue to have access to purchase IT services via orders placed
directly between AEH and Third Party Provider.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/ Staffing Services
Kelly Services


AXA Group will continue to have access to IT staffing services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group



22



--------------------------------------------------------------------------------





Functional Area
Third-Party or Provider
Description of Services
Service Fee
Service Provider
Service Recipient
IT/Staffing Services
Modis Inc.


AXA Group will continue to have access to IT staffing services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/Staffing Services
Oakridge Staffing


AXA Group will continue to have access to IT staffing services.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with established rates and fees.
AEH Group
AXA Group
IT/Cloud Services
Proofpoint


AXA Group will continue to have access to encrypted “secure send” cloud services
for emails.
Third Party Provider will continue to directly invoice AEH Group who will charge
the AXA Group for its portion of the invoice based on each calendar year’s
consumption.
AEH Group
AXA Group
IT/Software
Riverbed


AXA Group will continue to have access to network performance and monitoring
data.
Third Party Provider will continue to directly invoice AEH Group who will charge
the AEH Group for its portion of the invoice based on each calendar year’s
consumption.
AEH Group
AXA Group
IT/ Software
Rocket Software


AXA Group will continue to have access to Third Party Provider’s mainframe
software and related maintenance services for data index management and index
recovery.
Fees invoiced directly by Third Party Provider (or the applicable Affiliate) in
accordance with existing rates and fees.
AEH Group
AXA Group





23



--------------------------------------------------------------------------------





Schedule C

Direct Services Provided by AXA Providers to AEH Recipients
Capitalized terms used in this Schedule C and not otherwise defined have the
respective meanings ascribed thereto in the Transitional Services Agreement to
which this Schedule C is attached and of which this Schedule C forms a part.
The applicable AXA Providers shall continue to provide the Services on this
Schedule C until the earlier of (i) the third anniversary of the date on which
AXA ceases to beneficially own more than 50% of the outstanding common stock,
par value $0.01, of AEH (provided that the AXA Provider is contractually
permitted to provide such Service pursuant to the terms of the underlying
contract governing the provision of the Service) or (ii) the date on which the
applicable AEH Recipient elects to terminate such Service by providing earlier
notice of such termination in accordance with the terms of the Transitional
Services Agreement. Extensions of any Service on this Schedule C may be
negotiated by the applicable AXA Provider and AEH Recipient.
Functional Area
Description of Services
Service Fee
Service Provider
Service Recipient
Human Resources
AXA Group will continue to provide the AEH Group with access to and/or use of
the following systems, technology, assets, programs and services (“service
types”) notably: Live Learning training programs, e-learning programs, systems,
tools, data feeds required to enable systems access and functionality, employee
surveys, human resource analytical tools for workforce and capacity planning,
and other technology tools; compensation resources; and access to AXA Group
resources/assets including frameworks, human resource strategies, talent
management, organizational review and associated supporting materials.


Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group
Finance / HR
AXA Group will continue to provide support to AXA Equitable Holdings for certain
corporate functions, including key financial analysis, audit, treasury and asset
management functions and talent management activities.
The AXA Group will invoice these services at cost.
AXA Group
AEH Group
Internal Audit
AXA Group will continue to provide the AEH Group with the Internal Audit
computer system; methodology; functional management oversight; and quality
assurance reviews. The AEH Group will continue to have access to the AXA Group’s
specialized internal audit resources and personnel for purposes of completing
specialized audit missions.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group



24



--------------------------------------------------------------------------------





Functional Area
Description of Services
Service Fee
Service Provider
Service Recipient
Risk Management
AXA Group will continue to provide the AEH Group with risk management services
covering life, financial and operational risks and internal control, including
information technology risks, and related services. As part of such services,
the AXA Group will provide risk modeling support, including delivering to the
AEH Group monthly risk neutral scenarios for US GAAP and economic modeling and
variable annuity hedging purposes, and calibration of longevity risk scenarios
and annual assumptions. As part of the services, the AEH Group will also have
access to the AXA Group’s operational risk management tools and databases.
Furthermore, the AEH Group will have access to all standardized risk reports
generated from the AXA Group’s risk tools. The AEH Group will also continue to
have access to proprietary risk management frameworks developed by the AXA
Group.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group
Fiscal Matters
AXA Group will continue to provide technical advice and support for tax and tax
accounting matters, including collecting AXA Group documentation to assist in
tax audits, assisting in implementing specific Group-wide guidelines and
initiatives, and assisting in deferred tax management and non-audit services
policy aspects. In addition, the AXA Group will coordinate tax teams in various
countries where local input is required, as well as the AEH Group’s access to
internal trainings and tax conferences.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group
Investment and ALM Services
AEH Group will continue to have access to frameworks, guidelines, tools and
advice on investments, derivatives and asset liability management topics,
including AXA Group real world scenarios, provided by the AXA Group. The AEH
Group will also continue to participate in the AXA Group’s policies for
corporate responsibility and responsible investments. Furthermore, the AXA Group
will continue to provide the AEH Group with credit analysis, research and
corresponding tools for corporate bond, sovereign and government-related
investments, including providing the AXA internal rating and comprehensive
credit reviews of subordinated credit classes
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group
Corporate Responsibility and Public Affaires
AEH Group will continue to have access to the AXA Group’s corporate
responsibility, environmental and social well-being frameworks and initiatives.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.


AXA Group
AEH Group
Procurement
AXA Group will continue to provide the AEH Group with access to procurement
related services provided under the AXA Group’s IT and non-IT contracts and will
support the maintenance and integration of the third-party services in various
functional areas.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group



25



--------------------------------------------------------------------------------





Functional Area
Description of Services
Service Fee
Service Provider
Service Recipient
Finance
AXA Group will continue to perform the day to day treasury, US GAAP and IFRS
accounting and cash management operations including reconciliation of cash
accounts and FOREX exposure forecasts and hedging for AXA Technology Services
America Inc.


AXA Group will invoice the AEH Group at a fixed price.


AXA Group
AEH Group
Group Communications & Brand
AEH Group will continue to receive support from Group Communications and Brand
including on
•    media relations, reputation management, crisis management
•    expertise on social media and employee engagement initiatives
•    support on advertising expertise
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the volume of services provided.
AXA Group
AEH Group
IT/ Office 365 support
AXA Group will continue to provide Global O365 and workplace support including
Store n' Share, Connect, Voice n' More and supporting infrastructure.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the number of users.
AXA Group
AEH Group
IT/ Service Management
AXA Group will continue to provide IT Service Management Support (License,
Application support, Enhancements)
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the number of licenses.
AXA Group
AEH Group
IT/Mobile Device Management
AXA Group will continue to provide global support for mobile device management
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the yearly fixed cost covering a pass-through
subscription fees for new machines, yearly maintenance fee based on number of
machines and administration of the installed base at cost.
AXA Group
AEH Group
IT/ Intranet
AXA Group will continue to provide global intranet support (hosting, support,
and licenses)
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group based on an annual license fee per user.
AXA Group
AEH Group
IT/ Public Cloud Services
AXA Group will continue to provide global support of Azure Platform and tools
and contribution to AXA Group global approach for Platform as a Service.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group based on consumption and unit price.
AXA Group
AEH Group



26



--------------------------------------------------------------------------------





Functional Area
Description of Services
Service Fee
Service Provider
Service Recipient
IT/ Private Cloud Services
AXA Group will continue to provide global support of Private Cloud and
contribution to AXA Group global approach.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group based on AXA Group cost allocation factoring in size of operating
companies.


AXA Group
AEH Group
IT/ Security Services
AXA Group will continue to provide the following Group supported IT
Infrastructure security services:
-    Security Operations Center
-    Privilege user management
-    DDoS


Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the IT intensity of local operations (IT budget used as
proxy.)


AXA Group
AEH Group
IT/ Data Lake Infrastructure
AXA Group will continue to provide global support of Big Data Platform.
AXA Group will invoice the AEH Group a fix cost for data lake foundation (core
and platform) and variable costs based on consumption.
AXA Group
AEH Group
IT/ Financial Services
AXA Group will continue to provide functional support for the SAP Copernic
General Ledger platform and other related tools & activities.


Consistent with existing billing practices, the AXA Group will invoice the AEH
Group at cost based on the number of licenses and consumption.
AXA Group
AEH Group
IT/ Global Tools
AXA Group will continue to provide maintenance and support of AXA Group tools
used by AXA Equitable for Finance, HR, Procurement, Marketing and Communication,
Customer Relationship Management, and Information Technology.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group.
AXA Group
AEH Group
IT/ Global Services
AXA Group will continue to provide global services provided by AXA Group such as
management of certain Global projects, Global IT Strategy and Governance, Audit,
Convergence of Business Systems, Global IT Operating Model.
AXA Group will invoice the AEH Group based on consumption.
AXA Group
AEH Group
IT/compliance and internal control
AXA Group will continue to provide IT certifications on IT services.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group based on consumption.
AXA Group
AEH Group





27



--------------------------------------------------------------------------------





Schedule D

Direct Services Provided by AEH Providers to AXA Recipients
Capitalized terms used in this Schedule D and not otherwise defined have the
respective meanings ascribed thereto in the Transitional Services Agreement to
which this Schedule D is attached and of which this Schedule D forms a part.
The applicable AEH Providers shall continue to provide the Services on this
Schedule D until the earlier of: (i) the third anniversary of the date on which
AXA ceases to beneficially own more than 50% of the outstanding common stock,
par value $0.01, of AEH and (ii) the date on which the applicable AXA Recipient
elects to terminate such Service by providing earlier notice of such termination
in accordance with the terms of the Transitional Services Agreement. Extensions
of any Service on this Schedule D may be negotiated by the applicable AEH
Provider and AXA Recipient.
Functional Area
Description of Services
Service Fee
Service Provider
Service Recipient
Compliance
AllianceBernstein will continue to report the beneficial ownership for
controlling publicly listed companies for competition authorities around the
world for AXA companies in Asia, Africa, Middle East and the Americas. For
Japan, reporting responsibility will continue to be split with AXA IM. Japan
will report for itself in cases where AB needs no position.
The reporting service is not considered as material and is currently not
invoiced.
AEH Group
AXA Group
Legal
AEH Group will continue to provide legal services related to AXA Group’s global
litigation.
AEH will invoice the applicable AXA Group parties at cost.
AEH Group
AXA Group
Human Resources
AEH Group will continue to administer AXA Shareplans for 2013 – 2017 and AXA
Performance Shares granted in 2015, 2016 and 2017 for employees of the AXA
Group’s US operations.
The service is not considered as material and is currently not invoiced.
AEH Group
AXA Group
Fiscal Matters
AEH Group will continue to provide technical advice and support for tax matters,
including preparing the tax filings of the AXA US Holdings, Inc. tax group for
the fiscal year 2018 and tax accounting, and will manage tax audits and
litigations for the AXA US Holdings, Inc. tax group until the filings for fiscal
year 2018 are made. It will also coordinate the US tax view for all entities in
the AXA Group operating in the US.
AEH Group will invoice the applicable AXA Group parties at cost based on volume
of services provided.
AEH Group
AXA Group (AXA US Holdings Inc.)
Investment Accounting
AEH Group will continue to provide investment accounting services for the AXA
Group’s property and casualty insurance companies operating in the US.
AEH Group will invoice the applicable AXA Group parties at cost based on volume
of services provided.
AEH Group
AXA Group (AXA US Holdings Inc.)
Internal Audit
AXA Group will continue to have access to the AEH’s specialized internal audit
resources and personnel for purposes of completing specialized audit missions.
AEH Group will invoice the applicable AXA Group parties at cost based on the
volume of services provided.


AEH Group
AXA Group



28



--------------------------------------------------------------------------------





Functional Area
Description of Services
Service Fee
Service Provider
Service Recipient
Real Estate
AEH Group will continue to provide a comparable level of office space as
previously provided to employees of AXA Group’s US operations, including
physical security, at or near the following locations:
•    525 Washington Boulevard, Jersey City
•    100 Madison Street, Syracuse and
•    1290 Avenues of the Americas, New York


AEH Group will invoice the applicable AXA Group parties at cost based on usage.


AEH Group
AXA Group
AXA Strategic Ventures
AEH Group will continue to provide administrative, Treasury and Finance support
services for AXA Strategic Ventures Corporation and AXA Strategic Ventures US,
LLC.
AEH Group will invoice the applicable AXA Group parties at cost.
AEH Group
AXA Group
IT/ Workplace Services
AEH Group will continue to provide laptop provisioning, desktop support, help
desk, and mobile devices.
This includes support of communication services linked to the workplace (Office
365 email, Skype, remote access / VPN, etc.), security management for the
workplace.
AEH Group will invoice AXA Group for its portion of the services based on AXA
Group’s consumption.
AEH Group
AXA Group
IT/ Private Cloud
AEH Group will continue to support the transition of Private Cloud local /
regional activities to AXA Group (in Americas) by supporting the identification
and implementation of local set-up pre-requisites for AXA Group entities.
AEH Group will invoice AXA Group for its portion of the services based on AXA
Group’s consumption.
AEH Group
AXA Group



29



--------------------------------------------------------------------------------





Schedule E

Long Term Group Services
Capitalized terms used in this Schedule E and not otherwise defined have the
respective meanings ascribed thereto in the Transitional Services Agreement to
which this Schedule E is attached and of which this Schedule E forms a part.
.Extensions of any Service on this Schedule E may be negotiated by the
applicable Service Provider and Service Recipient.
Functional Area
Description of Services
Service Fee
End Date
Service Provider
Service Recipient
IT/ Network
AXA Group will continue to provide the AEH Group:


a. Global backbone connectivity to mainframe
b. Global backbone connectivity to ABS
c. GAB (Global Application Backbone) for accessing various group services
d. Global network command center


Consistent with existing billing practices, the AXA Group will invoice the AEH
Group based on consumption.
3 months before the end of the data center lease (9/30/2022).
AXA Group
AEH Group
IT/ Mainframe services
AXA Group will continue to provide the AEH Group mainframe hosting services and
support.
Consistent with existing billing practices, the AXA Group will invoice the AEH
Group based on consumption.
3 months before the end of the data center lease (9/30/2022).
AXA Group
AEH Group
IT/ Hosting Services
AEH Group will provide infrastructure hosting services to other AXA entities in
the Americas.
This includes AS 400 hosting for AXA Insurance Company and AXA Liabilities
Managers US operations.
AXA US Infrastructure team will collaborate with Global Network Services to
ensure network access to the data center, internet access, and other third-party
network access is maintained for all AXA Companies hosted.
Consistent with existing billing practices, the AEH Group will invoice the
applicable AXA entities.
3 months before the end of the data center lease (9/30/2022).
AEH Group
AXA entities in Americas



30



--------------------------------------------------------------------------------





Functional Area
Description of Services
Service Fee
End Date
Service Provider
Service Recipient
Human Resources
AEH Group will continue to provide the AXA Group’s US operations with human
resource administrative services, including systems and technical HRIS support,
payroll services and related system feeds including filings through the last pay
roll cycle.


Consistent with existing billing practices, the AEH Group will invoice the
applicable AXA Group parties at cost based on FTEs administered and volume of
services provided.
Payroll administration will end 12/31/20 for wages incurred in 2020, except for
state/federal reporting requirements and W2 creation for 2020 which will extend
into Q1 2021.
AEH Group
AXA Group
Benefit Plans
AEH Group will continue to administer the (historical) existing benefits of AXA
Group employees in the AXA Equitable Retirement Plan and any other plans in
which AXA Group employees continue to have balances.
AXA Group will continue to pay the costs related to its employees consistent
with existing billing practices.
The date that all benefits have been paid to the AXA Group employees.
AEH Group
AXA Group
Website Redirect
AXA Group will provide and maintain a webpage, and the AXA Group and the AEH
Group will work together in good faith to determine the content of such webpage,
that will allow Internet end users arriving at AXA.com to click a link to be
transferred to a URL designated by the AEH Group for the operation of its
business, or to click another link or links to be transferred to a URL
designated by the AXA Group for the operation of the businesses of the AXA Group
and its affiliates.
AXA Group will invoice the AEH Group at cost.
18 months after the date on which AXA ceases to beneficially own more than 50%
of the outstanding common stock, par value $0.01, of AEH
AXA Group
AEH Group





31

